




Exhibit 10.2

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

May 14, 2010

among

SARATOGA RESOURCES, INC.,
as Borrower,

the Guarantors,

and

WAYZATA INVESTMENT PARTNERS LLC,
individually and as Administrative Agent,

and

THE LENDERS FROM TIME TO TIME PARTY HERETO

WAYZATA INVESTMENT PARTNERS LLC,

as Lead Arranger and Sole Book Runner








[SIGNATURE PAGE TO SARATOGA RESOURCES, INC. AMENDED AND RESTATED CREDIT
AGREEMENT]




--------------------------------------------------------------------------------







TABLE OF CONTENTS

ARTICLE I

 

DEFINITIONS

1

 

 

 

 

1.1

 

Definitions

1

1.2

 

Accounting Terms and Determinations; Changes in Accounting

19

1.3

 

References

20

 

 

 

 

ARTICLE II

 

TERMS OF FACILITIES

20

 

 

 

 

2.1

 

Continuation of Loans

20

2.2

 

[Reserved]

20

2.3

 

[Reserved]

20

2.4

 

Repayment of Loans; Evidence of Debt

20

2.5

 

Interest Rate

21

2.6

 

[Reserved]

21

2.7

 

[Reserved]

21

2.8

 

Maturity of Loans

21

 

 

 

 

ARTICLE III

 

GENERAL PROVISIONS

21

 

 

 

 

3.1

 

General Provisions as to Payments and Loans

21

3.2

 

Computation of Interest

22

3.3

 

Default Interest

22

3.4

 

Repayments and Prepayments; Application

22

3.5

 

Limitation Period

23

3.6

 

Telephone Notices

23

 

 

 

 

ARTICLE IV

 

COLLATERAL

23

 

 

 

 

4.1

 

Security

23

4.2

 

Financing Statements

25

4.3

 

Covenants Relating to Certain Collateral

25

 

 

 

 

ARTICLE V

 

CONDITIONS PRECEDENT

26

 

 

 

 

5.1

 

Conditions Precedent

26

 

 

 

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES

27

 

 

 

 

6.1

 

Existence and Power

27

6.2

 

Corporate and Governmental Authorization; Contravention

27

6.3

 

Binding Effect

27

6.4

 

Subsidiaries

27

6.5

 

Disclosure

28

6.6

 

Financial Information

28

6.7

 

Litigation

28

6.8

 

ERISA Plans

28

6.9

 

Taxes and Filing of Tax Returns

28

6.10

 

Title to Properties; Liens; Environmental Liability

29

6.11

 

Business; Compliance

29

6.12

 

Licenses, Permits, Etc

29

6.13

 

Compliance with Law

30

6.14

 

Investment Company Act

30

6.15

 

Refunds; Certain Contracts

30

6.16

 

Deposit Accounts; Securities Accounts

30

6.17

 

No Default

30

6.18

 

Mortgaged Property

30

6.19

 

[Reserved]

31

6.20

 

Call on Production

31

6.21

 

Payment of Royalties

31

6.22

 

Wells

31

6.23

 

Leases

31

6.24

 

Accounts Payable

31

6.25

 

Farm-out Agreements

31

 

 

 

 

ARTICLE VII

 

COVENANTS

31

 

 

 

 

7.1

 

Use of Proceeds

31

7.2

 

Financial Statements; Reserve Reports; Compliance Certificates; Certain Notice;
Additional Information

32

7.3

 

Inspection of Properties and Books

35

7.4

 

Maintenance of Security; Insurance; Operating Accounts; Transfer Orders

36

7.5

 

Payment of Taxes and Claims

37

7.6

 

Payment of Debt; Additional Debt; Payment of Accounts

37

7.7

 

Negative Pledge

37

7.8

 

Loans and Advances to Others; Investments; Restricted Payments

38

7.9

 

Consolidation, Merger, Maintenance, Change of Control; Disposition of Property;
Restrictive Agreements; Hedging Agreements; Modification of Organizational
Documents

38

7.10

 

Primary Business; Location of Borrower’s Office; Ownership of Assets

39

7.11

 

Operation of Properties and Equipment; Compliance with and Maintenance of
Contracts; Duties as Non-Operator

39

7.12

 

Transactions with Affiliates

40

7.13

 

Plans

40

7.14

 

Compliance with Laws and Documents

40

7.15

 

Certain Financial Covenants

40

7.16

 

Tax Shelter

42

7.17

 

Additional Documents; Quantity of Documents; Title Data; Additional Information

42

7.18

 

Subsidiaries

43

7.19

 

Mortgaged Property

43

7.20

 

Farm-out Agreements

44

7.21

 

Exceptions to Covenants

44

 

 

 

 

 

 

 

 

ARTICLE VIII

 

DEFAULTS; REMEDIES

44

 

 

 

 

8.1

 

Events of Default; Acceleration of Maturity

44

8.2

 

Suits for Enforcement

46

8.3

 

Remedies Cumulative

46

8.4

 

Remedies Not Waived

46

 

 

 

 

 

 

 

 

ARTICLE IX

 

GUARANTEE

47

 

 

 

 

9.1

 

Guarantee

47

9.2

 

No Subrogation

47

9.3

 

Amendments, etc. with respect to the Obligations

48

9.4

 

Guarantees Absolute and Unconditional

48

9.5

 

Reinstatement

48

9.6

 

Additional Guarantors

49

 

 

 

 

 

 

 

 

ARTICLE X

 

MISCELLANEOUS

49

 

 

 

 

10.1

 

Amendments and Waivers

49

10.2

 

Compliance with Laws

49

10.3

 

INDEMNITY

50

10.4

 

Expenses

51

10.5

 

Survival

51

10.6

 

Applicable Law; Venue; Waiver of Jury Trial

51

10.7

 

Invalid Provisions, Severability

52

10.8

 

ENVIRONMENTAL INDEMNIFICATION

53

10.9

 

Communications Via Internet

53

10.10

 

USA Patriot Act Notice Public Material

54

10.11

 

EXCULPATION PROVISIONS

54

10.12

 

Increased Cost and Reduced Return

55

10.13

 

Taxes

56

10.14

 

Collateral Matters; Hedging Agreements

57

10.15

 

Intercreditor Agreement; Loan Documents

58

10.16

 

Arranger and other Agents

58

10.17

 

Ratification of Loan Documents

58

 

 

 

 

 

 

 

 

ARTICLE XI

 

AGENTS

58

 

 

 

 

11.1

 

Appointment

58

11.2

 

Powers of the Agents

58

11.3

 

General Immunity

58

11.4

 

No Responsibility for Loans, Recitals, etc

59

11.5

 

Action on Instructions of Lenders

59

11.6

 

Employment of Agents and Counsel

59

11.7

 

Reliance on Documents, Counsel

59

11.8

 

Reimbursement and Indemnification of Agents

59

11.9

 

Rights as a Lender

59

11.10

 

Lender Credit Decision

60

11.11

 

Successor Agent

60

11.12

 

Applicable Parties

60

 

 

 

 

 

 

 

 

ARTICLE XII

 

SET-OFF; RATABLE TREATMENTS

60

 

 

 

 

12.1

 

Set-off

60

12.2

 

Ratable Treatments; Adjustments

61

 

 

 

 

 

 

 

 

ARTICLE XIII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

61

 

 

 

 

13.1

 

Successors and Assigns

61

13.2

 

Participations; Voting Rights; Set-offs by Participants

62

13.3

 

Assignments

62

13.4

 

Dissemination of Information

63

13.5

 

Tax Treatment

63

13.6

 

Disclosure of Information

63

 

 

 

 

 

 

 

 








iii




--------------------------------------------------------------------------------










ARTICLE XIV

 

NOTICES

64

 

 

 

 

14.1

 

Notices

64

14.2

 

Change of Address

64

 

 

 

 

 

 

 

 

ARTICLE XV

 

COUNTERPARTS

64

 

 

 

 

15.1

 

Counterparts

64

15.2

 

ENTIRE AGREEMENT

64








iv




--------------------------------------------------------------------------------







ANNEXES; SCHEDULES; EXHIBITS

Schedule 1

-

Loans; Percentage Share

Schedule 1.1

-

Existing Hedges

Schedule 1.3

-

Hydrocarbon Purchasers

Schedule 5.1.18

-

Exceptions to Representations and Warranties

Schedule 6.4

-

Subsidiaries

Schedule 6.7

-

Litigation

Schedule 6.9

-

Outstanding Taxes

Schedule 6.10

-

Oil and Gas Properties

Schedule 6.16

-

Deposit Accounts; Securities Accounts

Schedule 6.18

-

Royalties and Severance Taxes

Schedule 6.22

-

Wells

Schedule 6.23

-

Leases

Schedule 6.24

-

Accounts Payable

Schedule 6.26

-

Farm-out Agreements

Schedule 7.4

-

Insurance




Exhibit A

-

Form of Assignment and Assumption

Exhibit B

-

Form of Compliance Certificate

Exhibit C

-

Form of New Warrant

Exhibit D

-

[RESERVED]

Exhibit E

-

Form of Assumption Agreement

Exhibit F

-

Form of Note

Exhibit G

-

Form of Mortgage

Exhibit H

-

Form of Pledge Agreement

Exhibit I

-

Form of Security Agreement

Exhibit J

-

[RESERVED]

Exhibit K

-

[RESERVED]

Exhibit L

-

Form of Deposit Account Control Agreement

Exhibit M

-

Form of Amendment to Mortgage








i




--------------------------------------------------------------------------------







AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of May 14, 2010,
by and among SARATOGA RESOURCES, INC., a Texas corporation, as the Borrower, the
Guarantors (as herein defined), the Lenders from time to time party hereto, and
WAYZATA INVESTMENT PARTNERS LLC, a Delaware limited liability company, as
Administrative Agent.  Certain terms used herein are defined in Section 1.1

RECITALS:

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement dated as of July 14, 2008 (the
“Existing Credit Agreement”), pursuant to which the Lenders made term loans to
the Borrower in the original principal amount of $97,500,000.  As of the
Effective Date, the total amount owing from the Borrower to the Administrative
Agent and the Lenders, inclusive of interest and expenses, under the Existing
Credit Agreement is $127,500,000 (the “Existing Debt”).

WHEREAS, the Borrower and the Guarantors filed voluntary petitions for relief
under Chapter 11, Title 11, United States Code, on March 31, 2009, in the United
States Bankruptcy Court for the Western District of Louisiana, which cases are
being jointly administered under Case No. 09-50397 (the “Chapter 11 Case”).

WHEREAS, the Borrower and the Guarantors have filed the Third Amended Plan of
Reorganization as Jointly Proposed by the Debtors, Macquarie Americas Corp., and
the Official Committee of Equity Security Holders (as Modified as of March 31,
2010) (as such plan may be modified or amended from time to time, the “Plan of
Reorganization”) in the Chapter 11 Case pursuant to which, among other things,
the Existing Debt will be ratified, modified and continued as the Loans under
this Agreement.

WHEREAS, the parties desire to amend and restate the Existing Credit Agreement
in its entirety in order to reflect the foregoing arrangements.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree to amend and restate the Existing Credit
Agreement in its entirety as follows:

ARTICLE I

DEFINITIONS

1.1

Definitions.  The following terms, as used herein, have the following meanings:

“Acceptable Commodity Hedging Agreements” means Commodity Hedging Agreements
meeting all the following criteria:

(i)

The notional quantity of Crude Oil and Natural Gas subject to Commodity Hedging
Agreements by the Borrower and its Subsidiaries, at the time of entering into
such Commodity Hedging Agreements, shall not be, without the prior written
approval of the Required Lenders, greater than 60% of the projected monthly
production of Crude Oil or greater than 60% of the projected monthly production
of Natural Gas (as applicable) for a period not exceeding the Final Maturity
Date from the Proved Developed Producing Oil and Gas Properties of the Borrower
and its Subsidiaries as determined by the Administrative Agent based on the most
recent Reserve Report;

(ii)

Any counterparty must be an Approved Counterparty;





- 1 -




--------------------------------------------------------------------------------







(iii)

The Commodity Hedging Agreement shall not contain any anti-assignment provisions
restricting the Borrower or its Subsidiaries or if such Commodity Hedging
Agreement contains anti-assignment provisions which cannot be removed, such
provisions shall be modified to read substantially as follows:  “The interest
and obligations arising from this agreement are non-transferable and
non-assignable, except that [name of Person] may assign and grant a security
interest in its rights and interests hereunder to a contractual collateral agent
for itself and certain other lenders (collectively, “Lenders”) as security for
present and future obligations of [name of Person] to the Lenders.  Until hedge
provider is notified in writing by such collateral agent, to pay to such
collateral agent, amounts due [name of Person] hereunder, hedge provider may
continue to make such payments to [name of Person].”;

(iv)

The Administrative Agent shall have received for the benefit of the Lenders
first and prior perfected security interests (subject only to Liens securing the
Debt under the Revolving Credit Facility) pursuant to security agreements in
form and substance reasonably satisfactory to the Administrative Agent in the
right, title and interest of such Person in and to the Commodity Hedging
Agreements of such Person;

(v)

Neither the Borrower nor any of its Subsidiaries will sell any calls other than
calls corresponding to an existing permitted collar already executed or being
executed in conjunction with such purchased call;

(vi)

The Commodity Hedging Agreement is entered into in the ordinary course of
business for the purpose of protecting against fluctuations in commodity prices
or commodity basis risk and not for purposes of speculation; and

(vii)

The Commodity Hedging Agreement shall be unsecured (except to the extent
permitted under clause (n)(i) of the definition of “Permitted Liens”).

“Accounts” means, with respect to any Person, all of such Person’s accounts, as
such term is defined in the UCC.

“Act” is defined in Section 10.10.

“Administrative Agent” means Wayzata Investment Partners LLC, in its capacity as
contractual representative of the Lenders pursuant to Article XI, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article XI.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative detail reply form, if any, prepared by the Administrative Agent
and completed and submitted by such Lender to the Administrative Agent.

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person.  Without
limiting the previous sentence, the term “Affiliate” also includes any Affiliate
as defined under the Revolving Credit Agreement.

“Agents” means the Administrative Agent and any other “agent” appointed under
the Loan Documents.

“Agreement” or “Credit Agreement” means this Amended and Restated Credit
Agreement, as the same may hereafter be amended, restated, amended and restated,
supplemented or modified from time to time.

“Annualized EBITDA” means (a) for the quarter ending June 30, 2010, the product
of 4 times the Borrower’s EBITDA for the three months ending June 30, 2010, (b)
for the quarter ending September  30, 2010, the product of 2 times the
Borrower’s EBITDA for the six months ending September  30, 2010, (c) for the
quarter ending December 31, 2010, the product of 4/3 times the Borrower’s EBITDA
for the nine months ending December 31, 2010, and (d) for any quarter ending
thereafter, the Borrower’s EBITDA for the twelve month period ending on the last
day of such quarter.





- 2 -




--------------------------------------------------------------------------------







“Applicable Rate” means 11.25% per annum.

“Approved Counterparties” means (a) any of JPMorgan Chase Bank, N.A., Wells
Fargo Bank, N.A., Goldman Sachs & Co. and any of their respective Affiliates,
provided, that, at the time of entering into any Hedging Agreement such person
has a credit rating of “A3” or higher from Moody’s or “A-” or higher from S&P,
or (b) a Revolving Credit Lender or an Affiliate of a Revolving Credit Lender.

“Approved Engineer” means Collarini & Associates, or any other independent
petroleum engineer mutually satisfactory to the Administrative Agent and the
Borrower.

“Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
and (b) is administered or managed by a Lender, an Affiliate of a Lender or a
Person or an Affiliate of a Person that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 13.3), and accepted by the Administrative Agent, in substantially the
form attached hereto as Exhibit A or any other form approved by the
Administrative Agent.

“Assumption Agreement” means an Assumption Agreement, substantially in the form
attached hereto as Exhibit E, executed by a Responsible Representative of the
newly formed Subsidiary and furnished to the Administrative Agent from time to
time in accordance with Section 7.18.2.

“Authorized Officer” means a Responsible Representative and any other Person
designated and properly authorized to request Loans.

“Benefited Lender” is defined in Section 12.2.3.

“Borrower” means Saratoga Resources, Inc., a Texas corporation.

“Borrower Materials” is defined in Section 10.10.

“Budget” means for any period (a) a cash flow statement for the Borrower and its
Subsidiaries describing the projected cash flow for such period on a
month-by-month basis, including all line item categories, line item and
cumulative amounts, details and a statement of underlying assumptions and
estimates comparable in scope to that contained in the cash flow projections
delivered to the Administrative Agent under the Existing Credit Agreement and
(b) a development plan for such period identifying the projected capital
expenditures on a project-by-project basis.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed.

“Capital Expenditures” means, as of any date for the applicable period then
ended, all capital expenditures of any Person for such period, as determined in
accordance with GAAP.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.





- 3 -




--------------------------------------------------------------------------------







“Change of Control Event” means the occurrence of one or more of the following
events:

(a)

Any direct or indirect sale, lease, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one transaction or a series
of related transactions, of all or substantially all of the properties or assets
of the Borrower (determined on a consolidated basis for the Borrower and its
Subsidiaries) to any Person or group of related Persons for purposes of Section
13(d) of the Securities Exchange Act of 1934, as amended (a “Group”);

(b)

The Borrower consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Borrower, in any such
event pursuant to a transaction in which any outstanding Equity Interests of the
Borrower or such other Person are converted into or exchanged for cash,
securities or other property, other than any such transaction where the Equity
Interests of the Borrower outstanding immediately prior to such transaction
constitute, or are converted into or exchanged for, Equity Interests of the
surviving or transferee Person that represent a majority of the total voting
power of the outstanding Equity Interests of such surviving or transferee Person
(immediately after giving effect to such transaction);

(c)

the approval of the holders of Equity Interests of the Borrower of any plan or
proposal for the liquidation, winding up or dissolution of the Borrower;

(d)

the consummation of any transaction (including any merger or consolidation) the
result of which is that any Person or Group, other than any Permitted Holder, is
or becomes the beneficial owner, directly or indirectly, in the aggregate of
more than 40% of the total voting power of the Equity Interests of the Borrower;
or

(e)

individuals who on the date hereof constituted the board of directors of the
Borrower (together with any new directors whose election by such board of
directors or whose nomination for election by the stockholders of the Borrower
was approved pursuant to a vote of a majority of the directors then still in
office who were either directors on the date hereof or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors then in office.

“Claims” is defined in Section 10.8.

“Collateral” means the Property pledged to the Administrative Agent or to the
Administrative Agent for the benefit of the Administrative Agent and the Lenders
(or to the Lenders directly) as security for the Loans and the other
Obligations.

“Collateral Value” means, with respect to any Oil and Gas Property, the positive
dollar amount which such Oil and Gas Property contributed to the most recently
determined Borrowing Base (as defined in the Revolving Credit Agreement).

“Commodity Hedging Agreements” means any swap agreement, cap, floor, collar,
exchange transaction, forward agreement, or other exchange or protection
agreement relating to Hydrocarbons or any option with respect to any such
transaction, including any derivative financial instruments.

“Compliance Certificate” means a certificate, substantially in the form attached
hereto as Exhibit B, executed by a Responsible Representative of the Borrower
and furnished to the Administrative Agent for the benefit of the Lenders from
time to time in accordance with Section 7.2.

“Confirmation Order” has the meaning given to such term in Section 5.1.1.

“Consolidated Subsidiaries” means as to the Borrower at any date, each Guarantor
and any other Subsidiary of the Borrower, the accounts of which would be
consolidated with those of the Borrower in its consolidated financial statements
if such statements were prepared as of such date.





- 4 -




--------------------------------------------------------------------------------







“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Debt of any other Person (other
than by endorsements of instruments in the course of collection), or guarantees
the payment of dividends or other distributions upon the Equity Interests of any
other Person.  The amount of any Person’s obligation under any Contingent
Liability shall (subject to any limitation set forth therein) be deemed to be
the outstanding principal amount of the debt, obligation or other liability
guaranteed thereby.

“Control,” “Controlling” and “Controlled by” mean the ability (directly or
indirectly through one or more intermediaries) to direct or cause the direction
of the management or affairs of a Person, whether through the ownership of
voting interests, by contract or otherwise.

“Controlled Group” means all members of a controlled group of Persons and all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Internal Revenue Code of 1986, as amended.

“Covered Properties” is defined in Section 7.2.2(e).

“Crude Oil” means all crude oil, condensate and other liquid hydrocarbon
substances.

“Current Assets” of any Person means, at any date, the current assets of the
Borrower and its Consolidated Subsidiaries.  For the avoidance of doubt, Current
Assets shall exclude any non-cash amounts (and deferred taxes relating thereto)
arising from marked to market adjustments under Hedging Agreements as a result
of the application of GAAP.

“Current Liabilities” of any Person means, at any date, the current liabilities
of the Borrower and its Consolidated Subsidiaries, excluding (a) the current
portion of the loans and letters of credit outstanding under the Revolving
Credit Agreement, the Loans hereunder, and Plan of Reorganization Debt, and (b)
for the fiscal quarters beginning April 1, 2010 and July 1, 2010, liabilities
for restructuring expenses not to exceed $4,000,000 in the aggregate associated
with the Chapter 11 Case.  For the avoidance of doubt, Current Liabilities shall
exclude any non-cash amounts (and deferred taxes relating thereto) arising from
marked to market adjustments under Hedging Agreements as a result of the
application of GAAP.

“Debt” of any Person means at any date, without duplication:

(a)

all obligations of such Person for borrowed money, including, without
limitation, (i) the obligations of such Person for money borrowed by a
partnership of which such Person is a general partner, (ii) obligations, whether
or not assumed, which are secured in whole or in part by the Property of such
Person or payable out of the proceeds or production from Property of such
Person, and (iii) any obligations of such Person in respect of letters of credit
and repurchase agreements;

(b)

all obligations of such Person evidenced by notes, debentures, bonds or similar
instruments;

(c)

all obligations of such Person to pay the deferred purchase price of Property or
services (except trade accounts arising in the ordinary course of business if
interest is not paid or accrued thereon by such Person) including obligations to
pay for goods and services whether or not received or utilized, provided that
the obligation of such Person to pay under property earn-in agreements shall not
constitute Debt except to the extent such property is so earned;

(d)

all Capitalized Lease Liabilities;





- 5 -




--------------------------------------------------------------------------------







(e)

all liabilities which in accordance with GAAP would be included in determining
total liabilities as shown on the liability side of a balance sheet and are
payable more than one year from the date of creation or incurrence thereof;

(f)

all net obligations of such Person under Hedging Agreements;

(g)

all Guarantees by such Person of obligations of another Person;

(h)

obligations of such Person arising under Synthetic Leases;

(i)

all Contingent Liabilities of such Person; and

(j)

all obligations referred to in clauses (a) through (i) of this definition of
another Person secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) a Lien upon property owned by
such Person.

“Default” means the occurrence of an Event of Default or any event which with
notice, lapse of time or both would, unless cured or waived, become an Event of
Default.

“Default Rate” is defined in Section 3.3.

“Deposit Account” has the meaning ascribed to it in the UCC.

“Deposit Account Control Agreement” means a Deposit Account Control Agreement,
dated as of or prior to the Effective Date or otherwise delivered pursuant to
the Loan Documents, between the Administrative Agent, the Revolving Credit
Agent, the Borrower and each Guarantor, as applicable, and the applicable
depository bank, substantially in the form of Exhibit L or such other form as
the depository bank may require and acceptable to Administrative Agent in its
reasonable discretion, and covering the Deposit Accounts (other than the Site
Specific Trust Accounts) and Securities Accounts described on Schedule 6.16, as
amended, restated, restated and amended, supplemented or otherwise modified from
time to time in accordance with the Loan Documents.  The term “Deposit Account
Control Agreements” shall include each and every Deposit Account Control
Agreement executed and delivered pursuant to the Loan Documents.

“Development Program Expenditures” of any Person means, as of any date of
determination during the applicable fiscal year, expenditures for the
development of the Loan Parties’ and their respective Subsidiaries’ Leases and
Wells of the nature requiring an authorization for such expenditure, including
all Capital Expenditures and all other development expenses made by such Person
during such fiscal year.

“Dollars” and “$” mean dollars in lawful currency of the United States of
America.

“EBITDA” means, for any applicable period and with the respect to the Borrower
and its Consolidated Subsidiaries, the sum of (a) Net Income, plus (b) to the
extent deducted in determining Net Income, the sum of (i) amounts attributable
to amortization, depletion and depreciation of assets, (ii) income tax expense,
and (iii) Interest Expense for such period; provided, that for the quarters
ending June 30, 2010 and September 30, 2010 only, an add back for restructuring
expenses associated with the Chapter 11 Case not to exceed $4,000,000 in the
aggregate will be permitted.

“Effective Date” means the date on which the conditions specified in Section 5.1
are satisfied (or waived in accordance with Section 10.1).

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; or (d) a Person which is consented to as an Eligible Assignee by
Administrative Agent.





- 6 -




--------------------------------------------------------------------------------







“Environmental Laws” means (a) the following federal laws as they may be cited,
referenced, and amended from time to time:  the Clean Air Act, the Clean Water
Act, the Safe Drinking Water Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Endangered Species Act, the Resource
Conservation and Recovery Act, the Hazardous Materials Transportation Act, the
Superfund Amendments and Reauthorization Act, the Occupational Safety and Health
Act, and the Toxic Substances Control Act; (b) any and all equivalent
environmental statutes of any state in which Property of the Borrower or any of
its Subsidiaries is situated, as they may be cited, referenced, and amended from
time to time; (c) any rules or regulations promulgated under or adopted pursuant
to the above federal and state laws; and (d) any other equivalent federal,
state, or local statute or any requirement, rule, regulation, code, ordinance,
or order adopted pursuant thereto, including, without limitation, those relating
to the generation, transportation, treatment, storage, recycling, disposal,
handling, or release of Hazardous Substances.

“Environmental Liability” means any claim, demand, obligation, cause of action,
accusation, allegation, order, violation, damage, injury, judgment, liability,
responsibility, suit, loss, penalty or fine, cost of enforcement, cost of
remedial action or any other cost or expense whatsoever, including reasonable
attorneys’ fees and disbursements, resulting from the violation or alleged
violation of any Environmental Law or the imposition of any Environmental Lien.

“Environmental Lien” means a Lien in favor of a Governmental Authority or other
Person (a) for any liability under an Environmental Law or (b) for damages
arising from or costs incurred by such Governmental Authority or other Person in
response to a release or threatened release of hazardous or toxic waste,
substance or constituent into the environment.

“Equity Interests” means, with respect to any Person, ownership and other equity
interests in such Person and rights to convert into ownership or other equity
interests in such Person or to otherwise acquire ownership or other equity
interests in such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, together with all presently effective and future regulations
issued pursuant thereto.

“ERISA Affiliate” means the Borrower, the Guarantors, any other Subsidiaries of
the Borrower, and any other member of the Controlled Group.

“Event of Default” has the meaning stated in Section 8.1 hereof.

“Excess Cash Flow” means, for the Borrower and its Subsidiaries determined on a
consolidated basis for any fiscal year beginning with the year in which the Plan
of Reorganization Debt (other than Debt to holders of Allowed Claims in Class 7
(as those terms are defined in the Plan of Reorganization) pursuant to the terms
of the Plan of Reorganization) is paid in full, (a) EBITDA for such fiscal year
minus (b) the sum of (i) Interest Expense for such fiscal year, (ii) prepayments
or repayments made in such fiscal year of Loans, Plan of Reorganization Debt,
and, to the extent of a permanent reduction of the commitments in respect
thereof, loans under the Revolving Credit Agreement, (iii) Taxes paid in cash
during such fiscal year and (iv) Development Program Expenditures made during
such fiscal year in accordance with Section 7.15.5.

“Existing Credit Agreement” has the meaning given to such term in the Recitals.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Final Maturity Date” or “Final Maturity” means April 30, 2012, or such earlier
date on which the maturity of the Loans is accelerated.





- 7 -




--------------------------------------------------------------------------------







“Financial Forecast” means a cash flow sources and uses forecast for the then
calendar year, and the immediately succeeding calendar year, substantially in
the form of the forecast prepared by the Borrower and delivered to the
Administrative Agent on or about the date hereof.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the American Institute of Certified Public Accountants
acting through its Accounting Principles Board or by the Financial Accounting
Standards Board or through other appropriate boards or committees thereof.  Any
accounting principle or practice required to be changed by the Accounting
Principles Board or Financial Accounting Standards Board (or other appropriate
board or committee of such Boards) in order to continue as a generally accepted
accounting principle or practice may be so changed.  In the event of a change in
GAAP, the Loan Documents shall continue to be construed in accordance with GAAP
as in existence on the date hereof.

“General Intangibles” means, with respect to any Person, all of such Person’s
general intangibles, as such term is defined in the UCC.

“Governmental Authority” means any nation, country, commonwealth, territory,
government, state, county, parish, municipality, or other political subdivision
and any entity exercising executive, legislative, judicial, regulatory, or
administrative functions of or pertaining to government.

“Guarantee” or “guaranty” by any Person means any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing or in effect
guaranteeing any Debt or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of such Person (a) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Debt or other obligation
(whether arising by virtue of partnership arrangements, by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, to
make reimbursement in connection with any letter of credit or to maintain
financial statement conditions, by “comfort letter” or other similar undertaking
of support or otherwise) or (b) entered into for the purpose of assuring in any
other manner the payment of such Debt or other obligation or to protect the
obligee against loss in respect thereof (in whole or in part).  The term
“Guarantee” or “guaranty” includes the pledging or other encumbrance of assets
by a Person to secure the obligations of another Person and restrictions or
limitations on a Person or its assets agreed to in connection with the
obligations of another Person, but does not include endorsements for collection
or deposit in the ordinary course of business; and “Guaranteed” or “guarantied”
by a Person means the act or condition of providing a Guarantee by such Person
or permitting a Guarantee of such Person to exist.

“Guarantors” means each of: HOG, THG, Lobo Operating and Lobo Resources or any
other Subsidiary of the Borrower which complies with the requirements of
Section 7.18.2.

“Hazardous Substances” means (a) any “hazardous substance,” as defined by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”); (b) any “hazardous waste,” as defined by the Resource
Conservation and Recovery Act, as amended; (c) any petroleum or petroleum
product (including Hydrocarbons); or (d) any pollutant or contaminant or
hazardous, dangerous or toxic chemical, material or substance within the meaning
of any applicable Environmental Law, including any applicable Environmental Law
relating to or imposing liability or standards of conduct concerning any
hazardous, toxic or dangerous waste, substance or material, all as amended or
hereafter amended.

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a) preceding, the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined by the counterparties to such Hedging Agreements in accordance
therewith.

“Hedging Agreement” means a Commodity Hedging Agreement or an agreement for a
Rate Management Transaction.





- 8 -




--------------------------------------------------------------------------------







“Highest Lawful Rate” means, as to any Lender, the maximum non-usurious interest
rate, if any (or, if the context so requires, an amount calculated at such
rate), that at any time or from time to time may be contracted for, taken,
reserved, charged, or received by such Lender under applicable laws with respect
to an obligation, as such laws are presently in effect or, to the extent allowed
by applicable law, as such laws may hereafter be in effect and which allow a
higher maximum non-usurious interest rate than such laws now allow.  

“HOG” means Harvest Oil & Gas, LLC, a Louisiana limited liability company.

“Hydrocarbons” means all Crude Oil and Natural Gas.

“Hydrocarbon Purchasers” means all Persons, including those Persons listed on
Schedule 1.3 or otherwise approved in writing by the Administrative Agent, who
purchase Hydrocarbons attributable or allocable to the Mortgaged Properties.

“Indemnified Parties” has the meaning given such term in Section 10.8.

“Initial Reserve Report” means the Society of Petroleum Engineers-case reserve
report concerning Oil and Gas Properties of the Loan Parties prepared by the
Approved Engineer as of January 1, 2010.

“Insolvency Proceeding” of any Person means application (whether voluntary or
instituted by another Person) for or the consent to the appointment of a
receiver, trustee, conservator, custodian, or liquidator of such Person or of
all or a substantial part of the Property of such Person, or the filing of a
petition (whether voluntary or instituted by another Person) commencing a case
under Title 11 of the United States Code, seeking liquidation, reorganization,
or rearrangement or taking advantage of any bankruptcy, insolvency, debtor’s
relief, or other similar law of the United States, the State of New York, or any
other jurisdiction.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
July 14, 2008, by and among the Borrower, each Guarantor, the Administrative
Agent on behalf of the Lenders and Revolving Credit Agent on behalf of the
Revolving Credit Lenders, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time by the parties thereto.

“Interest Expense” means, for any applicable period, the aggregate cash interest
expense accrued (net of interest income accrued during such period of the
Borrower and its Subsidiaries) of the Borrower and its Subsidiaries for such
applicable period, including the portion of any payments made in respect of
Capitalized Lease Liabilities allocable to interest expense.

“Interest Payment Date” means the last day of each calendar month; provided that
interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Final Maturity Date, upon acceleration
or otherwise) shall be payable upon demand.

“Inventory” means, with respect to any Person, all of such Person’s inventory,
as such term is defined in the UCC, in all of its forms, and wherever located,
together with all accessions or additions thereto and products thereof.

“Investment” means, as to any Person, the acquisition or holding of any stock,
bond, note, or other evidence of Debt, partnership interest or any other
Security (other than current trade and customer accounts) of another Person.
 For the avoidance of doubt, automatic investments by a depository bank in
overnight investment accounts shall not be deemed to be an “Investment” for
purposes of this Agreement.





- 9 -




--------------------------------------------------------------------------------







“Lease” or “Leases” means, whether one or more, (a) those certain oil and gas
leases described or referred to in Schedule 6.10 hereto, and any other interests
in such or any other oil and gas leases, whether now owned or hereafter acquired
by Borrower, any Guarantor or any of their Subsidiaries, and any extension,
renewals, corrections, modifications, elections or amendments (such as those
relating to unitization) of any such lease or leases, or (b) other oil, gas
and/or mineral leases or other interests pertaining to the Oil and Gas
Properties of the Borrower or any of its Subsidiaries, whether now owned or
later acquired, which may now and hereafter be made subject to the lien of any
of the Security Documents and any extension, renewals, corrections,
modifications, elections or amendments (such as those relating to unitization)
of any such lease or leases.

“Lenders” means the financial institutions listed on the signature pages of this
Agreement and their respective successors and permitted assigns.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to the
provisions hereof.

“Lien” means, as to any Property of any Person, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, or security interest in, on or of such Property, or
any other charge or encumbrance on any such asset to secure Debt or liabilities,
but excluding any right to netting or set-off, (b) the interest of a vendor
under any conditional sale agreement or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such Property, (c) any lien deemed to be associated with
Capitalized Lease Liabilities, and (d) in the case of Securities, any purchase
option, call or similar right of a third party with respect to such Securities.

“Limitation Period” means, with respect to any Lender, any period while any
amount remains owing on any Obligation payable to such Lender when interest on
such amount, calculated at the applicable interest rate plus any fees or other
sums payable to such Lender under any Loan Document and deemed to be interest
under applicable law, would exceed the amount of interest which would accrue at
the Highest Lawful Rate.

“Loan” means, with respect to a Lender, that portion of the Existing Debt which
is owing by the Borrower to such Lender and is being ratified, modified and
continued hereunder, and “Loans” means the Existing Debt owing by the Borrower
to all Lenders and being ratified, modified and continued hereunder.

“Loan Documents” means, collectively, this Agreement, any Notes, the
Intercreditor Agreement, each Security Document, and each other agreement,
certificate, document or instrument delivered in connection with any Loan
Document, whether or not specifically mentioned herein or therein.

“Loan Parties” means the Borrower and the Guarantors.

“Lobo Operating” means Lobo Operating, Inc., a Texas corporation.

“Lobo Resources” means Lobo Resources, Inc., a Texas corporation.

“Margin Regulations” means Regulations T, U and X of the Board of Governors of
the Federal Reserve System, as in effect from time to time.

“Material Adverse Effect” means for the Borrower and its Subsidiaries, with the
exception of the Chapter 11 Case, any material adverse effect on (a) the
business, operations, properties, results of operations, condition (financial or
otherwise), or prospects of the Borrower, the Guarantors and their Subsidiaries,
taken as a whole, (b) the Borrower's, or any Guarantor's ability to pay any of
the Obligations as and when due, (c) the Collateral or the priority or
enforceability of the Liens securing the Obligations hereunder, (d) the ability
of the Borrower, any Guarantor or any of their Subsidiaries to perform any of
its obligations under any Loan Documents, or (e) the rights and remedies of or
benefits available under any Loan Document.





- 10 -




--------------------------------------------------------------------------------







“Material Agreement” means, with respect to any Person, any written or oral
agreement, contract, commitment, or understanding to which such Person is a
party, by which such Person is directly or indirectly bound, or to which any
Property of such Person may be subject, which is material to the business or
operations of such Person and is not cancelable by such Person upon notice of 90
days or less without (a) liability for further payment in excess of $500,000 or
(b) forfeiture of Property having an aggregate value in excess of $500,000.

“Material Debt” means, as to any Person, Debt (other than the Obligations
hereunder) of such Person aggregating in excess of $500,000.  For purposes of
determining Material Debt, the “principal amount” of the obligations of the
Borrower and its Subsidiaries in respect of any Hedging Agreement at any time
shall be the Hedge Termination Value.

“Mortgaged Property” and “Mortgaged Properties” mean any Oil and Gas Property
with respect to which a Lien is granted pursuant to a Mortgage in favor of the
Lenders (or in favor of the Administrative Agent for the benefit of the
Lenders).

“Mortgages” means (a) any Act of Mortgage, Assignment of Production and
As-Extracted Collateral, Security Agreement and Financing Statement (i) dated as
of July 14, 2008 or (ii) otherwise delivered pursuant to the Loan Documents, in
substantially the form of Exhibit G, executed and delivered by Borrower, any
Subsidiary or any other appropriate Person, pursuant to which the Administrative
Agent is granted a Lien on the collateral for the benefit of the Lenders, or (b)
any Deed of Trust, Mortgage, Assignment of Production, Security Agreement and
Financing Statement (i) dated as of July 14, 2008 or (ii) otherwise delivered
pursuant to the Loan Documents, in substantially the form of Exhibit G,
(appropriately modified for the state in which the deed of trust properties are
located), executed and delivered by Borrower, any Subsidiary or any other
appropriate Person, pursuant to which the Administrative Agent is granted a Lien
on the collateral for the benefit of the Lenders, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the terms of this Agreement and the other Loan Documents.  The term
“Mortgage” shall include each mortgage supplement after execution and delivery
of such mortgage supplement.  The term “Mortgages” shall include each and every
Mortgage executed and delivered by each of Borrower, any Guarantor and any of
their Subsidiaries.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which more than one employer is obligated
to make contributions and which is subject to Title IV of ERISA.

“Natural Gas” means all natural gas, and any natural gas liquids and all
products recovered in the processing of natural gas (other than condensate)
including, without limitation, natural gasoline, casinghead gas, iso butane,
normal butane, propane and ethane (including such methane allowable in
commercial ethane) produced from or attributable to Oil and Gas Properties.

“Net Income” means, for any period, the aggregate of all amounts that would be
included as net income (or loss) on the consolidated financial statements of the
Borrower and its Subsidiaries for such period, but shall exclude effects on net
income attributable to any current non-cash income or expense (including in
respect of Hedging Agreements) described in or calculated pursuant to the
requirements of applicable Statements of Financial Accounting Standards, as
amended (provided that, for the avoidance of doubt, the calculation of Net
Income shall include any income or expense in respect of the termination of any
Hedging Agreement).

“Net Revenue Interest” means, with respect to any Oil and Gas Property, the
decimal or percentage share of Hydrocarbons produced and saved from or allocable
to such Oil and Gas Property, after deduction of royalty interests and other
burdens on or paid out of such production.

“New Warrant” means that certain Warrant to Purchase Common Shares of Saratoga
Resources, Inc. dated as of the date hereof in favor of Wayzata Investment
Partners LLC, the form of which is attached hereto as Exhibit C.





- 11 -




--------------------------------------------------------------------------------







“Note” means a promissory note issued pursuant hereto in substantially the form
attached hereto as Exhibit F, duly executed by the Borrower and payable to the
order of a Lender, including any amendment, modification, renewal or replacement
of such promissory note.

“Notes” means each Note issued pursuant to this Agreement.

“Obligations” means, without duplication, (a) all Debt evidenced hereunder,
(b) the obligation of the Borrower and any of its Subsidiaries for the payment
of the fees payable hereunder or under the other Loan Documents, (c) all other
obligations and liabilities of the Borrower and any of its Subsidiaries to any
Lender or Affiliate of a Lender relating to Hedging Agreements whether or not
such Person is a Lender at the time of entering into the Hedging Agreements or
remains a Lender hereunder, and (d) all other obligations and liabilities
(monetary or otherwise, whether absolute or contingent, matured or unmatured) of
the Borrower and any of its Subsidiaries to the Administrative Agent and the
Lenders arising out of or in connection with any Loan Document, and to the
extent that any of the foregoing includes or refers to the payment of amounts
deemed or constituting interest, only so much thereof as shall have accrued,
been earned and which remains unpaid at each relevant time of determination
(including interest accruing (or which would have accrued) during the pendency
of any proceeding of the type described in Sections 8.1.4 or 8.1.5 whether or
not allowed in such proceeding).

“Officer’s Certificate” means a certificate signed by a Responsible
Representative.

“Oil and Gas Properties” means fee, leasehold, or other interests in or under
mineral estates or oil, gas, and other liquid or gaseous hydrocarbon leases with
respect to Properties situated in the United States or offshore from any State
of the United States, including, without limitation, overriding royalty and
royalty interests, leasehold estate interests, net profits interests, production
payment interests, and mineral fee interests, together with contracts executed
in connection therewith and all tenements, hereditaments, appurtenances and
Properties appertaining, belonging, affixed, or incidental thereto.

“Participants” has the meaning given such term in Section 13.2.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Percentage Share” means, relative to any Lender, the percentage set forth
opposite its name on Schedule 1 hereto under the “Percentage Share” column or
set forth in a Assignment and Assumption Agreement under the “Percentage Share”
column, as such percentage may be adjusted from time to time pursuant to
Assignment and Assumption Agreements executed by such Lender and its Assignee
Lender and delivered pursuant to Section 13.3.  

“Permitted Debt” means

(a)

the Obligations;

(b)

(i) accounts payable described on Schedule 6.24, provided that the same are paid
in accordance with Section 7.6.3 of this Agreement, (ii) accounts payable
incurred in the ordinary course of business, which are outstanding and unpaid
less than 60 days beyond the invoice date therefor or (iii) accounts payable
incurred in the ordinary course of business which are being contested in good
faith and as to which such reserve as is required by GAAP has been made and on
which interest charges are not paid or accrued by any Loan Party or any of their
respective Subsidiaries, in the case of clauses (b)(i) through (b)(iii), subject
to no Liens except those described in clauses (c) and (d) of the definition of
“Permitted Liens”;

(c)

Debt arising under Acceptable Commodity Hedging Agreements;

(d)

income and other taxes payable that are not overdue or are being contested in
good faith and as to which reserves have been made in accordance with GAAP;

(e)

accrued abandonment and remediation liabilities;





- 12 -




--------------------------------------------------------------------------------







(f)

Debt in the form of royalties, overriding royalties, working interest expenses
and other liabilities, each in the ordinary course of the oil and gas business
that are due to non-Affiliates of the Borrower and, which, in the case of
royalties and overriding royalties, are in existence as of the Effective Date or
as otherwise approved by the Required Lenders;

(g)

Debt related to the Revolving Credit Facility in an aggregate principal amount
not to exceed at any one time $20,000,000 and Plan of Reorganization Debt not to
exceed $6,000,000 at any time;

(h)

Debt (i) evidencing the deferred purchase price of newly acquired property or
incurred to finance the acquisition of equipment of the Borrower and its
Subsidiaries (pursuant to purchase money mortgages or otherwise, whether owed to
the seller or a third party) used in the ordinary course of business of the
Borrower and its Subsidiaries (provided that such Debt is incurred within 60
days of the acquisition of such property) and (ii) in respect of Capitalized
Lease Liabilities; provided that the aggregate amount of all Debt outstanding
pursuant to this clause (h) shall not at any time exceed $500,000;

(i)

Debt of any Person that becomes a Subsidiary after the Effective Date; provided
that (i) such Debt exists at the time such Person becomes a Subsidiary and is
not created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) the aggregate principal amount of such Debt permitted by
this clause (i) shall not exceed $500,000 at any time outstanding;

(j)

letters of credit, performance bonds, or other financial assurance required to
be obtained by the Borrower or any of its Subsidiaries in the normal course of
its business to assure the proper plugging and abandonment of oil or gas
drilling or production locations or bonds required by any Governmental Authority
in the normal course of the Borrower’s or any of its Subsidiary’s business;

(k)

unsecured Debt among the Borrower and the Guarantors arising in the ordinary
course of business;

(l)

Debt of the Borrower or any Subsidiary owing in connection with deferred
payments of property insurance premiums, provided that all such Debt of the
Borrower and its Subsidiaries shall not exceed an aggregate of $3,000,000 in any
fiscal year; and

(m)

unsecured Debt of the Borrower to Thomas F. Cooke and Andrew C. Clifford
pursuant to the Subordinated Notes in an aggregate principal amount not to
exceed $482,932 and $122,500, respectively, and interest paid in kind thereon,
in each case subordinated to the Debt under this Agreement.

“Permitted Holder” means Thomas F. Cooke, A.C. Clifford and their respective
Affiliates, estates, heirs and devisees.

“Permitted Investments” means Investments in (a) Debt, evidenced by notes
maturing not more than 180 days after the date of issue, issued or guaranteed by
the government of the United States of America, (b) certificates of deposit
maturing not more than 180 days after the date of issue, issued by any Lender or
by commercial banking institutions each of which is a member of the Federal
Reserve System and which has combined capital and surplus and undivided profits
of not less than $500,000,000, (c) such other instruments, evidences of
indebtedness or investment securities as the Administrative Agent may approve,
or (d) wholly-owned Subsidiaries that are or become Guarantors hereunder.

“Permitted Liens” means, with respect to any Property:

(a)

Liens for Taxes, assessments or other governmental charges or levies which are
not delinquent or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been maintained in accordance
with GAAP;





- 13 -




--------------------------------------------------------------------------------







(b)

Liens in connection with workers’ compensation, unemployment insurance or other
social security, old age pension or public liability obligations which are not
delinquent or which are being contested in good faith by appropriate proceedings
and for which adequate reserves have been maintained in accordance with GAAP;

(c)

landlord’s, operators’, royalty owners’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law or contract which do not secure any
Total Debt or any Debt described in clause (g) of the definition thereof, in
each case only to the extent arising in the ordinary course of business and
incident to the exploration, development, operation and maintenance of Oil and
Gas Properties each of which is in respect of Permitted Debt of the type
described in clause (b) of the definition thereof;

(d)

Liens which arise in the ordinary course of business under operating agreements,
joint venture agreements, oil and gas partnership agreements, oil and gas
leases, farm-out agreements permitted hereunder, division orders, contracts for
sale, purchase, transportation or exchange of oil or natural gas, unitization
and pooling declarations and agreements, area of mutual interest agreements,
royalty and overriding royalty agreements, marketing agreements, processing
agreements, net profits agreements, development agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate proceedings
and for which adequate reserves have been maintained in accordance with GAAP;

(e)

Liens arising solely by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with such
creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by bank
regulators and no such deposit account serves as collateral to any Person other
than the Administrative Agent and the Revolving Credit Agent;

(f)

easements, rights of way, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Borrower or any of
its Subsidiaries that do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Borrower or such Subsidiary or materially
impair the value of such Property subject thereto;

(g)

Liens on cash or securities pledged to secure performance of tenders, surety and
appeal bonds, government contracts, performance and return of money bonds, bids,
trade contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business
(excluding, in each case, obligations constituting Debt);

(h)

judgment Liens in respect of judgments that do not constitute an Event of
Default;

(i)

Liens securing the payment of any Obligations;

(j)

rights reserved to or vested in a Governmental Authority having jurisdiction to
control or regulate any Oil and Gas Property in any manner whatsoever and all
laws of such Governmental Authorities, so long as the Borrower and its
Subsidiaries is in compliance with all such laws, except for any non-compliance
that would not result in a Material Adverse Effect;

(k)

consents to assignment and similar contractual provisions affecting an Oil and
Gas Property to the extent and only to the extent, such consents are not
affected by or required for the execution, delivery, performance and enforcement
of any Loan Document or, if affected or required, have been obtained;





- 14 -




--------------------------------------------------------------------------------







(l)

preferential rights to purchase and similar contractual provisions affecting an
Oil and Gas Property to the extent and only to the extent, such consents are not
affected by delivery of any Loan Document or, if affected, have been waived;

(m)

all defects and irregularities affecting title to an Oil and Gas Property that
could not operate to reduce the net revenue interest of the Borrower and its
Subsidiaries for such Oil and Gas Property (if any), increase the working
interest of the Borrower and its Subsidiaries for such Oil and Gas Property (if
any) without a corresponding increase in the corresponding net revenue interest,
or otherwise interfere materially with the operation, value or use of such Oil
and Gas Property or cause a Material Adverse Effect;

(n)

Liens (i) securing Debt permitted pursuant to clause (c) of the definition of
“Permitted Debt”, provided that the Liens in respect thereof are held by the
Revolving Credit Agent for the benefit of Approved Counterparties, and (ii)
securing Debt permitted pursuant to clause (g) of the definition of “Permitted
Debt” (other than Debt owing to holders of Allowed Claims in Classes 6 and 7 and
Allowed Priority Unsecured Tax Claims of Plan of Reorganization Debt);

(o)

Liens securing the Debt permitted pursuant to clause (h) of the definition of
“Permitted Debt;” provided, however, that (i) no such Lien shall extend to or
cover any other Property of the Borrower or any of its Subsidiaries, and (ii)
the principal amount of the Debt secured by any such Lien shall not exceed the
lesser of 80% of the fair market value or the cost of the Property so held or
acquired;

(p)

Liens securing the Debt permitted pursuant to clause (i) of the definition of
“Permitted Debt;” provided that such Liens exist at the time such Person becomes
a Subsidiary and are not created in contemplation of or in connection with such
Person becoming a Subsidiary; and

(q)

Liens securing the Debt permitted pursuant to clause (j) of the definition of
“Permitted Debt;”

provided that Liens described in clauses (a) through (e) and (o) above shall not
constitute Permitted Liens upon the initiation of any foreclosure proceedings
with regard to the Property encumbered by such Liens and; provided, further, no
intention to subordinate the first priority Lien granted in favor of the
Administrative Agent for the benefit of the Lenders is hereby implied or
expressed or is to be inferred by the permitted existence of such Permitted
Liens.

“Person” means a corporation, an association, a joint venture, a limited
liability company, a partnership, an organization, a business, an individual or
a government or political subdivision thereof or any Governmental Authority.

“Plan” means any employee benefit plan which is covered by Title IV of ERISA.

“Plan of Reorganization” has the meaning given to such term in the Recitals.

“Plan of Reorganization Debt” means Debt to holders of Allowed Claims in Classes
4, 5, 6, and 7 and Allowed Priority Unsecured Tax Claims (as those terms are
defined in the Plan of Reorganization) pursuant to the terms of the Plan of
Reorganization.

“Platform” is defined in Section 10.10.

“Pledge Agreement” means a Pledge Agreement, (a) dated as of July 14, 2008, or
(b) otherwise delivered pursuant to the Loan Documents, between the
Administrative Agent and Borrower or a Subsidiary of the Borrower, substantially
in the form of Exhibit H, as amended, supplemented, restated or otherwise
modified from time to time in accordance with the Loan Documents.  The term
“Pledge Agreements” shall include each and every Pledge Agreement executed and
delivered pursuant to the Loan Documents.

“POGM” means Professional Oil & Gas Marketing, LLC.

“Possible Reserves” means Possible Reserves as defined in the Reserve
Definitions.





- 15 -




--------------------------------------------------------------------------------







“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

“Probable Reserves” means Probable Reserves as defined in the Reserve
Definitions.

“Proved Developed Nonproducing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Nonproducing” in the Reserve Definitions.

“Proved Developed Producing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Producing” in the Reserve Definitions.

“Proved Reserves” means “Proved Reserves” as defined in the Reserve Definitions.

“Proved Undeveloped Reserves” means Proved Reserves which are categorized as
“Undeveloped” in the Reserve Definitions.

“Public Lender” is defined in Section 10.10.

“Purchasers” has the meaning given such term in Section 13.3.

“PV10 Value” means, as of any date of determination, as to any Person the
present value, discounted at a rate of 10%, of the future net revenues expected
to accrue to such Person’s interests in its Oil and Gas Properties during the
remaining expected economic lives of such properties as reasonably determined by
the Administrative Agent in connection with the most recently completed Reserve
Report.  Each calculation of such expected future net revenues shall be made in
accordance with the then existing standards of the Society of Petroleum
Engineers and (a) with appropriate adjustments made for (i) severance and ad
valorem taxes, (ii) operating, gathering, transportation and marketing costs
required for the production and sale of such reserves and (iii) risk associated
with such future net revenues as determined in the reasonable discretion of the
Administrative Agent and (b) assuming that future produced volumes of oil and
gas will be sold (i) in the case of unhedged volumes, at the 24 month NYMEX
strip (i.e., the average of the prices quoted on the New York Mercantile
Exchange for WTI crude oil or Henry Hub natural gas for the upcoming 24 contract
months following the time of calculation of PV10 Value), (ii) in the case of
volumes subject to a swap or other fixed priced hedge, at the applicable fixed
price and (iii) in the case of volumes subject to a floor or ceiling hedge
(including a collar), at the price set out in the preceding clause (b)(i), but
not to exceed such ceiling or to be less than such floor.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or any
of its Subsidiaries which is a rate swap, basis swap, forward rate transaction,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, equity prices or other financial measures.

“Register” is defined in Section 13.1.

“Regulation D” means Regulation D of the Federal Reserve Board of Governors, as
the same may be amended, supplemented or replaced from time to time.

“Related Rights” means all chattel papers, electronic chattel papers, payment
intangibles, promissory notes, letter of credit rights, supporting obligations,
documents and instruments relating to the Accounts or the General Intangibles
and all rights now or hereafter existing in and to all security agreements,
leases, and other contracts securing or otherwise relating to any Accounts or
General Intangibles or any such chattel papers, electronic chattel papers,
payment intangibles, promissory notes, letter of credit rights, documents and
instruments.





- 16 -




--------------------------------------------------------------------------------







“Release of Hazardous Substances” means any emission, spill, leak, release,
disposal, or discharge, except in accordance with a valid permit, license,
certificate, or approval of the relevant Governmental Authority, of any
Hazardous Substance into or upon (a) the air, (b) soils or any improvements
located thereon, (c) surface water or groundwater, or (d) the sewer or septic
system, or the waste treatment, storage, or disposal system servicing any
Property of the Borrower or any of its Subsidiaries.

“Required Lenders” means Lenders (one of whom must be the Administrative Agent)
in the aggregate holding at least 66-2/3% of the Loans.

“Requirement of Law” means, as to any Person, any applicable law, treaty,
ordinance, order, judgment, rule, decree, regulation, or determination of an
arbitrator, court, or other Governmental Authority, including, without
limitation, rules, regulations, orders, and requirements for permits, licenses,
registrations, approvals, or authorizations, in each case as such now exist or
may be hereafter amended and are applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.

“Reserve Definitions” means the definitions promulgated by the Society of
Petroleum Engineers and the World Petroleum Council as in effect at the time in
question.

“Reserve Report” means the Initial Reserve Report and each other report (in hard
copy and electronic format) setting forth, as of each January 1st or July 1st
(or such other date as required pursuant to Section 7.2.2(c) and the other
provisions of this Agreement), the oil and gas reserves attributable to the Oil
and Gas Properties owned directly by the Borrower and its Subsidiaries, together
with a projection of the rate of production and future net income, severance and
ad valorem taxes, operating expenses and capital expenditures with respect
thereto as of such date, consistent with Society of Petroleum Engineers
reporting requirements at the time, provided that each such report hereafter
delivered will (a) be prepared in accordance with the assumptions set forth in
Section 7.2.2(c), and (b) include copies of all electronic data and/or files
used or produced in connection with the calculations.

“Responsible Representative” means as to any Person, its chief executive
officer, its president, its chief financial officer and its chief accounting
officer.

“Restricted Payment” means:

(a)

the declaration or payment of any dividend on, or the incurrence of any
liability to make any other payment or distribution in respect of, any shares of
or other ownership interests in the Borrower, other than dividends or
distributions payable in capital stock, or options, warrants or other rights to
purchase the capital stock, of the Borrower;

(b)

any payment or distribution on account of the purchase, redemption or other
retirement of any Equity Interests in the Borrower, or of any warrant, option or
other right to acquire such Securities or such other ownership interests, or any
other payment or distribution made in respect thereof, other than by means of
capital stock of the Borrower, either directly or indirectly;

(c)

the issuance of any Equity Interests by any Subsidiary of the Borrower (other
than by any Subsidiary to the Borrower or a Guarantor); or

(d)

the repayment by the Borrower of any subordinated Debt or Debt owed to an
Affiliate (other than Debt owed to a Subsidiary), except as specifically
permitted in the Loan Documents.

“Revolving Credit Agent” means Wayzata Investment Partners LLC, as successor
agent to Macquarie Bank Limited, and its successors and assigns.

“Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of July 14, 2008, among the Borrower, the other borrowers
named therein, the Revolving Credit Agent and the Revolving Credit Lenders, as
amended, restated, amended and restated, supplemented or modified from time to
time in accordance with the terms of this Agreement





- 17 -




--------------------------------------------------------------------------------







“Revolving Credit Facility” means the revolving facility with Revolving Credit
Agent and the Revolving Credit Lenders in an aggregate principal amount not
exceeding $20,000,000, the proceeds of which shall be used by the Borrower for
working capital and general corporate purposes, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the terms of this Agreement.

“Revolving Credit Lenders” means the lenders from time to time party to the
Revolving Credit Agreement.

“Securities Account” has the meaning ascribed to it in the UCC.

“Security” means any stock, share, voting trust certificate, limited or general
partnership interest, member interest, bond, debenture, note, or other evidence
of indebtedness, secured or unsecured, convertible, subordinated or otherwise,
or in general any instrument commonly known as a “security” or any certificate
of interest, share or participation in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.

“Security Agreement” means any Security Agreement, (a) dated as of July 14, 2008
or (b) otherwise delivered pursuant to the Loan Documents, between the
Administrative Agent and Borrower, a Guarantor or a Subsidiary of the Borrower,
substantially in the form of Exhibit I, as amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms of this
Agreement and the other Loan Documents.  The term “Security Agreements” shall
include each and every Security Agreement executed and delivered by Borrower, a
Guarantor or a Subsidiary of the Borrower.

“Security Documents” or “Security Instruments” means the security instruments
executed and delivered in satisfaction of the condition set forth in Article IV
and Section 5.1.4, including, without limitation, any Mortgage, any Pledge
Agreement, any Security Agreement or any Deposit Account Control Agreement, and
all other documents, instruments and guaranties, including, without limitation,
any Mortgage, any Pledge Agreement, any Security Agreement or any Deposit
Account Control Agreement, at any time executed as security for all or any
portion of the Obligations, as such instruments may be amended, restated,
amended and restated or supplemented or modified from time to time.

“Site Specific Trust Account” means a trust account maintained for the benefit
of one or more Persons other than Borrower and its Subsidiaries in connection
with a particular Oil and Gas Property, as described on Schedule 6.16.

“Subject Leases” is defined in Section 7.19.1.

“Subordinated Notes” means (a) that certain Subordinated Promissory Note
(Cooke), dated as of July 14, 2008, executed by the Borrower in favor of Thomas
F. Cooke in the original principal amount of $620,912, as modified by the Plan
of Reorganization, and (b) that certain Subordinated Promissory Note (Clifford
Deferred Compensation), dated as of July 14, 2008, executed by the Borrower in
favor of Andrew C. Clifford in the original principal amount of $157,500, as
modified by the Plan of Reorganization.

“Subsidiary” means for any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned, collectively, by such Person and
any Subsidiaries of such Person.  The term Subsidiary shall include Subsidiaries
of Subsidiaries (and so on).

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.





- 18 -




--------------------------------------------------------------------------------







“Taxes” means all taxes, assessments, filing or other fees, levies, imposts,
duties, deductions, withholdings, stamp taxes, interest equalization taxes,
capital transaction taxes, foreign exchange taxes or charges, or other charges
of any nature whatsoever from time to time or at any time imposed by any law or
Governmental Authority.

“THG” means The Harvest Group LLC, a Louisiana limited liability company.

“Total Debt” of any Person means, at any date, Debt of the Borrower and its
Consolidated Subsidiaries as of such day described in clauses (a), (b), (c), (f)
(but excluding any current non-cash asset or liability (including in respect of
Hedging Agreements) described in or calculated pursuant to the requirements of
applicable Statements of Financial Accounting Standards, as amended (provided
that, for the avoidance of doubt, the calculation of Total Debt shall include
any current assets or liabilities in respect of the termination of any Hedging
Agreement)) or (h) of the definition of Debt (including amounts under this
Agreement and letter of credit exposure).

“Total Proved PV10 Value” means at any time the PV10 Value of the Borrower’s and
the Guarantors’ Proved Reserves as calculated by the Administrative Agent using
the most recent Reserve Report.

“Transactions” means the execution and delivery by the Borrower, the Guarantors
and the other Subsidiaries of the Borrower of this Agreement and the other Loan
Documents, the restructuring of the Existing Debt and the repayment of Loans.

“Transferee” shall have the meaning given such term in Section 13.4.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York.

“Wells” means, with respect to the Leases, the oil and/or gas wells located
thereon.

“Withholding Form” is defined in Section 10.13.4.

“Working Interest” means the property interest which entitles the owner thereof
to explore and develop certain land for oil and gas production purposes, whether
under an oil and gas lease or unit, a compulsory pooling order or otherwise.

1.2

Accounting Terms and Determinations; Changes in Accounting.

1.2.1

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP, applied on a basis consistent (except for changes
concurred in by the independent public accountants and with respect to which the
Borrower shall have promptly notified the Administrative Agent on becoming aware
thereof) with the most recent financial statements of the Borrower and its
Subsidiaries delivered to the Administrative Agent, provided that in the event
of a change in GAAP that would affect calculation of any of the financial
covenants in Section 7.15, such change shall be disregarded in making such
calculation unless the Borrower and the Required Lenders shall agree on an
amendment to such covenant that takes such change in GAAP into account.

1.2.2

The Borrower and its Subsidiaries will not change their method of accounting,
other than immaterial changes in methods, changes permitted by GAAP in which the
Borrower’s independent public accountants concur and changes required by a
change in GAAP, without the prior written consent of the Administrative Agent
and the Required Lenders, which consent shall not be unreasonably withheld or
delayed by the Administrative Agent or any Lender.





- 19 -




--------------------------------------------------------------------------------







1.2.3

During such times that the Borrower is required to deliver financial information
to the Lenders in accordance with GAAP, neither Current Assets nor Current
Liabilities shall include the amount of or any liabilities respecting any
non-cash items (including with respect to Hedging Agreements) as a result of the
application of Financial Accounting Standards Board Statement Nos. 133, 137, 138
and 143 and any subsequent amendments thereto (provided that, for the avoidance
of doubt, the calculation of consolidated current assets shall include any
current assets in respect of the termination of any Hedging Agreement).

1.3

References.  References in this Agreement to Exhibits, Schedules, Annexes,
Appendixes, Attachments, Articles, Sections or clauses shall be to exhibits,
schedules, annexes, appendixes, attachments, articles, sections or clauses of
this Agreement, unless expressly stated to the contrary.  References in this
Agreement to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,”
“hereof,” “hereunder” and words of similar import shall be to this Agreement in
its entirety and not only to the particular Exhibit, Schedule, Annex, Appendix,
Attachment, Article, or Section in which such reference appears.  This
Agreement, for convenience only, has been divided into Articles and Sections,
and it is understood that the rights and other legal relations of the parties
hereto shall be determined from this instrument as an entirety and without
regard to the aforesaid division into Articles and Sections and without regard
to headings prefixed to such Articles or Sections.  Whenever the context
requires, reference herein made to the single number shall be understood to
include the plural, and likewise, the plural shall be understood to include the
singular.  Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.  Words denoting sex shall be construed to include the
masculine, feminine and neuter, when such construction is appropriate; specific
enumeration shall not exclude the general but shall be construed as cumulative;
the word “or” is not exclusive; the word “including” (in its various forms)
shall mean “including, without limitation,” in the computation of periods of
time, the word “from” means “from and including” and the words “to” and “until”
mean “to but excluding,” and all references to money refer to the legal currency
of the United States of America.  The Exhibits, Schedules, Annexes, Appendixes
and Attachments attached to this Agreement and items referenced as being
attached to this Agreement are incorporated herein and shall be considered a
part of this Agreement for all purposes.

ARTICLE II

TERMS OF FACILITIES

2.1

Continuation of Loans.  On the Effective Date, each Lender agrees to modify and
continue its Loan on the terms and subject to the conditions of this Agreement.

On the terms and subject to the conditions hereof, the Borrower may from time to
time prepay or repay Loans.  Amounts repaid or prepaid may not be reborrowed.

2.2

[Reserved].

2.3

[Reserved].

2.4

Repayment of Loans; Evidence of Debt.  

2.4.1

The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Loan on
the Final Maturity Date.

2.4.2

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the Debt of the Borrower to such Lender resulting from its
Loan, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

2.4.3

The Administrative Agent shall maintain accounts in which it shall record (a)
the amount of each Loan outstanding hereunder, (b) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder and (c) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.





- 20 -




--------------------------------------------------------------------------------







2.4.4

The entries made in the accounts maintained pursuant to Sections 2.4.2 and 2.4.3
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

2.4.5

Any Lender may request its Loan be evidenced by a Note.  In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns).  Thereafter, the Loan evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 13.3) be represented by one or more Notes in such form payable to the
order of the payee named therein (or, if such Note is a registered note, to such
payee and its registered assigns).

2.5

Interest Rate.

2.5.1

Each Loan and each other monetary Obligation shall bear interest on the
outstanding principal amount thereof, for each day from and including the
Effective Date (or such later date that such Obligation is incurred) to but
excluding the date it is paid at a rate per annum equal to the lesser of (a) the
Applicable Rate or, if applicable, such higher rate as is specified in
Section 3.3 or (b) the Highest Lawful Rate.

2.5.2

Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and on the Final Maturity Date; provided that
interest accrued pursuant to Section 3.3 shall be payable on demand.

2.5.3

Each change in the rate of interest charged hereunder shall become effective
automatically and without notice to the Borrower upon the effective date of any
change in the Highest Lawful Rate.

2.6

[Reserved].

2.7

[Reserved].

2.8

Maturity of Loans.  The Loans shall mature no later than the Final Maturity Date
and any unpaid principal of the Loans and accrued, unpaid interest thereon shall
be due and payable on the Final Maturity Date.

ARTICLE III

GENERAL PROVISIONS

3.1

General Provisions as to Payments and Loans.

3.1.1

All payments of principal and interest on the Loans and of fees hereunder shall
be made, without set-off, deduction or counterclaim, by 12:00 noon, Central
time, on the date such payments are due in federal or other funds immediately
available to an account of the Administrative Agent in New York, New York
designated by the Administrative Agent in writing.  Each payment delivered to
the Administrative Agent for the account of any Lender shall be delivered
promptly by the Administrative Agent to such Lender in the same type of funds
that the Administrative Agent received at such Lender’s address specified
pursuant to Article XIV.  Except as otherwise provided herein, whenever any
payment of principal or interest on the Loans or fees hereunder shall be due on
a day which is not a Business Day, the date for payment thereof shall be
extended to the next succeeding Business Day.  If the date for any payment is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.

3.1.2

All payments made by the Borrower or any Guarantor on the Loans, and the other
Obligations shall be made free and clear of, and without reduction by reason of,
any “Taxes” as defined in Section 10.13.





- 21 -




--------------------------------------------------------------------------------







3.1.3

[Reserved].

3.1.4

[Reserved].

3.1.5

All payments shall be denominated in United States of America dollars.

3.2

Computation of Interest.  Each determination hereunder of interest on the Loans
and fees hereunder based on per annum calculations shall be computed on the
basis of a year of 365/366, as applicable, days and paid for the actual number
of days elapsed (including the first day but excluding the last day), subject to
the limitations of the Highest Lawful Rate.  The Federal Funds Effective Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

3.3

Default Interest.  After the date any Event of Default has occurred and for so
long as such Event of Default is continuing, the rate of interest that otherwise
would be applicable to such Loan plus 4% per annum shall apply as provided in
Section 2.5 but only to the extent permitted by law (the “Default Rate”).

3.4

Repayments and Prepayments; Application.  The Borrower agrees that the Loans
shall be repaid and prepaid pursuant to the following terms.

3.4.1

Repayments and Prepayments.  The Borrower shall repay in full the unpaid
principal amount of each Loan upon the Final Maturity Date.  Prior thereto,
payments and prepayments of the Loans shall or may be made only as set forth
below.

(a)

From time to time on any Business Day, subject to the provisions of Section
3.4.2, the Borrower may make a voluntary prepayment, in whole or in part, of the
outstanding principal amount of any Loans without penalty or premium; provided
that, (i) all such voluntary prepayments shall require at least one (1) Business
Day’s prior notice (such notice to be delivered before 12:00 noon (Central time)
on such day) and in any case not more than five (5) Business Days’ prior
irrevocable notice to the Administrative Agent; and (ii) all such voluntary
partial prepayments shall be in an aggregate minimum amount of $1,000,000 and an
integral multiple of $1,000,000.  Each notice of prepayment sent pursuant to
this clause (a) shall specify the prepayment date and the principal amount of
the Loan to be prepaid.  Each such notice shall be irrevocable and shall commit
the Borrower to prepay such Loan by the amount stated therein on the date stated
therein.  

(b)

[Reserved]

(c)

The Borrower shall, on the earlier of (i) ninety (90) days after the end of each
fiscal year of the Borrower and (ii) the date of the delivery of the financial
information required under Section 7.2.1 with respect to each fiscal year,
prepay the Loans in an amount equal to twenty-five percent (25%) of Excess Cash
Flow for such fiscal year; provided however, that the amount of any prepayment
required under this Section 3.4.1(c) shall be reduced on a dollar-for-dollar
basis if such Excess Cash Flow proceeds are used to make a prepayment of the
loans under the Revolving Credit Agreement on such date.  Notwithstanding
anything herein to the contrary, any Lender may elect, by notice to the
Administrative Agent within at least two (2) Business Days of the applicable
prepayment date, to decline (in whole but not in part) any prepayment of its
Loans pursuant to this Section 3.4.1(c), in which case the aggregate amount of
the prepayment that would have been applied to prepay the Loans of such
declining Lender shall be re-offered to those Lenders under this Agreement (if
any) who have initially accepted such prepayment (such re-offer to be made to
each such Lender based on the percentage which such Lender’s Loans represents of
the aggregate Loans of all Lenders who initially accepted such prepayment).  In
the event of such re-offer, the relevant Lenders may elect, by notice to the
Administrative Agent within one (1) Business Day of receiving notification of
such re-offer, to decline (in whole but not in part) the amount of such
prepayment that is re-offered to them.  The aggregate amount of the prepayment
that would have been applied to prepay accepting Lenders but was so declined
shall be retained by the Borrower.

(d)

Immediately upon any acceleration of the Final Maturity Date of any Loans
pursuant to Section 8.1, the Borrower shall repay all the Loans.





- 22 -




--------------------------------------------------------------------------------







(e)

Each prepayment of any Loans made pursuant to this Section shall be accompanied
by all interest then accrued and unpaid on the principal so prepaid.

3.4.2

[Reserved]

3.5

Limitation Period.  Notwithstanding anything herein to the contrary, during any
Limitation Period with respect to any Lender, the interest rate to be charged on
amounts in respect of Obligations owing to such Lender shall be the Highest
Lawful Rate, and the obligation, if any, of the Borrower for the payment of fees
or other charges deemed to be interest under applicable law shall be suspended.
 During any period or periods of time following a Limitation Period, to the
extent permitted by applicable laws, the interest rate to be charged hereunder
by such Lender shall remain at the Highest Lawful Rate until such time as there
has been paid to such Lender (a) the amount of interest in excess of that
accruing at the Highest Lawful Rate that such Lender would have received during
the Limitation Period had the interest rate remained at the otherwise applicable
rate, and (b) the amount of all other interest and fees otherwise payable to
such Lender but for the effect of such Limitation Period.

3.6

Telephonic Notices.

3.6.1

If permitted by this Agreement, the Borrower hereby authorizes the
Administrative Agent to act based on telephonic, e-mail or other electronic
notices made by any Person which the Administrative Agent or any Lender in good
faith believes to be acting on behalf of the Borrower.  The Borrower agrees to
deliver promptly to the Administrative Agent a written confirmation of each
telephonic, e-mail or other electronic notice, signed by an Authorized Officer.
 If the written confirmation differs in any material respect from the action
taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall be prima facie, but not conclusive,
evidence of the matter notwithstanding anything to the contrary in such
confirmation.

3.6.2

[Reserved].

3.6.3

Each Lender may book its Loans at any Lending Installation selected by such
Lender and may change its Lending Installation from time to time by notice in
writing to the Administrative Agent.  All terms of this Agreement shall apply to
any such Lending Installation, and the Note, if any, payable to such Lender
shall be deemed held by each Lender for the benefit of its Lending Installation.
 Each Lender may, by written or facsimile notice to the Administrative Agent and
the Borrower, designate, or change any previous designation of, the Lending
Installation through which Loans are held by it and for whose account Loan
payments are to be made.

3.6.4

Unless the Borrower notifies the Administrative Agent prior to the date on which
it is scheduled to make payment to the Administrative Agent that it does not
intend to make such payment, the Administrative Agent may assume that such
payment has been made.  The Administrative Agent may, but shall not be obligated
to, make the amount of such payment available to the Lenders in reliance upon
such assumption.  If the Borrower has not in fact made such payment to the
Administrative Agent, each Lender shall, on demand by the Administrative Agent,
repay to the Administrative Agent the amount so made available to such Lender
together with interest thereon in respect of each day during the period
commencing on the date such amount was so made available by the Administrative
Agent until the date the Administrative Agent recovers such amount at a rate per
annum equal to the Federal Funds Effective Rate for such day.

ARTICLE IV

COLLATERAL

4.1

Security.  To secure full and complete payment and performance of the
Obligations of the Borrower and the Guarantors to the Lenders, each of the
Borrower and the Guarantors will cause the appropriate Person to execute and
deliver to the Administrative Agent the following documents and instruments (to
the extent not already executed and delivered prior to the Effective Date):





- 23 -




--------------------------------------------------------------------------------







4.1.1

Mortgages.  Mortgages executed by the Borrower or any Subsidiary, if any,
granting to the Administrative Agent for the benefit of the Administrative Agent
and the Lenders a first and prior Lien, subject to Permitted Liens, covering (a)
no less than 90% of the Total Proved PV10 Value of the Oil and Gas Properties of
the Borrower and its Subsidiaries included in the most recent Reserve Report and
(b) all related equipment, contracts, accounts, licenses and other property,
both real and personal.  Upon and during the continuance of an Event of Default,
the Administrative Agent may revoke any Mortgagee’s license under any Mortgage
to receive the proceeds of production and notify the purchasers of production
from Mortgaged Properties to make such payments directly to the Administrative
Agent as provided in the Mortgage.

4.1.2

Pledge Agreements; UCC Filings.  (a) Pledge Agreements executed by the Borrower,
any Guarantor and any other Subsidiary, granting to the Administrative Agent for
the benefit of the Administrative Agent and the Lenders a first and prior Lien,
subject to Permitted Liens, on covering the Equity Interests of the Subsidiaries
of such Person, (b) stock certificates or other instruments representing all the
Equity Interest of such Subsidiary and stock powers and instruments of transfer,
endorsed in blank, with respect to such stock certificates or other instruments,
or, if any Equity Interests pledged pursuant to such Pledge Agreement are
uncertificated securities, confirmation and evidence satisfactory to the
Administrative Agent that the security interest in such uncertificated
securities has been transferred to and perfected by the Administrative Agent in
accordance with the UCC, and (c) authorization for the Administrative Agent to
file Uniform Commercial Code Financing Statements (Form UCC 1), naming Borrower
or such Subsidiary as the debtor and the Administrative Agent as the secured
party, or other similar instruments or documents, filed or to be under the
Uniform Commercial Code of all jurisdictions as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the security interest
of the Administrative Agent pursuant to such Pledge Agreement.

4.1.3

Security Agreements; UCC Filings.  (a) Security Agreements executed by the
Borrower, any Guarantor and any other Subsidiary (collectively, the "Debtor"),
granting to the Administrative Agent for the benefit of the Administrative Agent
and the Lenders a first and prior Lien, subject to Permitted Liens, on personal
property of the Borrower or such Subsidiary, respectively, and (b) authorization
for the Administrative Agent to file Uniform Commercial Code Financing
Statements (Form UCC 1), naming Borrower or such Subsidiary as the debtor and
the Administrative Agent as the secured party, or other similar instruments or
documents, filed or to be under the Uniform Commercial Code of all jurisdictions
as may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the security interest of the Administrative Agent pursuant to such
Security Agreement.

4.1.4

Deposit Account Control Agreement.  (1) Deposit Account Control Agreements
executed by the Borrower, any Guarantor and any other Subsidiary, granting to
the Administrative Agent for the benefit of the Administrative Agent and the
Lenders a first and prior Lien, subject to Permitted Liens, on and covering the
Deposit Accounts (other than the Site Specific Trust Accounts) and Securities
Accounts of the Borrower or such Subsidiary, respectively, including those
described on Schedule 6.16.

4.1.5

Notice of Payment Instructions.  All account debtors  (including any operator
and Hydrocarbon Purchasers) relating to Mortgaged Property will receive
notification from the relevant Loan Party, in form and substance satisfactory to
the Administrative Agent, that all proceeds from sales of all production or
transmission of Hydrocarbons from or allocable to such Mortgaged Properties are
to be paid into a deposit account or accounts applicable to the relevant Loan
Party, or other Subsidiary which is (i) covered by a Deposit Account Control
Agreement or (ii) maintained by the Revolving Credit Agent or the Administrative
Agent.  Each of the Borrower and each Guarantor shall use its best efforts to
cause all Hydrocarbon Purchasers and POGM (and any successor thereto acceptable
to the Administrative Agent in its reasonable discretion) to execute the payment
notifications to confirm their agreement to remit all proceeds from sales of all
production from or allocable to the Mortgaged Properties into the applicable
deposit account within thirty (30) days after the Effective Date.  Subject to
applicable contractual restrictions, without the written consent of the
Administrative Agent, none of Borrower, any Guarantor or any Subsidiary shall be
permitted to sell any Hydrocarbons from or allocable to the Mortgaged Properties
to any Hydrocarbon Purchaser who refuses to timely acknowledge and abide by the
payment instructions set forth in any notice under this Section.





- 24 -




--------------------------------------------------------------------------------







4.1.6

Form.  All Security Documents delivered or to be delivered under this Agreement
shall be in form and substance satisfactory to the Administrative Agent and its
counsel in their reasonable discretion and shall be supported by such legal
opinions substantially similar to the legal opinion delivered pursuant to
Section 5.1.6 of the Existing Credit Agreement.

4.1.7

Priority of Liens.  All Liens to be created by delivery of the documents
referred to in this Section shall be first and prior perfected Liens in favor of
the Administrative Agent for the benefit of the Administrative Agent and the
Lenders, subject only to Permitted Liens.

4.2

Financing Statements.  The Administrative Agent is authorized to complete and
file financing statements in any state or other jurisdiction to perfect the
security interests granted by the Loan Documents and as otherwise contemplated
in Section 4.1.

4.3

Covenants Relating to Certain Collateral.

4.3.1

Each Account hereafter arising will represent, in all material respects, and to
the best knowledge of Debtor, each Account now existing represents, in all
material respects, the valid and legally enforceable obligations of a bona fide
account debtor and is not and will not be subject to contra accounts, set-offs,
defenses or counterclaims by or available to account debtors obligated on the
Accounts except for those that have arisen in the ordinary course of Debtor’s
business, are not otherwise prohibited under any other Loan Document, and for
which adequate reserves have been taken in substantially the same amount as are
shown in all material respects in the most recently delivered financial
statements to the Administrative Agent (“Set-offs”); and the amount shown as to
each Account on Debtor’s books will be the true and undisputed amount owing and
unpaid thereon, subject to (a) any applicable Set-offs and (b) any discounts,
allowances, rebates, credits and adjustments to which the account debtor has a
right and which have arisen in Debtor’s ordinary course of business or which
have otherwise been disclosed to Administrative Agent in writing.

4.3.2

All Related Rights are, and those hereafter arising will be, valid and genuine
in all material respects.

4.3.3

None of the Inventory is, and at the time the security interest in favor of
Administrative Agent attaches, none of the Inventory hereafter acquired will be,
covered by any document (as defined in the UCC), other than Inventory being
transported in the ordinary course of business.

4.3.4

Debtor will transmit promptly to Administrative Agent all information that
Debtor may have or receive with respect to (a) the Collateral or (b) account
debtors or obligors in respect of the Accounts, the General Intangibles and the
Related Rights, in each case which could reasonably be expected to materially
and adversely affect the aggregate value of the Collateral or Administrative
Agent's rights or remedies with respect thereto.

4.3.5

Debtor will not adjust, settle or compromise any of the Accounts, the General
Intangibles or the Related Rights without the prior written consent of
Administrative Agent, other than in the ordinary course of business.

4.3.6

Debtor will duly perform or cause to be performed, in accordance with the terms
thereof, all material obligations of Debtor under every material contract,
agreement, or other arrangement (oral or written) to which Debtor is a party or
by which it or any of its Collateral is bound.





- 25 -




--------------------------------------------------------------------------------







4.3.7

If any of the Collateral is in the possession of a third-party, Debtor will, at
the request of Administrative Agent upon the occurrence and during the
continuance of an Event of Default, join with Administrative Agent in notifying
the third-party of Administrative Agent's security interest and obtaining an
acknowledgment in form and substance satisfactory to Administrative Agent from
such third-party that it is holding the Collateral for the benefit of the
Administrative Agent.  Debtor will fully cooperate with Administrative Agent in
obtaining a control agreement in form and substance reasonably satisfactory to
Administrative Agent with respect to any Collateral consisting of deposit
accounts, securities accounts, investment property, electronic chattel paper or
letter of credit rights.

ARTICLE V

CONDITIONS PRECEDENT

5.1

Conditions Precedent.  The restructuring of the Loans as contemplated by this
Agreement is subject to the satisfaction of each of the following conditions:

5.1.1

The Bankruptcy Court for the Western District of Louisiana shall have entered a
final order confirming the Plan of Reorganization (such order, the “Confirmation
Order”), and all conditions to the effectiveness of the Plan of Reorganization
shall have been waived or satisfied in accordance with the Plan of
Reorganization and the “Effective Date” as defined thereunder shall have
occurred;

5.1.2

Receipt by the Administrative Agent of a Financial Forecast for calendar years
2010 and 2011 and a Budget for the period from April 1, 2010, to December 31,
2010;

5.1.3

Receipt by the Administrative Agent of the New Warrant duly executed and
delivered by the Borrower;

5.1.4

receipt by the Administrative Agent of (a) the Loan Documents (including any
amendments to the Security Documents executed prior to the Effective Date and
amendments to the existing Mortgages in the form attached hereto as Exhibit M)
and the other documents, instruments and any deliveries described in the closing
checklist delivered to Borrower’s counsel on March 25, 2010, and (b) such other
documents, instruments and agreements as are deemed necessary by the
Administrative Agent in its reasonable discretion, each duly executed and
delivered by the appropriate Person;

5.1.5

receipt by the Administrative Agent of the opinions of counsel to the Borrower
and each Guarantor, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, regarding existence, authority, due
authorization and due execution;

5.1.6

receipt by the Administrative Agent of certificates or binders of insurance from
the Borrower’s insurance broker for the Borrower and each Subsidiary as of the
Effective Date meeting the standards of Section 7.4; and

5.1.7

receipt by the Administrative Agent of a pro forma balance sheet of the Borrower
and its Subsidiaries effective as of the Effective Date, certified as being true
and correct by the Borrower’s president or chief financial officer as accurately
showing the financial position of the Borrower and its Subsidiaries as of that
date.

Upon satisfaction of all the conditions specified in Section 5.1, the Existing
Credit Agreement will be amended and restated by this Agreement (with the
Existing Debt being renewed and continued as the Loans under this Agreement) and
all Liens securing obligations under the Existing Credit Agreement shall be
automatically affirmed and continued to secure the payment and performance of
the Obligations under this Agreement and the other Loan Documents.  The Loan
Parties hereby agree that each reference to the “Credit Agreement” in each other
Loan Document shall be a reference to this Agreement.





- 26 -




--------------------------------------------------------------------------------







ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES

Each Loan Party hereby represents and warrants to the Administrative Agent, any
other Agent and each Lender as follows:

6.1

Existence and Power.  Each Loan Party and each of its respective Subsidiaries:

6.1.1

is a Person, duly organized, validly existing and in good standing under the
laws of the state of its organization;

6.1.2

has all organizational powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and to undertake the Transactions;

6.1.3

is duly qualified to transact business as a foreign entity in each jurisdiction
where the nature of its business requires the same; and

6.1.4

owns all of its assets reflected in its financial statements most recently
delivered to the Lenders, except for assets disposed of since the date thereof
in accordance with this Agreement.

6.2

Corporate and Governmental Authorization; Contravention.  The Transactions and
the execution, delivery and performance by each Loan Party and each of its
Subsidiaries of this Agreement and the other Loan Documents are within such Loan
Party’s or such Subsidiary’s organizational power, have been duly authorized by
all necessary action, require no action by or in respect of, or filing with, any
Governmental Authority (except that the perfection of Liens created by certain
of the Security Documents may require the filing of financing statements,
mortgages or similar instruments in the appropriate recordation offices), and do
not contravene, or constitute a default under, any material provision of
applicable law or regulation (including, without limitation, the Margin
Regulations) or any provision of any agreement creating or governing such Loan
Party or such Subsidiary or any agreement, judgment, injunction, order, decree
or other instrument binding upon such Loan Party or such Subsidiary or result in
the creation or imposition of any Lien on any Property of such Loan Party or
such Subsidiary, except Liens securing the Obligations.

6.3

Binding Effect.  This Agreement and each other Loan Document to which it is a
party, including, without limitation, any and all Security Documents when
executed and delivered in accordance with this Agreement, is a valid and binding
agreement of each Loan Party thereto, enforceable against such Loan Party, in
accordance with its terms except as (i) the enforceability thereof may be
limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and (ii) rights of acceleration and the availability of equitable
remedies may be limited by equitable principles of general applicability.

6.4

Subsidiaries.  Schedule 6.4 sets forth the name, the identity or corporate
structure and the ownership interest of each direct or indirect Subsidiary of
the Borrower as of the Effective Date.  As of the Effective Date, no Loan Party
has any Subsidiaries other than the Subsidiaries described on Schedule 6.4.





- 27 -




--------------------------------------------------------------------------------







6.5

Disclosure.  Taken as a whole, the documents, certificates and statements
delivered to the Administrative Agent by or on behalf of the any Loan Party or
any of their respective Subsidiaries in connection with the transactions
contemplated hereby do not contain any untrue statement of a material fact as of
the date of such delivery.  All information heretofore furnished by or on behalf
of any Loan Party or any of their respective Subsidiaries to the Administrative
Agent or any Lender for purposes of or in connection with this Agreement or any
transaction contemplated hereby is, and all such information hereafter furnished
by or on behalf of any Loan Party or any of their respective Subsidiaries to the
Administrative Agent or any Lender will be, as of the date of delivery thereof,
true and accurate in every material respect or based on reasonable estimates on
the date as of which such information is stated or certified.  The Borrower has
disclosed to the Administrative Agent and each Lender in writing any and all
facts known to the Borrower’s management (except facts of general public
knowledge) which materially and adversely affect or may affect (to the extent
the Borrower can now reasonably foresee) the business, operations, prospects or
condition, financial or otherwise, of the Loan Parties and their respective
Subsidiaries or the ability of the Borrower and its Subsidiaries to perform
their obligations under this Agreement and the other Loan Documents.

6.6

Financial Information.

6.6.1

The financial information of the Borrower and its Subsidiaries delivered to the
Administrative Agent and each Lender under this Agreement fairly present in all
material respects, in conformity with GAAP, the financial position of the
Borrower and its Subsidiaries, provided that certain information and note
disclosures normally included with annual financial statements may be condensed
or omitted, provided that the disclosures made are adequate to make the
information presented not misleading and, provided, further that, with respect
to projected financial information, the Borrower represents only that such
information was prepared in good faith based on assumptions believed to be
reasonable at the time.

6.6.2

[Reserved].

6.6.3

Except as disclosed in writing by the Borrower to the Administrative Agent prior
to the execution and delivery of this Agreement, since September 30, 2009 there
has been no Material Adverse Effect.

6.7

Litigation.  Except as set forth on Schedule 6.7 hereto, there is no action,
suit or proceeding pending against, or to the knowledge of the Borrower
threatened against or affecting any Loan Party or any of their respective
Subsidiaries before any Governmental Authority or arbitrator which could
reasonably be expected to result in a material liability or which reasonably
could in any material manner draw into question the validity of this Agreement,
any other Loan Documents or the Transactions.

6.8

ERISA Plans.  No Loan Party nor any ERISA Affiliate of any Loan Party currently
sponsors, maintains or contributes to or has at any time sponsored, maintained
or contributed to any Plan or any Multiemployer Plan.

6.9

Taxes and Filing of Tax Returns.

6.9.1

Each Loan Party and its respective Subsidiaries have filed or properly extended
all returns required to have been filed or extended with respect to Taxes and,
except as described on Schedules 6.9 and 6.18, has paid all Taxes shown to be
due and payable by it on such returns, including interest and penalties, and all
other Taxes which are payable by it, to the extent the same have become due and
payable (unless, with respect to such other Taxes, the criteria set forth in
Section 7.5 are being met).  No Loan Party knows of any proposed assessment of
Taxes of a material amount against it or any of its Subsidiaries and all
liabilities for Taxes of the Loan Parties and their respective Subsidiaries are
adequately provided for.

6.9.2

The Borrower does not intend to treat the Loans as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4).





- 28 -




--------------------------------------------------------------------------------







6.10

Title to Properties; Liens; Environmental Liability.

6.10.1

The Loan Parties and their respective Subsidiaries have good and defensible
title to all Property evaluated in the most recent Reserve Report, including,
with respect to the Effective Date, the Initial Reserve Report, except for
Permitted Liens and as set forth on Schedule 6.10.  All Property of the Loan
Parties and their respective Subsidiaries is free and clear of all Liens other
than Permitted Liens.  The interests and properties described on Schedule 6.10
constitute substantially all of the fee, leasehold, or other interests in or
under mineral estates or oil, gas, and other liquid or gaseous hydrocarbon
leases with respect to Properties situated in the United States or offshore from
any State of the United States, including, without limitation, overriding
royalty and royalty interests, leasehold estate interests, net profits
interests, production payment interests, and mineral fee interests, owned by the
Loan Parties and their respective Subsidiaries as of the date of this Agreement.
 The Liens covering the Collateral are valid, enforceable, first and prior,
perfected Liens in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders, subject only to Permitted Liens.  Except
as set forth in Schedule 6.10, after giving full effect to the Permitted Liens,
the Loan Parties and their respective Subsidiaries own the net interests in
production attributable to the Oil and Gas Properties reflected in the most
recently delivered Reserve Report and the ownership of such Properties shall not
obligate any Loan Party or any of their respective Subsidiaries to bear the
costs and expenses relating to the maintenance, development and operations of
each such Property in an amount in excess of the working interest of each
Property set forth in the most recently delivered Reserve Report without a
corresponding (or greater) increase in its net revenue interest.  All factual
information contained in the most recently delivered Reserve Report was true and
correct in all material respects as of the date thereof, and all projections and
estimates in such Reserve Report were prepared in good faith based on
assumptions believed to be reasonable at the time.

6.10.2

No Loan Party nor any of their respective Subsidiaries has (a) received notice
or otherwise learned of any Environmental Liability which could individually or
in the aggregate reasonably be expected to have a Material Adverse Effect
arising in connection with (i) any non-compliance with or violation of the
requirements of any Environmental Law or (ii) the release or threatened release
of any Hazardous Substance or constituent, or other substance into the
environment in violation of Environmental Law, or (b) received written notice or
otherwise learned of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release or threatened release of any
Hazardous Substance or constituent into the environment for which any Loan Party
or any of their respective Subsidiaries is or may be liable which could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.

6.10.3

Except in accordance with applicable Requirements of Law or the terms of a valid
permit, license, certificate, or approval of the relevant Governmental
Authority, no Release of Hazardous Substances by any Loan Party or any of their
respective Subsidiaries from, affecting, or related to any Property of any Loan
Party or any of their respective Subsidiaries or adjacent to any Property of any
Loan Party or any of their respective Subsidiaries has occurred which could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.

6.10.4

The rights, Mortgaged Properties and other assets currently owned, leased or
licensed by the Loan Parties and any of their respective Subsidiaries,
including, without limitation, all easements and rights of way, include all
rights, Oil and Gas Properties and Properties necessary to permit the Loan
Parties and any of their respective Subsidiaries to conduct their business in
all material respects in the same manner as their business has been conducted
prior to the Effective Date.

6.11

Business; Compliance.  Except as set forth on Schedule 6.18, each Loan Party and
each of its respective Subsidiaries has performed and abided by all obligations
required to be performed by it under any license, permit, order, authorization,
grant, contract, agreement, or regulation to which it is a party or by which it
or any of its Property is bound, in each case, in all material respects.

6.12

Licenses, Permits, Etc.  Each Loan Party and each of its respective Subsidiaries
possesses all material valid franchises, certificates of convenience and
necessity, operating rights, licenses, permits, consents, authorizations,
exemptions and orders of Governmental Authorities as are necessary to carry on
its business as now being conducted, to own its Properties and to consummate the
Transactions.





- 29 -




--------------------------------------------------------------------------------







6.13

Compliance with Law.  The business and operations of each Loan Party and each of
its respective Subsidiaries have been and are being conducted in accordance in
all material respects with all applicable laws, rules and regulations of all
Governmental Authorities.

6.14

Investment Company Act.  No Loan Party nor any of its respective Subsidiaries is
an “investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

6.15

Refunds; Certain Contracts.

6.15.1

No orders of, proceedings pending before, or other requirements of, the Federal
Energy Regulatory Commission or any other Governmental Authority exist which
could result in any Loan Party or any of its respective Subsidiaries being
required to refund any material portion of the proceeds received or to be
received from the sale of hydrocarbons constituting part of the Collateral.

6.15.2

No Loan Party nor any of its respective Subsidiaries (a) is obligated in any
material respect by virtue of any prepayment made under any contract containing
a “take-or-pay” or “prepayment” provision or under any similar agreement to
deliver Hydrocarbons produced from or allocated to any of the Collateral at some
future date without receiving full payment therefor within 90 days of delivery,
and (b) has produced Natural Gas, in any material amount, subject to, and no
Loan Party nor any of the Collateral is subject to, balancing rights of
underproduced third parties except (i) as disclosed from time to time in
connection with a Reserve Report, (ii) for current balancing obligations as of
the date of the most recent Reserve Report, and (iii) for balancing obligations
that are settled within 45 days of the production month.

6.16

Deposit Accounts; Securities Accounts.  Except as set forth on Schedule 6.16 or
disclosed from time to time to the Administrative Agent, none of the Loan
Parties nor any of their respective Subsidiaries maintains any Deposit Accounts
or Securities Accounts or has any rights, including signature rights, with
respect to any other Deposit Accounts or Securities Accounts.

6.17

No Default.  After giving effect to the waiver and cure of defaults contained in
the Plan of Reorganization, no Default has occurred which is continuing.

6.18

Mortgaged Property.  Except in each case as set forth on Schedule 6.10, with
respect to each Mortgage, each Loan Party and each of their respective
Subsidiaries, as applicable, is the lawful owner of the Mortgaged Property
described therein and has good right and authority to grant, bargain, sell,
transfer, assign and mortgage the same; with respect to each Mortgaged Property
described in Exhibit A to each Mortgage, its interests in each such Mortgaged
Property is no less than that Net Revenue Interest and no greater than the
Working Interest set forth in Exhibit A to such Mortgage for such Mortgaged
Property; all oil, gas and/or mineral lease and leasehold estates, gas purchase
and sales contracts, pipeline easements and rights-of-way, processing contracts,
franchises, licenses and other agreements comprising or relating to such
Mortgaged Property or any portion thereof are valid and subsisting and are in
full force and effect and, except as described on Schedule 6.18, no default now
exists under such estates, contracts, easements, rights-of-way, franchises,
licenses or other agreements and none of Borrower, any other Loan Party or their
respective Subsidiaries has (a) received any notice of default or claimed
default thereunder and (b) any knowledge of any event or circumstance which with
notice or passage of time or both could constitute a default thereunder; such
leases are subject to no overriding royalties or other burdens or charges,
except as reflected herein or in the Exhibit A to such Mortgage and, except as
described on Schedule 6.18, all material rents, royalties and other payments due
and payable by any Loan Party or any of their respective Subsidiaries, as
applicable, under such Mortgaged Property have been properly and timely paid and
all ad valorem, property, oil and gas production, excise and severance taxes
payable by any Loan Party or any of their respective Subsidiaries, as
applicable, have been duly paid; such Mortgaged Property is free and clear from
all Liens except the Permitted Liens, and except as shown in Exhibit A for such
Mortgage; all producing wells located on such Mortgaged Property or properties
unitized therewith have been legally drilled in all material respects and are
not deviated in any material respect from the vertical more than the maximum
permitted by applicable laws, rules and regulations, and such wells are in fact
bottomed under and are producing from lands and, if applicable, depths described
in said Exhibit A or lands unitized therewith.





- 30 -




--------------------------------------------------------------------------------







6.19

Use of Proceeds.  The proceeds of the Loans were used by the Loan Parties in
accordance with Section 7.1 of the Existing Credit Agreement.

6.20

Call on Production.  There are no calls on production affecting the Leases,
Wells, Units or other interests included within the Oil and Gas Properties of
the Loan Parties and their respective Subsidiaries.

6.21

Payment of Royalties.  Except for those royalties as set forth on Schedule 6.18,
all royalties have been, and are being, paid timely, unless such royalties are
being disputed in good faith by the Loan Parties and their respective
Subsidiaries and adequate reserves have been established therefor in accordance
with GAAP.

6.22

Wells.  To the best of the knowledge of the Loan Parties and their respective
Subsidiaries, all Wells on the Oil and Gas Properties of the Loan Parties and
their respective Subsidiaries have been drilled and completed within the limits
permitted by all applicable Leases, contracts, pooling or unit agreements and by
legal requirements.  To the best of the knowledge of the Loan Parties and their
respective Subsidiaries, no Well existing prior to the Effective Date on the Oil
and Gas Properties of the Loan Parties and their respective Subsidiaries is, or
after the Effective Date will be, subject to penalties on allowables because of
any overproduction or any other violation of legal requirements.  Except as set
forth on Schedule 6.22, there are no Wells, platforms or other equipment located
on the Oil and Gas Properties of the Loan Parties and their respective
Subsidiaries that (a) any Loan Party or any Subsidiary is currently obligated by
any legal requirement or contract to currently plug and abandon, (b) are subject
to exceptions to a requirement to plug and abandon issued by a Governmental
Authority or (c) have been plugged and abandoned in a manner that does not
comply in all material respects with legal requirements.

6.23

Leases.  Except as identified on Schedule 6.23, all leasehold and other mineral
interests included within the Oil and Gas Properties of the Loan Parties and
their respective Subsidiaries are presently being maintained, developed and
operated pursuant to the terms of each individual Lease, and there are no
outstanding demands for a release pending by any lessor.

6.24

Accounts Payable.  Set forth on Schedule 6.24 is a true, correct and complete
list of accounts payable of the Loan Parties and their Subsidiaries as of
________, 2009.

6.25

Farm-out Agreements.  Set forth on Schedule 6.25 is a true, correct and complete
list of all farm-out agreements to which any of the Loan Parties or any of their
respective Subsidiaries is a party as of the Effective Date.

ARTICLE VII

COVENANTS

So long as any Obligations remain outstanding, each Loan Party will duly perform
and observe or cause each of its Subsidiaries to perform and observe each and
all of the covenants and agreements hereinafter set forth:

7.1

[Reserved].





- 31 -




--------------------------------------------------------------------------------







7.2

Financial Statements; Reserve Reports; Compliance Certificates; Certain Notice;
Additional Information.  The Borrower will furnish to the Administrative Agent:

7.2.1

(a)

As soon as available and in any event within one hundred twenty (120) days after
the end of each fiscal year of the Borrower, beginning with the fiscal year
ending December 31, 2009, copies of the consolidated and consolidating balance
sheets of the Borrower and its Consolidated Subsidiaries as of the end of such
fiscal year, and copies of the related statements of operations and
comprehensive income, changes in stockholders’ capital and cash flow for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail, prepared in accordance with
GAAP; which consolidated financial statements shall be audited by Malone &
Bailey or other firm of independent certified public accountants selected by the
Borrower and reasonably acceptable to the Administrative Agent and accompanied
by the unqualified opinion of such accountants.

(b)

As soon as available and in any event within fifty (50) days after the last day
of each fiscal quarter of the Borrower, a copy of (a) the unaudited consolidated
and consolidating balance sheets of the Borrower and its Consolidated
Subsidiaries as at the close of such quarter and (b) the related statements of
operations and comprehensive income, changes in stockholders’ capital and cash
flows for the quarter just ended and for that portion of the year ending on such
last day, all in reasonable detail and prepared on a basis consistent with the
financial statements previously delivered by the Borrower under this
Section 7.2.1.

(c)

simultaneously with the delivery of each set of financial statements pursuant to
the preceding clauses of this Section, a Compliance Certificate of the Borrower
and an unaudited statement of contingent liabilities of the Borrower and its
Consolidated Subsidiaries.

(d)

within thirty (30) days after each filing thereof by the Borrower and each of
its Consolidated Subsidiaries with any Governmental Authority, complete copies
of the federal and state income tax returns so filed.

(e)

simultaneously with the delivery of audited financial statements pursuant to
clause (a) of this Section 7.2.1, a Financial Forecast.

(f)

(i) on or before the date that is 30 days before the end of each fiscal year of
the Borrower, a draft Budget for the next succeeding fiscal year and (ii) on or
before the date that is the last day of such fiscal year of the Borrower, a
final Budget for such next succeeding fiscal year.

(g)

within thirty (30) days after the end of each month, a monthly management report
and a comparison of the Budget and actual expenditures for such month and a
comparison on a cumulative basis for that portion of the year ending on the last
day of such month.

7.2.2

(a)

within thirty (30) days following the last day of each month end, production
reports and lease operating statements for the previous one or six month time
period, as applicable, as of such last day in form and substance satisfactory to
the Administrative Agent in its reasonable judgment, prepared by the Borrower
containing data concerning production volumes, revenues and lease operating
expenses for the Oil and Gas Properties of the Loan Parties and their
Subsidiaries and such other information with respect thereto as the
Administrative Agent may reasonably request.





- 32 -




--------------------------------------------------------------------------------







(b)

within fifteen (15) days following each request therefor by the Administrative
Agent (but no more frequently than once every month), a report setting forth all
accounts receivable and accounts payable of the Loan Parties and their
respective Subsidiaries as of the date specified by the Administrative Agent,
such report to show the age of such accounts and such other information as the
Administrative Agent shall reasonably request.

(c)

(i)

promptly after January 1 of each calendar year and in any event prior to April 1
of each calendar year, the Borrower shall furnish to the Administrative Agent
and the Lenders a Reserve Report in form and substance satisfactory to the
Administrative Agent in its reasonable discretion, prepared by an Approved
Engineer, which Reserve Report shall be dated as of January 1 of such calendar
year, together with additional data concerning pricing, hedging, quantities and
purchasers of production, and other information and engineering and geological
data as the Administrative Agent may request.

(ii)

Within ninety (90) days after each July 1, commencing July 1, 2008, the Borrower
will make available for review by the Administrative Agent a Reserve Report in
form and substance satisfactory to the Administrative Agent in its reasonable
discretion prepared by the Borrower’s petroleum engineers (or, if Borrower
elects, an Approved Engineer), which report shall be dated as of July 1 of such
calendar year, together with additional data concerning pricing, hedging,
quantities and purchasers of production, and other information and engineering
and geological data as the Administrative Agent may request.  If the semi-annual
Reserve Report pursuant to this Section 7.2.2(c) is not prepared by an Approved
Engineer, the assumptions and methodology use for, among other things,
classifying the reserves as Proved Developed Producing; Proved Developed
Non-producing and Proved Undeveloped shall be consistent with the assumptions
used by the Approved Engineer in its most recent report.  

(iii)

In addition to the foregoing scheduled annual and semi-annual deliveries of the
Reserve Report, in the event the Revolving Credit Lenders shall elect to make a
discretionary redetermination of the Borrowing Base (as defined in the Revolving
Credit Agreement) the Borrower shall as quickly as practical, and in any event
contemporaneously with delivery thereof to the Revolving Credit Agent, deliver
to the Administrative Agent a copy of the Reserve Report prepared in connection
with such redetermination.  

(iv)

In addition to the foregoing, the Borrower will furnish to the Administrative
Agent copies of any other Reserve Reports delivered in connection with the
Revolving Credit Agreement concurrently with delivery thereof to the Revolving
Credit Agent or the lenders thereunder.  

(d)

concurrently with the delivery of financial statements under Section 7.2.1(b),
the Borrower will deliver a report setting forth the Leases with expiration
dates within 90 days of the end of such fiscal quarter.





- 33 -




--------------------------------------------------------------------------------







(e)

simultaneously with the delivery of any reports under above clauses of
Section 7.2.2, the Borrower will deliver an Officer’s Certificate from the
Borrower certifying that such reports are true, accurate and complete in all
material respects for the periods covered in such report; provided that to the
extent such reports contain projections and estimates, the Officer’s Certificate
may contain a qualification that such projections and estimates were prepared in
good faith based on assumptions believed to be reasonable at the time.  In
addition, with the delivery of the Reserve Reports pursuant to Section 7.2.2(c),
the Officer’s Certificate shall certify that with respect to (i) the Oil and Gas
Properties evaluated in such Reserve Report (in this Section, collectively
called the “Covered Properties”), except as set forth on an exhibit to the
certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments with respect to the Covered Properties (other than those permitted
by the Security Documents) that would require any Loan Party or any Subsidiary
to deliver hydrocarbons produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (ii) none of
the Covered Properties has been sold since the date of such Reserve Report
except as set forth on an exhibit to the certificate, which certificate shall
list all of such properties sold and in such detail as reasonably required by
the Administrative Agent, (iii) set forth on a schedule attached to such
Officer’s Certificate is the present discounted value of all Covered Properties
(delineated by classification: Proved Developed Producing Reserves, Proved
Developed Non Producing Reserves, Proved Undeveloped Reserves) that are part of
the Mortgaged Properties, and (iv) that Borrower is in compliance with
Section 7.4.1(b).

(f)

no later than the thirtieth (30th) day after the renewal or purchase of the
policies reflected thereon, the Borrower will deliver a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 7.4, in form and substance satisfactory to the Administrative Agent in
its reasonable discretion, and, if requested by the Administrative Agent or any
Lender, all copies of the applicable policies.

7.2.3

(a)

within five (5) days after any Responsible Representative of the Borrower
becomes aware of the occurrence of any condition or event which constitutes a
Default, an Officer’s Certificate of the Borrower specifying the nature of such
condition or event, the period of existence thereof, what action the Borrower
and its Subsidiaries has taken or is taking and proposes to take with respect
thereto and the date, if any, on which it is estimated the same will be
remedied.

(b)

if and when any Loan Party (i) gives or is required to give notice to the PBGC
of any “reportable event” (as defined in Section 4043 of ERISA) with respect to
any Plan which might constitute grounds for a termination of such Plan under
Title IV of ERISA, or knows that the plan administrator of any Plan has given or
is required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA,
which liability could reasonably be expected to result in a liability in excess
of $250,000 or a Material Adverse Effect, a copy of such notice; or (iii)
receives notice from the PBGC under Title IV of ERISA of an intent to terminate
or appoint a trustee to administer any Plan, a copy of such notice.

(c)

within ten (10) days following a Responsible Representative learning that
Borrower or one of its Subsidiaries has received notice or otherwise learned of
any claim, demand, action, event, condition, report or investigation indicating
any potential or actual liability arising in connection with (i) the
non-compliance with or violation of the requirements of any Environmental Law,
(ii) the release by any Loan Party or any of its respective Subsidiaries or from
any Property of any Loan Party or any of its respective Subsidiaries or
threatened release of any Hazardous Substance into the environment, or (iii) the
existence of any Environmental Lien on any Properties of any Loan Party or any
of its respective Subsidiaries, notice thereof.

(d)

within ten (10) days of a Responsible Representative learning of any of the
following, notice of (i) the filing or commencement of (in excess of $250,000),
any action, suit, investigation, inquiry, arbitration or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party,
any Subsidiary thereof or any of their Properties; (ii) any material adverse
development in any such action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Lenders); or (iii) any demand or
lawsuit (in excess of $250,000 or which could reasonably be expected to have a
Material Adverse Effect) by any landowner or other third party threatened in
writing against any Loan Party, any Subsidiary thereof or any of their
Properties in connection with any Environmental Laws.





- 34 -




--------------------------------------------------------------------------------







(e)

within five (5) days after the occurrence thereof, notice of any Change of
Control Event.

(f)

prompt written notice (and in any event within thirty (30) days prior thereto)
of any change (i) in any Loan Party’s corporate name or in the ownership of any
Mortgaged Property, (ii) in the location of any Loan Party’s chief executive
office, (iii) in any Loan Party’s identity or corporate structure, (iv) in any
Loan Party’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and (v) in any Loan
Party’s federal taxpayer identification number;

(g)

(i) concurrently with any delivery of financial statements under
Sections 7.2.1(a) and (b), a certificate of an Authorized Officer of the
Borrower, in form and substance satisfactory to the Administrative Agent,
setting forth as of the last Business Day of such fiscal year or fiscal quarter,
a true and complete list of all Hedging Agreements (including, without
limitation, trade confirmations) of each Loan Party and each Subsidiary, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark-to-market value therefor,
any new credit support agreements relating thereto not listed on Schedule 1.1,
any margin required or supplied under any credit support document, and the
counterparty to each such agreement and (ii) within five (5) Business Days after
any execution of any new Hedging Agreements or any assignment, termination or
unwinding of any existing Hedging Agreements, notice thereof to the
Administrative Agent, which notice shall be in form and substance and with
details reasonably acceptable to the Administrative Agent;

(h)

promptly, but in any event within five (5) Business Days after the execution
thereof, copies of any amendment, modification or supplement to the certificate
or articles of incorporation, by-laws, any preferred stock designation or any
other organic document of any Loan Party or any Subsidiary; and

(i)

concurrently with delivery to the Revolving Credit Agent, copies of any other
certificate, instrument, agreement or other documents delivered to Revolving
Credit Agent pursuant to the terms of, or in connection with, the Revolving
Credit Facility.

7.2.4

with reasonable promptness, such other information relating directly or
indirectly to the financial condition, business or Properties of any Loan Party
or any of their respective Subsidiaries as from time to time may reasonably be
requested by the Administrative Agent.

7.3

Inspection of Properties and Books.  Each Loan Party and each Subsidiary will
keep accurate books and records in accordance with GAAP in which full, true and
correct entries shall be promptly made, permit any officer, employee or agent of
the Administrative Agent to visit and inspect any of its Properties, to examine
its books of account (and to make copies thereof and take extracts therefrom (a)
at the expense of the Borrower (the amount of such expenses to be reasonable)
for the first two such visits in any calendar year and thereafter, so long as no
Default has occurred and is continuing at the expense of the Administrative
Agent or (b) at the expense of the Borrower (the amount of such expenses to be
reasonable), if a Default has occurred and is continuing on the date of such
visit, inspection or examination) and to discuss its affairs, finances and
accounts (including transactions, agreements and other relations with any
shareholders) with, and to be advised as to the same by, its officers and
independent public accountants, all upon reasonable notice and at such
reasonable times and intervals as the Administrative Agent may desire.





- 35 -




--------------------------------------------------------------------------------







7.4

Maintenance of Security; Insurance; Operating Accounts; Transfer Orders.

7.4.1

(a)

Each Loan Party shall execute and deliver, or cause the appropriate Person to
execute and deliver, to the Administrative Agent for the benefit of the
Administrative Agent and the Lenders all Mortgages, Pledge Agreements, Security
Agreements, and Deposit Account Control Agreements and such other documents and
instruments (including division and transfer orders), and supplements and
amendments thereto, and take such other actions as the Administrative Agent
reasonably deems necessary or desirable in order to (i) maintain as valid,
enforceable, first-priority, perfected Liens (subject only to the Permitted
Liens), all Liens granted to secure the Obligations or (ii) monitor or control
the proceeds therefrom.  Each Loan Party authorizes the Administrative Agent to
complete and file, from time to time, financing statements naming any Loan Party
or any of their respective Subsidiaries as debtor to perfect Liens granted by
the Loan Parties or any of their respective Subsidiaries to the Administrative
Agent.  Each Loan Party shall at all times have the proceeds of production from
the Mortgaged Properties paid into one of the accounts set forth on Schedule
6.16 (other than a Site Specific Trust Account) or other account approved by the
Administrative Agent for which a Deposit Account Control Agreement has been
executed and delivered to the Administrative Agent.

(b)

Each Loan Party and each of their respective Subsidiaries shall maintain, or
cause to be in effect at all times, first and prior Liens, subject only to
Permitted Liens, in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders by instruments properly recorded in the
applicable jurisdictions covering no less than 90% of the Total Proved PV10
Value of the Oil and Gas Properties of the Loan Parties and their respective
Subsidiaries included in the most recent Reserve Report, and all related
equipment, contracts, accounts, licenses and other property, both real and
personal whether now owned or hereafter acquired.  The Borrower shall use the
values in the Reserve Report to determine whether it is in compliance with this
covenant.

(c)

Each Loan Party and each of their respective Subsidiaries will at all times
maintain or cause to be maintained with financially sound and reputable
insurance companies insurance covering such risks as are customarily carried by
businesses similarly situated, including, without limitation, risks of loss or
damage by fire and against other hazards customarily insured against, but in no
event shall maintain insurance coverage which is materially less beneficial to
such Loan Party or such Subsidiary than the insurance described on Schedule 7.4
hereto.  The Administrative Agent, on behalf of itself and the Lenders, will be
named as loss payee and additional insured, as appropriate, with respect to such
insurance.  Subject to the terms of the Intercreditor Agreement and the
Revolving Credit Agreement, all proceeds of such insurance shall be paid to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, to be retained by the Administrative Agent at its option, for
application to the payment of such portion of the Obligations as the
Administrative Agent may determine in its reasonable discretion or shall be
applied to repair, restore or replace any such insurable loss or damage,
provided that, so long as no Event of Default shall have occurred and be
continuing, at the request of Borrower, such proceeds shall be disbursed to
Borrower upon such terms and conditions as the Administrative Agent may
reasonably deem appropriate for its protection to pay the cost of repairing,
replacing or restoring Collateral or purchasing replacement Collateral;
provided, further, that the proceeds of any control of well insurance or similar
insurance shall be used to pay for the costs remediating the problem insured
against.  Borrower will furnish to the Administrative Agent, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.

7.4.2

Each Loan Party shall and shall cause its respective Subsidiaries, upon request
of the Administrative Agent, to execute such transfer orders, letters-in-lieu of
transfer orders or division orders as the Administrative Agent reasonably may
from time to time request in respect of the Collateral and to deliver such
documents to the purchaser of production from the Mortgaged Properties.

7.4.3

Each Loan Party shall give the Administrative Agent at least thirty (30) days
prior written notice if a Person not listed on Schedule 1.3 intends to become a
Hydrocarbon Purchaser.  The notice will contain the Person’s name and address
(including contact person) and specify the Oil and Gas Properties to which the
purchases relate.





- 36 -




--------------------------------------------------------------------------------







7.4.4

No Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries to,
open any new Deposit Account or Securities Account without first (a) giving
prior written notice to the Administrative Agent and (b) except for any Site
Specific Trust Account, delivering to the Administrative Agent a fully executed
Deposit Account Control Agreement with respect thereto.

7.5

Payment of Taxes and Claims.  Each Loan Party will and will cause its respective
Subsidiaries to pay (a) all Taxes imposed upon it or any of its assets or with
respect to any of its franchises, business, income or profits before any
material penalty or interest accrues thereon and (b) all material claims
(including, without limitation, claims for labor, services, materials and
supplies and under any operating agreements) for sums which have become due and
payable and which have or might become a Lien (other than a Permitted Lien) on
any of its assets; provided, however, that no payment of such Taxes or claims
shall be required if (i) the amount, applicability or validity thereof is
currently being contested in good faith by appropriate action promptly initiated
and diligently conducted, (ii) the Borrower shall have set aside on its books
reserves (segregated to the extent required by GAAP) reasonably deemed by it to
be adequate with respect thereto, and (iii) if material, the Borrower has
notified the Administrative Agent of such circumstances, in detail reasonably
satisfactory to the Administrative Agent.

7.6

Payment of Debt; Additional Debt; Payment of Accounts.

7.6.1

Each Loan Party and each Subsidiary will (a) pay, renew or extend or cause to be
paid, renewed or extended the principal of, and the prepayment charge, if any,
and interest on all Material Debt heretofore or hereafter incurred or assumed by
it when and as the same shall become due and payable unless such payment is
prohibited by the Loan Documents or would cause a Default hereunder; (b)
faithfully perform, observe and discharge all unwaived covenants, conditions and
obligations imposed on it by any instrument evidencing such Debt or by any
indenture or other agreement securing such Debt or pursuant to which such Debt
is issued unless such performance, observance or discharge would cause a Default
hereunder; and (c) not permit the occurrence of any act or omission which would
constitute a material default under any such instrument, indenture or agreement,
in each case prior to the time that the holders of such Debt (or any agent or
trustee for such holders) would be entitled to declare such Debt due and payable
in full.

7.6.2

No Loan Party nor any Subsidiary will create, incur or suffer to exist any Debt,
except without duplication (a) Debt to the Lenders under this Agreement and
(b) Permitted Debt.

7.6.3

Each Loan Party and each Subsidiary shall pay all of its trade and other
accounts payable within 60 days after the invoice date therefor, unless such
payables are being contested in good faith by appropriate proceedings and as to
which such reserve as is required by GAAP has been made; provided that, the
accounts payable set forth on Schedule 6.24 shall not be permitted to remain
unpaid for longer than as permitted under the Plan of Reorganization.

7.6.4

No Loan Party nor any Subsidiary will permit or allow the terms and provisions
of the Revolving Credit Facility to be amended without the consent of the
Administrative Agent and the Required Lenders, except as permitted under the
terms of the Intercreditor Agreement.

7.7

Negative Pledge.  No Loan Party nor any Subsidiary will create, suffer to exist
or otherwise allow any Liens to be on or otherwise to affect any of its Property
whether now owned or hereafter acquired, except Permitted Liens.





- 37 -




--------------------------------------------------------------------------------







7.8

Loans and Advances to Others; Investments; Restricted Payments.

7.8.1

No Loan Party nor any of their respective Subsidiaries will make or suffer to
exist any loan, advance or extension of credit to any Person except (a) trade
and customer accounts receivable which are for goods furnished or services
rendered in the ordinary course of business and which are payable in accordance
with customary trade terms, (b) Permitted Investments, (c) advances to employees
of such Loan Party or such Subsidiary for payment of expenses in the ordinary
course of business and (d) other extensions of credit customary in the oil and
gas business, including payments as operator for operating expenses to be
reimbursed by non-operators.

7.8.2

No Loan Party nor any of their respective Subsidiaries will make any capital
contribution to or to acquire any Investment in, or to purchase or agree to
purchase any interest in or Debt of, any Person; provided that the foregoing
restriction will not prohibit (a) any transaction permitted by clauses (a) and
(b) of Section 7.8.1, (b) the purchase or acquisition of producing Oil and Gas
Properties, or (c) Investments received by any Loan Party or any of its
respective Subsidiaries in connection with workouts with, or bankruptcy,
insolvency or other similar proceedings with respect to, customers, working
interest owners or other industry partners in the ordinary course of business in
an aggregate amount not to exceed $2,000,000 at any one time outstanding.

7.8.3

No Loan Party will, directly or indirectly, make any Restricted Payment;
provided, however, that payments in kind (but not in cash) may be made to each
of Thomas F. Cooke and Andrew C. Clifford in accordance with the terms of the
Subordinated Notes described in clauses (a) and (b), respectively, of the
definition thereof.

7.9

Consolidation, Merger, Maintenance, Change of Control; Disposition of Property;
Restrictive Agreements; Hedging Agreements; Modification of Organizational
Documents.

7.9.1

No Loan Party nor any of their respective Subsidiaries will (a) consolidate or
merge with or into any other Person (other than the merger of any Subsidiary of
the Borrower into the Borrower where the Borrower is the surviving Person or
into a Guarantor where a Guarantor is the surviving Person or the surviving
person becomes a Guarantor), (b) sell, lease or otherwise transfer all or
substantially all of its Property to any other Person, (c) terminate, or fail to
maintain, its existence as a corporation in its state of incorporation or (d)
terminate, or fail to maintain, its good standing and qualification to transact
business in all jurisdictions where the nature of its business requires the
same.

7.9.2

No Loan Party nor any of their respective Subsidiaries will sell or otherwise
transfer, remove or destroy all or any portion of the Collateral or, any
Property having Collateral Value without the prior written consent of the
Required Lenders, which consent, with respect to Property not having Collateral
Value, shall not be unreasonably withheld, conditioned or delayed by any Lender
or the Administrative Agent, except for (a)  sales of Hydrocarbons after
severance in the ordinary course of business, provided that no contract for the
sale of Hydrocarbons shall obligate the Borrower or any of its Subsidiaries to
deliver Hydrocarbons produced from any of the Collateral at some future date
without receiving full payment therefor within 90 days of delivery, (b) the sale
or other disposition of its personal Property destroyed, worn out, damaged, or
having only salvage value or no longer used or useful in the business of the
Borrower or any Subsidiary, (c) dispositions of claims against customers,
working interests owners, other industry partners or any other Person in
connection with workouts or bankruptcy, insolvency or other similar proceedings
with respect of such Person thereto not affecting Collateral, (d) the assignment
or participation to a non-Affiliate of any working interest in Oil and Gas
Properties not constituting Collateral that have no Proved Reserves, in the
ordinary course of business, on customary terms and in arms’ length
transactions, or (e) the abandonment of Oil and Gas Properties that are not
capable of producing Hydrocarbons in paying quantities after expiration of their
primary terms.  In the event of any disposition of Property permitted under this
Section 7.9.2, the Administrative Agent is authorized on behalf of the Lenders
to release and shall promptly release any Liens in favor of the Administrative
Agent for the benefit of the Lenders or any other Persons covering such Property
upon the written request from an authorized representative of the Borrower which
specifically identifies the subject Property and certifies that such disposition
complies with the terms of this Section.





- 38 -




--------------------------------------------------------------------------------







7.9.3

No Loan Party nor any of their respective Subsidiaries will be or become party
to or bound by any agreement (including, without limitation, any undertaking in
connection with the incurrence of Debt or issuance of securities) which imposes
any limitation on the disposition of the Collateral which in any way would be
contravened by the Loan Parties’ or any of their respective Subsidiaries’
performance of its obligations hereunder or under the other Loan Documents or
which contains any prohibition on pledging all or any portion of the Loan
Parties’ or any Subsidiary’s Property to the Administrative Agent for the
benefit of the Lenders.

7.9.4

(a)

No Loan Party will enter into any Hedging Agreement, other than Acceptable
Commodity Hedging Agreements.  No Subsidiary (other than Guarantors) shall enter
into any Hedging Agreements.

(b)

No Loan Party will cause or permit any Commodity Hedging Agreement now existing
or hereafter entered into by such Loan Party to be amended or modified in any
material respect or terminated prior to its stated expiration date or liquidated
without the prior written consent of the Administrative Agent, which consent
will not be unreasonably withheld, or as required to remain in compliance with
clause (a) preceding.

7.9.5

The Borrower will not (a) prepay or otherwise satisfy prior to the schedule
maturity thereof in any manner any of the Subordinated Notes, (b) make any
payment in violation of any subordination terms applicable thereto or (c) amend,
restate, supplement or otherwise modify the Subordinated Notes, in each case,
without the prior written consent of the Administrative Agent.

7.9.6

The Loan Parties will promptly, and in any event within ten (10) days after the
occurrence, deliver notice to the Administrative Agent of any amendment or other
modification to the certificate of incorporation, bylaws or other organizational
documents of any Loan Party or any of their respective Subsidiaries in any
material or in any respect which could be adverse to the interests of the
Administrative Agent or the Lenders.

7.10

Primary Business; Location of Borrower’s Office; Ownership of Assets.

7.10.1

The primary business of the Loan Parties and each of their Subsidiaries shall be
and remain the oil and gas exploration, development, production, transportation
and gathering business and the operation of oil and gas properties.

7.10.2

The location of the principal place of business and executive office of (a) each
Loan Party (other than THG and HOG) shall remain at 7500 San Felipe, Suite 675,
Houston, Texas 77063 and (b) each of THG and HOG shall remain at 67201 Industry
Lane, Covington, Louisiana  70433, in each case, unless at least thirty (30)
days prior to any change in such address such Loan Party provides the
Administrative Agent with written notice of such pending change, provided,
however, that each Loan Party’s principal place of business and executive office
shall remain in the United States of America.

7.10.3

Except as a result of sales, transfers or other dispositions permitted
hereunder, the Borrower and its Consolidated Subsidiaries will at all times own,
both beneficially and of record, all real property comprising Oil and Gas
Properties reflected in its financial statements delivered to the Administrative
Agent from time to time, subject only to Permitted Liens.

7.11

Operation of Properties and Equipment; Compliance with and Maintenance of
Contracts; Duties as Non-Operator.

7.11.1

(a)

Each Loan Party and each of its respective Subsidiaries shall maintain, develop
and operate its Oil and Gas Properties in a good and workmanlike manner and will
observe and comply in all material respects with all of the terms and
provisions, express or implied, of all oil and gas leases relating to such
Properties in order to keep such leases in effect for so long as such Crude Oil
and Natural Gas Leases are capable of producing Hydrocarbons in commercial
quantities.





- 39 -




--------------------------------------------------------------------------------







(b)

Except to the extent replaced by another Loan Party, no Loan Party nor any of
its Subsidiaries shall resign as the named operator for each well in which it
now or hereafter owns an interest if it is the operator thereof on the date
hereof or becomes the operator thereof subsequent hereto.

(c)

Each Loan Party and each of its respective Subsidiaries shall at all times,
maintain, preserve and keep all operating equipment used or useful with respect
to the Oil and Gas Properties of the Loan Parties or the Subsidiaries in proper
repair, working order and condition, ordinary wear and tear excepted, and make
all necessary or appropriate repairs, renewals, replacements, additions and
improvements thereto so that the efficiency of such operating equipment shall at
all times be properly preserved and maintained, ordinary wear and tear excepted,
provided that no item of operating equipment need be so repaired, renewed,
replaced, added to or improved, if the Borrower shall in good faith determine
that such action is not necessary or desirable for the continued efficient and
profitable operation of the business of the Loan Parties and their respective
Subsidiaries.

7.11.2

Each Loan Party and each of its respective Subsidiaries shall comply in all
material respects with all agreements, easements, licenses, franchises, permits
and contracts (both existing and future) applicable to or relating to its Oil
and Gas Properties or the production and sale of Hydrocarbons therefrom and all
applicable proration and conservation laws of the jurisdictions in which such
Properties are located.

7.11.3

With respect to the Oil and Gas Properties referred to in this Section which are
operated by operators other than the Loan Parties or one of their respective
Subsidiaries, no Loan Party nor any of their respective Subsidiaries shall be
obligated itself to perform any undertakings contemplated by the covenants and
agreements contained in this Section which are performable only by such
operators and are beyond the control of such Loan Party or such Subsidiary, but
such Loan Party or such Subsidiary shall use reasonable efforts to cause such
operators to perform such undertakings.

7.11.4

No Loan Party nor any of their respective Subsidiaries will amend, alter or
change in any respect adverse to the interests of the Loan Parties and their
Subsidiaries, taken as a whole, or the Administrative Agent and the Lenders any
agreements relating to the operations or business arrangements of the Loan
Parties or any of their Subsidiaries, including, without limitation, any
agreements relating to the compression, gathering, sale or transportation of
Crude Oil and Natural Gas.

7.12

Transactions with Affiliates.  No Loan Party nor any of their respective
Subsidiaries will engage in any transaction with an Affiliate (other than a Loan
Party) unless such transaction is at least as favorable to such Loan Party or
such Subsidiary as could be obtained in an arm’s length transaction with an
unaffiliated third party.

7.13

Plans.  No Loan Party nor any of their respective Subsidiaries will assume or
otherwise become subject to an obligation to contribute to or maintain any Plan
or Multiemployer Plan or acquire any Person which has at any time had an
obligation to contribute to or maintain any Plan or Multiemployer Plan.

7.14

Compliance with Laws and Documents.  No Loan Party nor any of their respective
Subsidiaries will, directly or indirectly, violate in any material respect the
provisions of any laws or any of its Material Agreements or violate its
certificate of incorporation or bylaws.

7.15

Certain Financial Covenants.

7.15.1

Quarterly EBITDA to Cash Interest Expense.  The Borrower will not permit the
ratio of EBITDA to Interest Expense to be less than (a) 1.80 to 1.00, determined
as of the end of the calendar quarter ending on June 30, 2010; (b) 1.65 to 1.00,
determined as of the end of the calendar quarter ending on September 30, 2010;
(c) 1.75 to 1.00, determined as of the end of the calendar quarter ending on
December 31, 2010; (d) 2.00 to 1.00, determined as of the end of the calendar
quarter ending on March 31, 2011; and (e) 2.25 to 1.00, determined as of the end
of the calendar quarters ending on or after June 30, 2011.





- 40 -




--------------------------------------------------------------------------------







7.15.2

Current Ratio.  Commencing with the fiscal quarter that begins on April 1, 2010
and at the end of each fiscal quarter thereafter, the Borrower will not permit
at any time the ratio of its Current Assets to its Current Liabilities to be
less than 1.00 to 1.00.

7.15.3

Total Debt to Annualized EBITDA.  The Borrower will not permit the ratio of
Total Debt to Annualized EBITDA to be greater than the values indicated below
for the fiscal quarters indicated below:

Calendar Quarter ending:

Total Debt to Annualized EBITDA

June 30, 2010

6.25

September 30, 2010

6.00

December 31, 2010

5.5

March 31, 2011

5.25

June 30, 2011

4.75

September 30, 2011

4.5

December 31, 2011

4.5

March 31, 2012

4.25




7.15.4

Minimum EBITDA.  The Borrower will not permit its EBITDA as of the last day of
each calendar quarter to be less than the amounts specified below for the
respective calendar quarter:

Calendar Quarter ending:

Minimum EBITDA

June 30, 2010

$6,000,000

September 30, 2010

$6,300,000

December 31, 2010

$7,000,000

March 31, 2011

$7,200,000

June 30, 2011

$7,200,000

September 30, 2011

$7,500,000

December 31, 2011

$7,750,000

March 31, 2012

$7,750,000




7.15.5

Development Program Expenditures.  The Borrower will not make any unreasonable
Development Program Expenditures.

7.15.6

Total Proved PV10 Value to Net Total Debt.  The Borrower will not permit the
ratio of Total Proved PV10 Value to Total Debt (net of unrestricted cash and
cash equivalents) in each case, on a consolidated basis as of the last day of
each fiscal quarter to be less than 1.25 to 1.00.





- 41 -




--------------------------------------------------------------------------------







7.15.7

 Minimum Net Production.  As of the last day of each fiscal quarter, the
Borrower shall cause the Hydrocarbon production of the Borrower and its
Subsidiaries, net of royalties and production due other parties, to be no less
than the number of barrels of oil equivalents per day on average during such
fiscal quarter set forth below, based on a conversion rate of 6 mcf of Natural
Gas per barrel of Crude Oil and exclusive of any shut-ins resulting from a named
tropical storm or hurricane and incidents or accidents that cause pipelines not
to be operating for reasons outside the Borrower’s reasonable control:

Calendar Quarter ending:

Minimum Net Production
BOE Per Day

June 30, 2010

1,900

September 30, 2010

2,100

December 31, 2010

2,300

March 31, 2011

2,200

June 30, 2011

2,200

September 30, 2011

2,300

December 31, 2011

2,400

March 31, 2012

2,300




7.16

Tax Shelter.  In the event the Borrower determines to take any action
inconsistent with the representation in Section 6.9.2, it will promptly notify
the Administrative Agent thereof.  Accordingly, if the Borrower so notifies the
Administrative Agent, the Borrower acknowledges that the Administrative Agent
and the Lenders may treat the Loans as part of a transaction that is subject to
Treasury Regulation Section 301.6112-1, and the Administrative Agent and the
Lenders will maintain the lists and other records required by such Treasury
Regulation.

7.17

Additional Documents; Quantity of Documents; Title Data; Additional Information.

7.17.1

Each Loan Party promptly shall execute and deliver or cause to be executed and
delivered such other and further instruments or documents as in the reasonable
judgment of the Administrative Agent may be required to cure any defects in the
Loan Documents, to further evidence and more fully describe the Collateral, to
correct omissions in the Loan Documents or to perfect, protect or preserve any
Liens created pursuant to the Loan Documents.

7.17.2

Each Loan Party will deliver all instruments, certificates, opinions, reports
and documents required hereunder in such number of counterparts as the
Administrative Agent may reasonably request.

7.17.3

Upon the request of the Administrative Agent following either (i) the
acquisition of any Oil and Gas Properties by any Loan Party or any of their
respective Subsidiaries or (ii) the recharacterization of any Oil and Gas
Property as a “Proved Reserve,” the Borrower and/or the Guarantors shall cause
to be delivered to the Administrative Agent any additional or supplemental title
opinions, in form and substance and from attorneys reasonably acceptable to the
Administrative Agent, or other confirmation of title acceptable to the
Administrative Agent, which when considered in connection with all title
opinions or materials previously delivered to the Administrative Agent, cover no
less than 90% of the Total Proved PV10 Value of the Oil and Gas Properties of
the Loan Parties and their respective Subsidiaries included in the most recent
Reserve Report, as adjusted for any such acquisitions, and promptly, but in any
event within thirty (30) days following notice from the Administrative Agent of
any defect, material in the opinion of the Administrative Agent, in the title of
the mortgagor under any Mortgage to any Oil and Gas Property covered thereby,
clear such title defect, and in the event any such title defects are not cured
in a timely manner, pay all related costs and fees incurred by the
Administrative Agent and the Lenders in attempting to do so.





- 42 -




--------------------------------------------------------------------------------







7.17.4

Each Loan Party shall furnish to the Administrative Agent, promptly upon the
request of the Administrative Agent, such additional financial or other
information concerning the assets, liabilities, operations, and transactions of
the Borrower and its Subsidiaries as the Administrative Agent may from time to
time reasonably request.

7.18

Subsidiaries.  

7.18.1

No Loan Party nor any of their respective Subsidiaries shall form or acquire any
Subsidiaries without the prior written consent of the Administrative Agent and
the Required Lenders, other than the formation or acquisition by the Borrower of
wholly-owned Subsidiaries after compliance with Section 7.18.2.

7.18.2

Concurrently with the acquisition or formation of any subsidiary which is to be
a Subsidiary and prior to the Borrower’s advancing or contributing any amounts
to or into such Subsidiary, the Borrower shall cause to be delivered to the
Administrative Agent for the benefit of the Lenders, (a) the Assumption
Agreement executed by such Subsidiary, (b) a Pledge Agreement duly executed by
the Borrower or a Subsidiary of the Borrower, as applicable, covering the Equity
Interests of such Subsidiary, (c) stock certificates or other instruments
representing all the Equity Interest of such Subsidiary and stock powers and
instruments of transfer, endorsed in blank, with respect to such stock
certificates or other instruments, or, if any Equity Interests pledged pursuant
to such Pledge Agreement are uncertificated securities, confirmation and
evidence satisfactory to the Administrative Agent that the security interest in
such uncertificated securities has been transferred to and perfected by the
Administrative Agent in accordance with the UCC, (d) a Security Agreement duly
executed by such Subsidiary covering all personal property of such Subsidiary,
(e) all documents and instruments, including Uniform Commercial Code Financing
Statements (Form UCC-1), or reasonably requested by the Administrative Agent to
be filed, registered or recorded to create or perfect the Liens intended to be
created under each Pledge Agreement and Security Agreement, (f) UCC Searches,
all dated reasonably close to the date of the Pledge Agreement and Security
Agreement and in form and substance satisfactory to the Administrative Agent,
and evidence reasonably satisfactory to the Administrative Agent that any Liens
indicated in such UCC Searches are Permitted Liens or have been released, (g) a
Deposit Account Control Agreement duly executed by such Subsidiary of the
Borrower and the Administrative Agent regarding the Deposit Account applicable
to such Subsidiary, (h) notices of payment instructions addressed to all
purchasers of Hydrocarbons produced from the Oil and Gas Properties of such
Subsidiary, (i) letter-in-lieu of transfer order with respect to the Oil and Gas
Properties of such Subsidiary and (j) if required by the Administrative Agent,
title opinion or other title information relating to such Oil and Gas
Properties.

7.19

Mortgaged Property.  

7.19.1

Each Loan Party will observe and comply with all of the terms and provisions,
express or implied, of the Crude Oil, Natural Gas or Crude Oil and Natural Gas
(or Crude Oil, Natural Gas and mineral) leases included in or relating to the
Mortgaged Property (herein called “Subject Leases”) and assignments constituting
a part of the Mortgaged Property in order to keep the same in full force and
effect.  Each Loan Party will also, and will cause its respective Subsidiaries
to, protect all Oil and Gas Properties included in the Mortgaged Property
against drainage of Hydrocarbons thereunder by reason of production on other
properties.

7.19.2

Promptly upon receipt of any written request from the Administrative Agent, the
Loan Parties and their respective Subsidiaries will furnish and deliver,
pursuant to such request, all title materials in the possession of such Loan
Party and its respective Subsidiaries or to which such Loan Party and its
respective Subsidiaries has access, including all title opinions and abstracts
of title prepared by competent abstractors and covering title to the real
property hereby mortgaged.  Should any Loan Party or any Subsidiary fail to
furnish such title opinions and abstracts upon such request, the Administrative
Agent may proceed to obtain such title materials, and any and all costs so
incurred shall be added to and included in the indebtedness secured hereby and
shall be payable by such Loan Party and its respective Subsidiaries upon demand,
the obligation for such payment being secured by all liens and remedies granted
in any Mortgage.  Any abstracts furnished by any Loan Party or any Subsidiary or
so acquired by the Administrative Agent shall be and constitute a part of the
Mortgaged Property, as above defined.





- 43 -




--------------------------------------------------------------------------------







7.19.3

The Loan Parties and their respective Subsidiaries will, if requested by the
Administrative Agent, furnish the Administrative Agent any information or data
possessed by such Loan Party and its respective Subsidiaries with respect to the
Mortgaged Property, and in the case of Crude Oil and Natural Gas Leases full
information, including independent engineering reports and seismic data and
interpretation, shall be furnished with regard to the wells drilled or reworked
or drilling or reworking operations being conducted thereon, including, without
limitation, electrical logs, core analyses, well pressure reports and copies of
any electronic data and/or files used or produced in connection with reserve
calculations; provided that the Loan Parties and their respective Subsidiaries
shall not be obligated to disclose information subject to a valid and binding
confidentiality agreement (or other agreement restricting disclosure of
information) with a third party without first obtaining the consent of such
third party, and each Loan Party and its respective Subsidiaries, to the extent
requested by the Administrative Agent, will use its reasonable efforts to obtain
such consent.

7.19.4

The Loan Parties and their respective Subsidiaries shall make available to the
Administrative Agent, or its engineers, attorneys or representatives, at any
time requested, its complete files and contracts on the Mortgaged Properties and
the wells, pipelines and other property located thereon, or regarding the
operations of (or the production from) the Mortgaged Property, and in the event
the Administrative Agent should take possession of the Mortgaged Property
pursuant to a Mortgage or applicable law, or a keeper appointed pursuant to a
Mortgage or applicable law should take possession of the Mortgaged Property, the
Administrative Agent shall be entitled to possess as Collateral of all such
files and contracts including seismic data and interpretation.  Should any
Mortgage be foreclosed (howsoever such foreclosure may be affected), the
purchaser at the foreclosure sale shall be entitled to all such files as
provided pursuant to the terms of such foreclosure and such Mortgage.

7.20

Farm-Out Agreements.  Neither the Borrower nor any of its Subsidiaries will,
after the Effective Date, enter into any farm-out agreements.

7.21

Exceptions to Covenants.  No Loan Party nor any of its respective Subsidiaries
shall be permitted to take any action which is permitted by any of the covenants
contained in this Agreement if such action is in breach of any other covenant
contained in this Agreement.

ARTICLE VIII

DEFAULTS; REMEDIES

8.1

Events of Default; Acceleration of Maturity.  If any one or more of the
following events (each an “Event of Default”) shall have occurred and be
continuing (whatever the reason for such Event of Default and whether it shall
be voluntary or involuntary or be effected by operation of law or pursuant to
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or Governmental Authority or otherwise):

8.1.1

(a)

any Loan Party shall fail to pay, when due, any principal portion of any
Obligation; or

(b)

any Loan Party shall fail to pay when due, any interest on any Loan, if such
failure shall continue unremedied for a period of three (3) days; or

(c)

any Loan Party shall fail to pay when due, any fees or other amounts payable
hereunder and not covered by clauses (a) or (b) above, if such failure shall
continue unremedied for a period of ten (10) days; or

8.1.2

any Loan Party or any Subsidiary shall fail to observe or perform any covenant
or agreement contained in Sections 7.2.3, 7.4.4, 7.6.2, 7.7, 7.8, 7.9, 7.15, or
7.17.3, or





- 44 -




--------------------------------------------------------------------------------







8.1.3

any Loan Party or any Subsidiary shall fail to observe or perform any covenant
or agreement contained in this Agreement or the other Loan Documents (other than
those covered by Sections 8.1.1 or 8.1.2), for a period of thirty (30) days from
the earlier of (a) the date on which such failure shall first become known to
any Loan Party or any of its Subsidiaries and (b) written notice thereof is
given to the Borrower by the Administrative Agent; or

8.1.4

except for the Chapter 11 Case, any Loan Party or any of its respective
Subsidiaries shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall  fail
generally to pay its debts as they become due, or shall take any corporate or
other action to authorize any of the foregoing; or

8.1.5

an involuntary case or other proceeding shall be commenced against any Loan
Party or any of its respective Subsidiaries seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed or unstayed for a period of 60 days; or an order for
relief shall be entered against any Loan Party or any of its respective
Subsidiaries under the federal bankruptcy laws as now or hereafter in effect; or

8.1.6

any Loan Party shall fail to observe the covenant contained in Section 7.13 and
such failure could reasonably be expected to have a Material Adverse Effect; or

8.1.7

(i) any Loan Party or any of its respective Subsidiaries shall default in the
payment of any of any Material Debt (other than the Loans), including, without
limitation, the Revolving Credit Facility, and such default shall continue
beyond any applicable cure period or (ii) any other event or condition occurs
which results in the acceleration of a Material Debt or which permits the holder
thereof to accelerate a Material Debt of the Borrower or any of its
Subsidiaries; or

8.1.8

one or more judgments or orders for the payment of money aggregating in excess
of $500,000 shall be rendered against any Loan Party or any of its respective
Subsidiaries which is not covered by insurance as to which the insurer has
acknowledged full coverage �herefore (subject to customary deductibles) and
coverage of which such insurer is not disputing and such judgment or order (a)
shall continue unsatisfied or unstayed (unless bonded with a supersedeas bond at
least equal to such judgment or order) for a period of thirty (30) days, or
(b) is not fully paid and satisfied to the date on which any of its Property may
be lawfully sold to satisfy such judgment or order; or

8.1.9

any representation, warranty, certification or statement made or deemed to have
been made by or on behalf of any Loan Party or any other Person in this
Agreement or by any Loan Party or any other Person in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made; or

8.1.10

any material license, franchise, permit, or authorization issued to the Borrower
or any of its Subsidiaries by any Governmental Authority, the loss of which
could reasonably be expected to result in a Material Adverse Effect, is
forfeited, revoked, or not renewed; or any proceeding with respect to such
forfeiture or revocation is instituted and is not resolved or dismissed within
ninety (90) days of the date of the publication of the order instituting such
proceeding; or a default shall occur under any Material Agreement, other than
this Agreement, to which the Borrower or any of its Subsidiaries is a party or
by which any of its Property is bound which could reasonably be expected to have
a Material Adverse Effect;

8.1.11

a Change of Control Event shall occur, except as a result of the issuance of
Equity Interests by the Borrower, the net proceeds of which are used to prepay
the Obligations in full; or





- 45 -




--------------------------------------------------------------------------------







8.1.12

 (a) this Agreement, any Security Document or any other Loan Document ceases to
be in full force and effect (except in accordance with its terms) or is declared
null and void or the validity or enforceability is contested or challenged by
any Loan Party, any Affiliate of any Loan Party or any of their respective
members, partners or shareholders; (b) any Loan Party denies that it has any
liability or obligation under this Agreement, any of the Security Documents or
any other Loan Document; or (c) any of the Liens and security interests granted
to the Administrative Agent under the Security Documents cease to be valid or
perfected or cease to have the priority required hereby or under the Security
Documents;

then, and in every such event, the Administrative Agent shall if requested by
the Required Lenders, declare the outstanding principal balance of and accrued
interest on the Loans and the other Obligations to be, and the same shall
thereupon forthwith become, due and payable without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other notice
of any kind, all of which are hereby waived by the Borrower and each Guarantor;
provided that in the case of any of the Events of Default specified in Sections
8.1.4 and 8.1.5 with respect to the Borrower or any Guarantor, without any
notice to the Borrower or any other act by the Administrative Agent or the
Lenders, the Loans and the other Obligations (together with accrued interest
thereon) shall become immediately due and payable without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other notice
of any kind, all of which are hereby waived by each of the Borrower and each
Guarantor.  The Administrative Agent agrees to give prompt written notice to the
Borrower of any remedial actions taken pursuant to Section 8.1.

8.2

Suits for Enforcement.  In case any one or more of the Events of Default
specified in Section 8.1 shall have occurred and be continuing, the
Administrative Agent may proceed to protect and enforce its rights and the
rights of the Lenders either by suit in equity or by action of law, or both,
whether for the specific performance of any covenant or agreement contained in
this Agreement or the other Loan Documents or in aid of the exercise of any
power granted in this Agreement or the other Loan Documents.  Upon the
occurrence and during the continuation of an Event of Default, Lender may (i)
enter the premises of the Borrower or any Guarantor at any time, and (ii) until
it completes the enforcement of its rights in the Collateral subject to its
security interest or lien under the Security Documents and the sale or other
disposition of any Property subject to those documents, take possession of those
premises without charge, rent or payment, or place custodians in control of any
of the premises, remain on and use the premises and any of Collateral for the
purpose of completing any work in progress, preparing any Collateral for
disposition or collecting any Collateral.

8.3

Remedies Cumulative.  No remedy herein conferred upon the Administrative Agent
or the Lenders is intended to be exclusive of any other remedy and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute or otherwise.

8.4

Remedies Not Waived.  No course of dealing and no delay in exercising any rights
under this Agreement or under the other Loan Documents shall operate as a waiver
of any rights hereunder or thereunder of the Administrative Agent or the
Lenders.





- 46 -




--------------------------------------------------------------------------------







ARTICLE IX

GUARANTEE

9.1

Guarantee.  

9.1.1

The Borrower and each of the Guarantors hereby unconditionally and irrevocably
guarantees to the Administrative Agent, for the ratable benefit of the
Administrative Agent and the Lenders and each of their respective permitted
successors, endorsees, transferees and assigns, the prompt and complete payment
by the Borrower and the Guarantors when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations, provided, however, that each of
the Guarantors shall be jointly and severally liable under this Article for the
maximum amount of such liability that can be hereby incurred without rendering
this Guarantee, as it relates to such Guarantor, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount.  This is a guarantee of payment and not collection and the
liability of the Borrower and each Guarantor is primary and not secondary.

9.1.2

The guarantee contained in this Article shall remain in full force and effect at
all times when Loans are outstanding.

9.1.3

No payment made by the Borrower, any Guarantor or any other Person, or received
or collected by any Agent or any Lender from the Borrower, any Guarantor or any
other Person, by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall, except to the extent of such payment, be
deemed to modify, reduce, release or otherwise affect the liability of the
Borrower or such Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by the Borrower or such Guarantor in
respect of the Obligations or any payment received or collected from the
Borrower or such Guarantor in respect of the Obligations), remain liable for the
Obligations (except to the extent of such payment).

9.1.4

The Borrower and each Guarantor hereby unconditionally and irrevocably agree
that in the event any payment shall be required to be made to any Agent or any
Lender hereunder or under any other guaranty, the Borrower or such Guarantor
will contribute, to the maximum extent permitted by law, such amounts to each
other Guarantor or Borrower so as to maximize the aggregate amount paid to such
Agent or Lender under or in respect of the Loan Documents.

9.2

No Subrogation.  Notwithstanding any payment made by the Borrower or any
Guarantor under this Article, under any Loan Document or any set-off or
application of funds of the Borrower or any Guarantor by any Agent or any
Lender, the Borrower or the applicable Guarantor shall not be entitled to be
subrogated to any of the rights of any Agent or any Lender against the Borrower
or any Guarantor or any collateral security or guarantee or right of offset held
by any Agent or any Lender for the payment of the Obligations, nor shall the
Borrower or such Guarantor seek or be entitled to seek any contribution or
reimbursement from the Borrower or any Guarantor in respect of payments made by
the Borrower or such Guarantor hereunder.  If any amount shall be paid to the
Borrower or such Guarantor on account of such subrogation rights, such amount
shall be held by the Borrower or such Guarantor in trust for the Agents and the
Lenders, segregated from other funds of the Borrower or such Guarantor, and
shall, forthwith upon receipt by the Borrower or such Guarantor, be turned over
to the Administrative Agent in the exact form received by the Borrower or such
Guarantor (duly indorsed by the Borrower or such Guarantor to the Administrative
Agent, if required), to be applied against the Obligations, whether matured or
unmatured), in such order as the Administrative Agent may determine but subject
in any event to the terms and provisions of this Agreement.





- 47 -




--------------------------------------------------------------------------------







9.3

Amendments, etc. with respect to the Obligations.  The Borrower and each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Borrower or such Guarantor and without notice
to or further assent by the Borrower or such Guarantor, any demand for payment
of any of the Obligations made by any Agent or any Lender may be rescinded by
such Agent or such Lender and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee �herefore or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by any Agent or any Lender, and this Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders or all Lenders, as the case
may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by any Agent or any Lender for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent, nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this Article
or any property subject thereto.

9.4

Guarantees Absolute and Unconditional.  Each of the Borrower and each Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by any Agent or any Lender
upon the guarantee contained in this Article or acceptance of the guarantee
contained in this Article; the Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Article; and
all dealings between the Borrower and any of the Guarantors, on the one hand,
and the Agents and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article.  Each of the Borrower and each Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower and the Guarantors with respect to the
Obligations. Each of the Borrower and the Guarantors understands and agrees that
the guarantee contained in this Article shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of this Agreement or any other Loan Document, any of
the Obligations or any other collateral security �herefore or guarantee or right
of offset with respect thereto at any time or from time to time held by any
Agent or any Lender, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any Guarantor or any other Person against any Agent
or any Lender, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of the Guarantors or the Borrower), other than payment or
performance, which constitutes, or might be construed to constitute, an
equitable or legal discharge of any of the Borrower or the Guarantors for the
Obligations, or of the Borrower or the Guarantors under the guarantee contained
in this Article, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against the
Borrower or such Guarantor any Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower or any Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by any Agent or any
Lender to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Borrower or any Guarantor or any other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Borrower or any Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve the Borrower or such Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Agent or any Lender
against the Borrower or such Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

9.5

Reinstatement.  The guarantee contained in this Article shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by any Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its or their respective property, or otherwise, all as
though such payments had not been made.





- 48 -




--------------------------------------------------------------------------------







9.6

Additional Guarantors.  Each Subsidiary of the Borrower (as required to become a
party to this Agreement pursuant to Section 7.18 of this Agreement) shall become
a Guarantor for all purposes of this Agreement upon execution and delivery by
such Subsidiary of an Assumption Agreement and shall thereafter have the same
rights, benefits and obligations as a Guarantor party hereto on the date hereof.

ARTICLE X

MISCELLANEOUS

10.1

Amendments and Waivers.  Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Borrower and the Required Lenders (and, if the
rights or duties of the Administrative Agent, by the Administrative Agent);
provided that no such amendment or waiver shall, unless signed by all the
Lenders, (i) subject any Lender to any obligation to make additional loans, (ii)
reduce the principal of or rate of interest on any Loan or other Obligation, or
any fees hereunder, (iii) postpone the date fixed for any payment of principal
of or interest on any Loan, or any fees hereunder, (iv) change the definition of
“Required Lenders” or the percentage of Lenders which shall be required for the
Lenders or any of them to take any action under this Section or any other
provision of this Agreement, (v) amend this Section 10.1 or (vi) effect a
release of all or substantially all of the Collateral other than to facilitate
the provisions of Section 7.9.2.  Delivery of an executed counterpart of such
written instrument by telecopy or other electronic means shall be effective
delivery of a manually executed counterpart of such written instrument.

10.2

Compliance with Laws.  It is the intention of the parties to comply with
applicable usury laws (now or later enacted).  Accordingly, and notwithstanding
any provision to the contrary in this Agreement, the other Security Documents or
any other Loan Document, in no event will this Agreement or any other Loan
Document require the payment or permit the collection of interest in excess of
the maximum amount permitted by those laws.  If, under any circumstances, the
fulfillment of any provision of this Agreement or of any other Loan Document
will involve exceeding the limit prescribed by applicable law for the
contracting for or charging or collecting interest, then the obligation to be
fulfilled will, ipso facto, be reduced to the allowable limit, and if, under any
circumstances, the Administrative Agent or any Lender ever receives pursuant to
any of the Loan Documents anything of value as interest or that is deemed to be
interest under applicable law that would exceed the Highest Lawful Rate, the
amount that would otherwise be excessive interest will be applied to the
reduction of the principal amount owing on the Loans or on account of any other
indebtedness owed by Borrower to the Administrative Agent or such Lender, and
not to the payment of interest; or, if any portion of the excessive interest
exceeds the unpaid balance of principal of that indebtedness, then the excess
amount will be refunded to Borrower.  In determining whether or not the interest
paid or payable with respect to any indebtedness owed by Borrower to the
Administrative Agent or such Lender exceeds the Highest Lawful Rate, Borrower
and Lender will, to the maximum extent permitted by applicable law, (a)
characterize any non principal payment as an expense, fee or premium rather than
as interest, (b) exclude voluntary prepayments and the effects of them, (c)
amortize, prorate, allocate and spread the total amount of interest throughout
the full term of the indebtedness so that the actual rate of interest on account
of the indebtedness does not exceed the maximum amount permitted by applicable
law, and (d) allocate interest between portions of the indebtedness so that no
portion will bear interest at a rate greater than that permitted by applicable
law.





- 49 -




--------------------------------------------------------------------------------







10.3

INDEMNITY.

10.3.1

IN ADDITION TO ANY OTHER INDEMNIFICATIONS HEREIN OR IN ANY OTHER LOAN DOCUMENTS,
THE BORROWER AND EACH GUARANTOR, JOINTLY AND SEVERALLY, AGREE TO INDEMNIFY AND
DEFEND AND HOLD HARMLESS ON A CURRENT BASIS THE INDEMNIFIED PARTIES, FROM AND
AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES, COSTS, INTEREST, CHARGES,
COUNSEL FEES AND OTHER EXPENSES AND PENALTIES OF ANY KIND WHICH ANY OF THE
INDEMNIFIED PARTIES MAY SUSTAIN OR INCUR IN CONNECTION WITH ANY INVESTIGATIVE,
ADMINISTRATIVE OR JUDICIAL PROCEEDING (WHETHER OR NOT THE ADMINISTRATIVE AGENT
OR ANY LENDER SHALL BE DESIGNATED A PARTY THERETO) OR OTHERWISE BY REASON OF OR
ARISING OUT OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS AND/OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.  THE INDEMNIFICATION PROVISIONS IN THIS SECTION SHALL BE ENFORCEABLE
REGARDLESS OF WHETHER THE LIABILITY IS BASED ON PAST, PRESENT OR FUTURE ACTS,
CLAIMS OR LEGAL REQUIREMENTS (INCLUDING ANY PAST, PRESENT OR FUTURE BULK SALES
LAW, ENVIRONMENTAL LAW, FRAUDULENT TRANSFER ACT, OCCUPATIONAL SAFETY AND HEALTH
LAW, OR PRODUCTS LIABILITY, SECURITIES OR OTHER LEGAL REQUIREMENT), AND
REGARDLESS OF WHETHER ANY PERSON (INCLUDING THE PERSON FROM WHOM INDEMNIFICATION
IS SOUGHT) ALLEGES OR PROVES THE SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE
NEGLIGENCE OF THE PERSON SEEKING INDEMNIFICATION OR OF ANY OTHER INDEMNIFIED
PARTY, OR THE SOLE OR CONCURRENT STRICT LIABILITY IMPOSED ON THE PERSON SEEKING
INDEMNIFICATION OR ON ANY OTHER INDEMNIFIED PARTY, BUT SHALL NOT APPLY TO ANY
LIABILITIES, LOSSES, DAMAGES, COSTS, INTEREST, CHARGES, FEES, EXPENSES OR
PENALTIES ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF
THE INDEMNIFIED PARTY SEEKING INDEMNIFICATION UNDER THIS SECTION; WITH THE
FOREGOING INDEMNITY SURVIVING SATISFACTION OF ALL OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT UNLESS ALL SUCH OBLIGATIONS HAVE BEEN SATISFIED
WHOLLY IN CASH FROM THE BORROWER AND THE GUARANTORS AND NOT BY WAY OF
REALIZATION AGAINST ANY COLLATERAL OR THE CONVEYANCE OF ANY PROPERTY IN LIEU
THEREOF, AND PROVIDED THAT SUCH INDEMNITY SHALL NOT EXTEND TO ANY CLAIM, LOSS,
DAMAGE, LIABILITY, FINE, PENALTY, CHARGE, PROCEEDING, ORDER, JUDGMENT, ACTION,
OR REQUIREMENT ARISING FROM THE ACTS OR OMISSIONS OF ANY INDEMNIFIED PARTY
SUBSEQUENT TO ANY INDEMNIFIED PARTY BECOMING THE OWNER OF SUCH PROPERTY.

10.3.2

Any amount to be paid under Section 10.3 to the Administrative Agent or any
other Agent or any of the Lenders shall be a demand obligation owing by the
Borrower and the Guarantors, jointly and severally, and if not paid within
fifteen (15) days of demand shall bear interest from the date of expenditure by
such Agent or the Lenders, as the case may be, until paid at a per annum rate
equal to the Default Rate.  The obligations of the Borrower and the Guarantors
under Section 10.3 shall survive payment of the Obligations and the assignment
of any right hereunder.





- 50 -




--------------------------------------------------------------------------------







10.4

Expenses.

10.4.1

The Borrower and each Guarantor, jointly and severally, shall pay (a) all
reasonable out-of-pocket expenses of the Administrative Agent, including,
without limitation, fees and disbursements of counsel for the Administrative
Agent in connection with the preparation of this Agreement and the other Loan
Documents (including, without limitation, the furnishing of any written or oral
opinions or advice incident to this transaction) and, if appropriate, the
recordation of the Loan Documents, any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default hereunder), and (b) if an
Event of Default occurs, all out-of-pocket expenses incurred by the
Administrative Agent, including, without limitation, fees and disbursements of
counsel in connection with such Event of Default and collection and other
enforcement proceedings resulting therefrom, fees of auditors, consultants,
engineers and other Persons incurred in connection therewith (including, without
limitation, the supervision, maintenance or disposition of the Collateral) and
investigative expenses incurred by the Administrative Agent in connection
therewith, which amounts shall be deemed compensatory in nature and liquidated
as to amount upon notice to the Borrower by the Administrative Agent and which
amounts shall include, but not be limited to (i) all court costs, (ii)
attorneys’ fees, (iii) fees and expenses of auditors and accountants incurred to
protect the interests of the Lenders, and (iv) fees and expenses incurred in
connection with the participation by the Administrative Agent as a member of the
creditors’ committee in a case commenced under any Insolvency Proceeding,
together with interest at the per annum interest rate equal to the Default Rate,
calculated on a basis of a calendar year of 365 or 366 days, as the case may be,
counting the actual number of days elapsed, on each such amount from the date of
notification to Borrower that the same was expended, advanced, or incurred by
the Administrative Agent until the date it is repaid to the Administrative
Agent, with the obligations under Section 10.4 surviving the non-assumption of
this Agreement in a case commenced under any Insolvency Proceeding and being
binding upon the Borrower, each Guarantor, and/or a trustee, receiver,
custodian, or liquidator of the Borrower or any Guarantor appointed in any such
case.

10.4.2

THE BORROWER AND EACH GUARANTOR, JOINTLY AND SEVERALLY, SHALL INDEMNIFY EACH
LENDER AGAINST ANY TRANSFER TAXES, DOCUMENTARY TAXES, ASSESSMENTS OR CHARGES
MADE BY ANY GOVERNMENTAL AUTHORITY BY REASON OF THE EXECUTION AND DELIVERY OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

10.4.3

Any amount to be paid under Section 10.4 to any Lender shall be a demand
obligation owing by the Borrower and each Guarantor and if not paid within
fifteen (15) days of demand shall bear interest from the date of expenditure by
the Lender until paid at a per annum rate equal to the Default Rate.  The
obligations of the Borrower and each Guarantor under Section 10.4 shall survive
payment of the Obligations and the assignment of any right hereunder.

10.5

Survival.  All representations, warranties and covenants made by or on behalf of
the Borrower or any of its Subsidiaries in this Agreement or the other Loan
Documents herein or in any certificate or other instrument delivered by it or in
its behalf under the Loan Documents shall be considered to have been relied upon
by the Administrative Agent and the Lenders shall survive the delivery to the
Administrative Agent and the Lenders of such Loan Documents or the extension of
the Loans (or any part thereof), regardless of any investigation made by or on
behalf of the Administrative Agent or any other Agent or the Lenders.

10.6

Applicable Law; Venue; Waiver of Jury Trial.

10.6.1

THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND PERFORMED IN NEW
YORK, AND THE APPLICABLE FEDERAL LAWS OF THE UNITED STATES OF AMERICA, EXCEPT TO
THE EXTENT ANOTHER JURISDICTION’S LAW IS EXPRESSLY ELECTED IN ANY LOAN DOCUMENT
TO GOVERN OR APPLY TO SUCH LOAN DOCUMENT OR TO THE EXTENT THE LAWS OF ANY
JURISDICTION WHERE COLLATERAL IS LOCATED REQUIRE APPLICATION OF SUCH LAWS WITH
RESPECT TO SUCH COLLATERAL.





- 51 -




--------------------------------------------------------------------------------







10.6.2

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, ANY OTHER
AGENT, THE LENDERS OR THE BORROWER OR ANY GUARANTOR IN CONNECTION HEREWITH OR
THEREWITH MAY BE BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK
OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK;
PROVIDED THAT, ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  THE
BORROWER AND EACH GUARANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN
SECTION 14.1.  THE BORROWER AND EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT THE BORROWER OR SUCH
GUARANTOR, AS APPLICABLE, HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER AND EACH
GUARANTOR HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

10.6.3

THE BORROWER, EACH GUARANTOR, THE ADMINISTRATIVE AGENT, ANY OTHER AGENT AND EACH
LENDER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, IRREVOCABLY, AND
UNCONDITIONALLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, COUNTERCLAIM, OR OTHER LITIGATION THAT RELATES TO OR ARISES OUT OF
ANY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE ACTS OR OMISSIONS OF THE
ADMINISTRATIVE AGENT, OR THE LENDERS IN THE ENFORCEMENT OF ANY OF THE TERMS OR
PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE WITH
RESPECT THERETO.  THE PROVISIONS OF THIS SECTION ARE A MATERIAL INDUCEMENT FOR
THE ADMINISTRATIVE AGENT’S, EACH OTHER AGENT’S AND, EACH LENDER’S ENTERING INTO
THIS AGREEMENT.

10.7

Invalid Provisions, Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid, or unenforceable under
present or future laws effective during the term hereof or thereof, such
provision shall be fully severable, this Agreement and the other Loan Documents
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part thereof, and the remaining provisions
hereof and thereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as a part of this Agreement or the
other Loan Documents a provision as similar in terms to such illegal, invalid,
or unenforceable provision as may be possible and be legal, valid and
enforceable.





- 52 -




--------------------------------------------------------------------------------







10.8

ENVIRONMENTAL INDEMNIFICATION.  THE BORROWER AND EACH GUARANTOR, JOINTLY AND
SEVERALLY, SHALL INDEMNIFY, DEFEND AND HOLD THE ADMINISTRATIVE AGENT, EACH OTHER
AGENT AND EACH LENDER AND EACH OF THEIR SHAREHOLDERS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, AND AFFILIATES AND EACH TRUSTEE FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT OR THE LENDERS UNDER ANY SECURITY DOCUMENT (COLLECTIVELY,
THE “INDEMNIFIED PARTIES”) HARMLESS ON A CURRENT BASIS FROM AND AGAINST ANY AND
ALL CLAIMS, LOSSES, DAMAGES, LIABILITIES, FINES, PENALTIES, CHARGES,
ADMINISTRATIVE AND JUDICIAL PROCEEDINGS AND ORDERS, JUDGMENTS, REMEDIAL ACTIONS,
REQUIREMENTS AND ENFORCEMENT ACTIONS OF ANY KIND, AND ALL COSTS AND EXPENSES
INCURRED IN CONNECTION THEREWITH (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND EXPENSES) (THE “CLAIMS”), ARISING DIRECTLY OR INDIRECTLY, IN
WHOLE OR IN PART, FROM (A) THE PRESENCE OF ANY HAZARDOUS SUBSTANCES ON, UNDER,
OR FROM ANY PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, WHETHER PRIOR
TO OR DURING THE TERM HEREOF, (B) ANY ACTIVITY CARRIED ON OR UNDERTAKEN ON OR
OFF ANY PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, WHETHER PRIOR TO OR
DURING THE TERM HEREOF, AND WHETHER BY THE BORROWER, ANY SUBSIDIARY, OR ANY
PREDECESSOR IN TITLE, EMPLOYEE, AGENT, CONTRACTOR, OR SUBCONTRACTOR OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OTHER PERSON AT ANY TIME OCCUPYING OR
PRESENT ON SUCH PROPERTY (BUT EXCLUDING INDEMNIFIED PARTIES), IN CONNECTION WITH
THE HANDLING, TREATMENT, REMOVAL, STORAGE, DECONTAMINATION, CLEANUP,
TRANSPORTATION, OR DISPOSAL OF ANY HAZARDOUS SUBSTANCES AT ANY TIME LOCATED OR
PRESENT ON OR UNDER ANY PROPERTY OF THE BORROWER OR ANY SUBSIDIARY OF THE
BORROWER, (C) ANY RESIDUAL CONTAMINATION ON OR UNDER ANY PROPERTY OF THE
BORROWER OR ANY SUBSIDIARY OF THE BORROWER, OR (D) ANY CONTAMINATION OF ANY
PROPERTY OR NATURAL RESOURCES ARISING IN CONNECTION WITH THE GENERATION, USE,
HANDLING, STORAGE, TRANSPORTATION OR DISPOSAL OF ANY HAZARDOUS SUBSTANCES BY THE
BORROWER OR ANY SUBSIDIARY OF THE BORROWER OR ANY EMPLOYEE, AGENT, CONTRACTOR,
OR SUBCONTRACTOR OF THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER WHILE SUCH
PERSONS ARE ACTING WITHIN THE SCOPE OF THEIR RELATIONSHIP WITH THE BORROWER OR
ANY SUBSIDIARY OF THE BORROWER, IRRESPECTIVE OF WHETHER ANY OF SUCH ACTIVITIES
WERE OR WILL BE UNDERTAKEN IN ACCORDANCE WITH APPLICABLE REQUIREMENTS OF LAW,
INCLUDING ANY OF THE FOREGOING IN THIS SECTION ARISING FROM THE SOLE NEGLIGENCE,
COMPARATIVE NEGLIGENCE OR CONCURRENT NEGLIGENCE OF ANY OF THE INDEMNIFIED
PARTIES OR THE SOLE OR CONCURRENT STRICT LIABILITY IMPOSED ON ANY OF THE
INDEMNIFIED PARTIES, BUT NOT ANY OF THE FOREGOING IN THIS SECTION ARISING FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE INDEMNIFIED PARTY
SEEKING INDEMNIFICATION UNDER THIS SECTION.  THE FOREGOING INDEMNITY SHALL
SURVIVE THE SATISFACTION OF ALL OBLIGATIONS, THE TERMINATION OF THIS AGREEMENT
AND ANY TRANSFER OF THE PROPERTY OF THE BORROWER, ANY GUARANTOR OR ITS
SUBSIDIARIES BY FORECLOSURE OR BY A DEED IN LIEU OF FORECLOSURE FOR ANY LENDER’S
ENVIRONMENTAL LIABILITY, REGARDLESS OF WHETHER CAUSED BY, OR WITHIN THE CONTROL
OF, THE BORROWER AND EACH GUARANTOR OR SUCH SUBSIDIARY UNLESS, AFTER SUCH
FORECLOSURE OR DEED IN LIEU OF FORECLOSURE, SUCH AGENT OR LENDER HAS CAUSED SUCH
ENVIRONMENTAL LIABILITY AND FURTHER EXCLUDING CLAIMS THAT RESULT FROM ACTIONS
TAKEN BY A PERSON (OTHER THAN THE BORROWER OR ANY AFFILIATES OF THE BORROWER)
AFTER SUCH FORECLOSURE OR DEED IN LIEU THEREOF.

10.9

Communications Via Internet.  The Borrower and each Guarantor hereby authorize
the Administrative Agent and each other Agent and each Lender and their
respective counsel, engineers and advisors to communicate and transfer documents
and other information (including, without limitation, confidential information)
concerning this transaction or the Borrower and its Subsidiaries and the
Property or the business affairs of the Borrower and its Subsidiaries via the
Internet or other electronic communication without regard to the lack of
security of such communications.





- 53 -




--------------------------------------------------------------------------------







10.10

USA Patriot Act Notice Public Material.  Each Lender hereby notifies the
Borrower and each Guarantor that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Borrower and such Guarantor, which information includes the name and address
of the Borrower and such Guarantor, as applicable, and other information that
will allow such Lender to identify the Borrower and such Guarantor in accordance
with the Act.  The Borrower and each of its Subsidiaries agrees promptly to
comply with each such request.

The Borrower and each Guarantor hereby acknowledge that (a) the Administrative
Agent will make available to the Lenders materials and/or information provided
by or on behalf of the Borrower or each Guarantor hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public side” Lenders (i.e., Lenders that do not wish to receive material non
public information with respect to the Borrower, any Guarantor or their
securities) (each, a “Public Lender”).  The Borrower and each Guarantor hereby
agrees that (w) all Borrower Materials (other than SEC Reports) that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (x) by marking Borrower Materials
“PUBLIC,” the Borrower and each Guarantor shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as either
publicly available information or not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or such Guarantor or their securities for purposes of United States
Federal and state securities laws; (y) all SEC Reports and all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
shall be entitled to treat any Borrower Materials (other than SEC Reports) that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” The Borrower and each Guarantor shall
be in compliance with all requirements to deliver information under this
Agreement if they have made such information available to the Administrative
Agent and, to the extent required, Lenders other than Public Lenders, and the
failure of Public Lenders to receive information made available to other Lenders
shall not result in any breach of this Agreement.

10.11

EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO SPECIFICALLY AGREES THAT IT
IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY
INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS
OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF
ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”





- 54 -




--------------------------------------------------------------------------------







10.12

Increased Cost and Reduced Return.

10.12.1

If on or after the date hereof, in the case of any Loan, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Administrative
Agent or any other Agent or any Lender (or its Lending Installation) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System), special
deposit, insurance assessment or similar requirement against assets of, deposits
with or for the account of, or credit extended by, the Administrative Agent or
any other Agent or any Lender (or its Lending Installation) and the result of
any of the foregoing is to reduce the amount of any sum received or receivable
by the Administrative Agent or any other Agent or Lender (or its Lending
Installation) under this Agreement with respect thereto, by an amount reasonably
deemed by the Administrative Agent or any other Agent or Lender to be material,
then, within fifteen (15) days after demand by the Administrative Agent or any
other Agent or Lender (with a copy to the Administrative Agent), the Borrower
and each Guarantor, jointly and severally, shall pay to the Administrative Agent
or any other Agent or Lender such additional amount or amounts as will
compensate the Administrative Agent or any other Agent or Lender for such
increased cost or reduction.

10.12.2

If the Administrative Agent or any other Agent or any Lender shall have
reasonably determined that, after the date hereof, the adoption of any
applicable law, rule or regulation regarding capital adequacy, or any change in
any such rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on capital of the Administrative Agent or
any other Agent or any Lender as a consequence of the Administrative Agent’s,
any other Agent’s or Lender’s obligations hereunder to a level below that which
the Administrative Agent or any other Agent or any Lender could have achieved
but for such adoption, change, request or directive (taking into consideration
its policies with respect to capital adequacy) by an amount deemed by the
Administrative Agent or any other Agent or any Lender to be material, then from
time to time, within fifteen (15) days after demand by the Administrative Agent
or any other Agent or any Lender (with a copy to the Administrative Agent), the
Borrower and each Guarantor, jointly and severally, shall pay to the
Administrative Agent or any other Agent or any Lender such additional amount or
amounts as will compensate the Administrative Agent or any other Agent or any
Lender for such reduction.

10.12.3

Each Lender, the Administrative Agent or any other Agent will promptly notify
the Borrower and the Administrative Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle the
Administrative Agent or any other Agent or Lender to compensation pursuant to
this Section and will designate a different Lending Installation if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the sole judgment of the Administrative Agent or any other
Agent or Lender, as the case may be, be otherwise disadvantageous to the
Administrative Agent or any other Agent or Lender.  A certificate of the
Administrative Agent or any other Agent or Lender, as the case may be, claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.  In determining such amount, the Administrative Agent or any
other Agent or Lender, as the case may be, may use any reasonable averaging and
attribution methods.





- 55 -




--------------------------------------------------------------------------------







10.13

Taxes.

10.13.1

For the purpose of Section 10.13, the following terms have the following
meanings:

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Borrower
or any Guarantor pursuant to this Agreement or under any other Loan Document,
and all penalties and interest with respect thereto, excluding (a) in the case
of each Lender and the Administrative Agent or any other Agent, taxes imposed on
its income, and franchise or similar taxes imposed on it, by a jurisdiction
under the laws of which such Lender or the Administrative Agent or any other
Agent (as the case may be) is organized or in which its principal executive
office is located, in which its Lending Installation is located or in which it
would be subject to tax due to some connection other than that created by this
Agreement and (b) in the case of each Lender, any United States withholding tax
at the time such Lender first becomes a party to this Agreement.

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies and all penalties
and interest with respect thereto, which arise from the making of any payment
pursuant to this Agreement or under any other Loan Document or from the
execution or delivery of this Agreement or any other Loan Document.

10.13.2

Any and all payments by the Borrower or any Guarantor to or for the account of
any Lender or the Administrative Agent hereunder or under any other Loan
Document shall be made without deduction for any Taxes or Other Taxes; provided
that, if the Borrower or any Guarantor shall be required by law to deduct any
Taxes or Other Taxes from any such payments, the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under Section 10.12) such Lender or the
Administrative Agent or any other Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made, (a)
the Borrower or such Guarantor shall make such deductions, (b) the Borrower or
such Guarantor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (c) the
Borrower or such Guarantor shall furnish to the Administrative Agent the
original or a certified copy of a receipt evidencing payment thereof.

10.13.3

The Borrower and each Guarantor, jointly and severally, agree to indemnify each
Lender, the Administrative Agent and any other Agent for the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes on
amounts payable under this Section) paid by such Lender or the Administrative
Agent or any other Agent (as the case may be).  This indemnification shall be
paid within fifteen (15) days after such Lender or the Administrative Agent or
any other Agent (as the case may be) makes appropriate demand �herefore.





- 56 -




--------------------------------------------------------------------------------







10.13.4

At least five (5) Business Days prior to the first date on which interest or
fees are payable hereunder for the account of any Lender, each Lender that is
not incorporated under the laws of the United States of America, or a state
thereof, agrees that it will deliver to each of the Borrower and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8 BEN or W-8 ECI or W-8 IMY or W-8 EXP or such other form as may
be applicable and allowable under the Internal Revenue Code and the regulations
thereunder (collectively, a “Withholding Form”), certifying in either case that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes.  Each Lender
which so delivers a Withholding Form further undertakes to deliver to each of
the Borrower and the Administrative Agent two additional copies of such form (or
a successor form) on or before the date that such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent Withholding Form so delivered by it, and such amendments thereto or
extensions or renewals thereof as may be reasonably requested by the Borrower or
the Administrative Agent, in each case certifying that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such Withholding Forms inapplicable or which would prevent such Lender from duly
completing and delivering any such Withholding Form with respect to it and such
Lender advises the Borrower and the Administrative Agent that it is not capable
of receiving payments without any deduction or withholding of United States
federal income tax.

10.13.5

For any period with respect to which a Lender has failed to provide the Borrower
or the Administrative Agent with the appropriate form pursuant to
Section 10.13.4 (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form originally was
required to be provided which renders all such Withholding Forms inapplicable or
which would prevent such Lender from duly completing and delivering any such
Withholding Form with respect to it), such Lender shall not be entitled to
indemnification under Section 10.13.2 or 10.13.3 with respect to Taxes imposed
by the United States; provided that if a Lender, which is otherwise exempt from
or subject to a reduced rate of withholding tax, becomes subject to Taxes
because of its failure to deliver a form required hereunder, the Borrower shall
take such steps (at the expense of such Lender) as such Lender shall reasonably
request to assist such Lender to recover such Taxes.

10.13.6

If the Borrower or any Guarantor is required to pay additional amounts to or for
the account of any Lender pursuant to Section 10.13, then such Lender will
change the jurisdiction of its Lending Installation if, in the judgment of such
Lender, such change (i) will eliminate or reduce any such additional payment
which may thereafter accrue and (ii) is not otherwise disadvantageous to such
Lender in its sole judgment.

10.13.7

The Obligations of Borrower and each Guarantor under this Section shall survive
the payment of the Obligation and the assignment of any right hereunder.

10.14

Collateral Matters; Hedging Agreements.   The benefit of the Security Documents
and of the provisions of this Agreement relating to the Collateral shall also
extend to and be available to those Lenders or their Affiliates which are
counterparties to the Hedging Agreements on a pro rata basis in respect of any
Hedging Agreement Obligations of Borrower or any of its Subsidiaries, whether or
not such Person is a Lender at the time of entering into the Hedging Agreement
or remains a Lender hereunder; provided that it is the intention of the Lenders
that receipt of payment in respect of Hedging Agreement Obligations of Borrower
and its Subsidiaries under any Hedging Agreement with a Lender or any Affiliate
of a Lender from realization of any Collateral, shall be subject to the terms of
the Intercreditor Agreement and the Security Documents.  Any Person which is not
a signatory to the Credit Agreement which is seeking to benefit from this
Section or any of the Security Documents acknowledges and agrees that the
Administrative Agent has entered into the Intercreditor Agreement and the
Security Documents on behalf of such Person, the Agents, Lenders and Affiliates
thereof, and by their acceptance of the benefits of the Security Documents
hereby agrees to be bound by the terms of this Agreement, the Intercreditor
Agreement and such Security Documents, acknowledges receipt of copies of the
Intercreditor Agreement and such Security Documents and consents to the rights,
powers, remedies, indemnities and exculpations given to the Administrative Agent
thereunder.





- 57 -




--------------------------------------------------------------------------------







10.15

Intercreditor Agreement; Loan Documents.  Each Lender acknowledges and agrees
that the Administrative Agent has entered into the Intercreditor Agreement and
the Security Documents on behalf of itself, any other Agents, if any, and
Lenders, and each of them (by their signature hereto or acceptance of the
benefits of the Security Documents) hereby agrees to be bound by the terms of
the Intercreditor Agreement and such Security Documents, acknowledge receipt of
copies of the Intercreditor Agreement and such Security Documents and consents
to the rights, powers, remedies, indemnities and exculpations given to the
Administrative Agent thereunder.  For so long as the Intercreditor Agreement
shall be in effect, the terms and conditions of this Agreement and the other
Loan Documents are subject to the terms of the Intercreditor Agreement.  In the
event of any inconsistency between this Agreement or any other Loan Document and
the terms of the Intercreditor Agreement, the Intercreditor Agreement shall
control.  In the event of any inconsistency between this Agreement and the terms
of any other Loan Document (other than the Intercreditor Agreement), this
Agreement shall control.

10.16

Arranger and other Agents.  None of the Persons identified on the facing page or
the signature pages of this Agreement as the “Lead Arranger and Sole Book
Runner” or as an Agent (other than the Administrative Agent) shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Loan Document other than, except in the case of the Arranger, those
applicable to all Lenders as such.  Without limiting the foregoing, none of the
Arranger or any Agent (other than the Administrative Agent) shall have or be
deemed to have any fiduciary relationship with any Lender or Borrower or any of
its Subsidiaries.  Borrower and each Lender acknowledges that it has not relied,
and will not rely, on any of the Arranger or any Agent (other than the
Administrative Agent) in deciding to enter into this Agreement or in taking or
not taking any action hereunder or under the Loan Documents.

10.17

Ratification of Loan Documents.  Each of the Administrative Agent, the Borrower
and each Guarantor hereby ratifies and affirms its obligations under the Loan
Documents (as amended, restated or otherwise modified on the Effective Date),
each of which (as amended, restated or otherwise modified on the Effective Date)
shall continue in full force and effect.  The Loan Parties represent and warrant
that the Existing Debt is owing pursuant to the Loan Documents and is not
subject to any counterclaim, reduction or setoff.

ARTICLE XI

AGENTS

11.1

Appointment.  Wayzata Investment Partners LLC has been appointed Administrative
Agent hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Administrative Agent to act as the Administrative
Agent of such Lender.  The Administrative Agent or any other Agent agree to act
as such upon the express conditions contained in this Article XI.  The
Administrative Agent or any other Agent shall have no fiduciary relationship in
respect of any Lender by reason of this Agreement or any other Loan Document.

11.2

Powers of the Agents.  The Administrative Agent and any other Agents shall have
and may exercise such powers under the Loan Documents as are specifically
delegated to them by the terms of each thereof, together with such powers as are
reasonably incidental thereto.  The Administrative Agent and any other Agents
shall have no implied duties to the Lenders, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by them.

11.3

General Immunity.  Neither the Administrative Agent or any other Agent nor any
of their directors, officers, agents or employees shall be liable to any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith (INCLUDING ANY OF THE
FOREGOING ARISING FROM THE SOLE OR CONCURRENT NEGLIGENCE OF THE ADMINISTRATIVE
AGENT, SUCH OTHER AGENT OR SUCH DIRECTORS, OFFICERS, ADMINISTRATIVE AGENTS OR
EMPLOYEES), unless such action or omission arises from the gross negligence or
willful misconduct of the Administrative Agent, such other Agent or such
directors, officers, agents or employees.





- 58 -




--------------------------------------------------------------------------------







11.4

No Responsibility for Loans, Recitals, etc.  Neither the Administrative Agent or
any other Agent nor any of their respective directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (a) any statement, warranty or representation made in connection with
any Loan Document or any borrowing hereunder; (b) the performance or observance
of any of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by the Borrower or any Guarantor to
furnish information directly to each Lender; (c) the satisfaction of any
condition specified in Article V; or (iv) the validity, effectiveness or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith.

11.5

Action on Instructions of Lenders.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder and under
any other Loan Document in accordance with written instructions signed by the
Lenders or the Required Lenders, as the case may be, and such instructions and
any action taken or failure to act pursuant thereto shall be binding on all of
the Lenders.  The Administrative Agent and any other Agents shall be fully
justified in failing or refusing to take any action hereunder and under any
other Loan Document unless it shall first be indemnified to its satisfaction by
the Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

11.6

Employment of Agents and Counsel.  The Administrative Agent and any other Agent
may execute any of their respective duties hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
responsible to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative Agent
and any other Agent shall be entitled to advice of counsel concerning all
matters pertaining to the agency hereby created and its duties hereunder and
under any other Loan Document.

11.7

Reliance on Documents, Counsel.  The Administrative Agent and any other Agent
shall be entitled to rely upon any notice, consent, certificate, affidavit,
letter, telegram, electronic transmission, facsimile, e-mail, statement, paper
or document believed by it to be genuine and correct and to have been signed or
sent by the proper Person, and, in respect to legal matters, upon the opinion of
counsel selected by the Administrative Agent, which counsel may be employees of
the Administrative Agent.

11.8

Reimbursement and Indemnification of Agents.  The Lenders agree to REIMBURSE and
INDEMNIFY the Administrative Agent and each other Agent on a current basis
ratably in proportion to their Percentage Shares (a) for any amounts not
reimbursed by the Borrower or any Guarantor for which such Agent is entitled to
reimbursement by the Borrower or any Guarantor under the Loan Documents, and (b)
for any other expenses incurred by such Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents.  The Lenders also agree to REIMBURSE and
INDEMNIFY the Administrative Agent, each other Agent on a current basis ratably
in proportion to their Percentage Shares for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against such Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents (INCLUDING, WITHOUT LIMITATION, ANY OF
THE FOREGOING ARISING OUT OF THE NEGLIGENCE, WHETHER SOLE OR CONCURRENT, OF SUCH
AGENT), provided that no Lender shall be liable to such Agent for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of such Agent.  The obligations of the Lenders under this
Section 11.8 shall survive payment of the Obligations and termination of this
Agreement.

11.9

Rights as a Lender.  The Administrative Agent and each other Agent shall have
the same rights and powers hereunder and under any other Loan Document as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall, unless the context otherwise indicates, include
each Agent in its individual capacity.  The Administrative Agent, each other
Agent and each other Lender may accept deposits from, lend money or otherwise
extend credit to, and generally engage in any kind of trust, debt, equity or
other transaction, in addition to those contemplated by this Agreement or any
other Loan Document, with the Borrower or any of its Affiliates unless the
Borrower or such Affiliate is specifically restricted hereunder.  Neither the
Administrative Agent or any other Agent, in its individual capacity, is
obligated to remain a Lender hereunder.





- 59 -




--------------------------------------------------------------------------------







11.10

Lender Credit Decision.  Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any other Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.

11.11

Successor Agent.  The Administrative Agent and any other Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Agent or, if no
successor Agent has been appointed, forty-five days after the retiring Agent
gives notice of its intention to resign.  Upon any such resignation, the
remaining Lenders by majority in interest shall have the right to appoint, with
the approval of the Borrower if no Default then exists hereunder, which approval
will not be unreasonably withheld or delayed, on behalf of the Borrower and the
Lenders, a successor Agent.  If no successor Agent shall have been so appointed
by the Lenders with a majority in interest within thirty (30) days after the
resigning Agent’s giving notice of its intention to resign, then the resigning
Agent may appoint, on behalf of the Borrower and the Lenders, a successor Agent.
 If any Agent has resigned or been removed and no successor Agent has been
appointed, the Lenders may perform all the duties of such Agent hereunder and
the Borrower shall make all payments in respect of the Obligations to the
applicable Lender and for all other purposes shall deal directly with the
Lenders.  No successor Agent shall be deemed to be appointed hereunder until
such successor Agent has accepted the appointment.  Upon the acceptance of any
appointment as an Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning or removed Agent.  Upon the effectiveness
of the resignation or removal of any Agent, the resigning or removed Agent shall
be discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an Agent,
the provisions of this Article XI shall continue in effect for the benefit of
such Agent in respect of any actions taken or omitted to be taken by it while it
was acting as an Agent hereunder and under the other Loan Documents.

11.12

Applicable Parties.  The provisions of this Article are solely for the benefit
of the Administrative Agent, any other Agents and the Lenders, and, except with
respect to the appointment of a successor Agent, the Borrower shall not have any
rights as a third party beneficiary or otherwise under any of the provisions of
this Article.  In performing functions and duties hereunder and under the other
Loan Documents, each of the Administrative Agent and any other Agent shall each
act solely as the contractual agent of the Lenders and does not assume, nor
shall either of them be deemed to have assumed, any obligation or relationship
of trust or agency with or for the Borrower or any legal representative,
successor, and assign of the Borrower.

ARTICLE XII

SET-OFF; RATABLE TREATMENTS

12.1

Set-off.  In addition to, and without limitation of, any rights of the Lenders
under applicable law, if any Event of Default occurs and is continuing, any and
all deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Debt at any time held or
owing by any Lender or any Affiliate thereof to or for the credit or account of
the Borrower or any Guarantor may be offset and applied toward the payment of
the Obligations, whether or not the Obligations, or any part hereof, shall then
be due.  Each Lender or Affiliate thereof making such an offset and application
shall give the Borrower and the other Lenders written notice of such offset and
application promptly after effecting it.





- 60 -




--------------------------------------------------------------------------------







12.2

Ratable Treatments; Adjustments.

12.2.1

Except to the extent otherwise expressly provided herein, (a) each payment by
the Borrower or any Guarantor, as applicable, of fees payable to the Lenders
shall be made for the account of the Lenders pro rata in accordance with their
Percentage Shares, (b) each payment of principal of Loans shall be made for the
account of the Lenders pro rata in accordance with the principal balances of
their Loans, and (c) each payment of interest on the Loans shall be made for the
account of the Lenders pro rata in accordance with their respective shares of
the aggregate amount of interest due and payable to the Lenders under the Loans.

12.2.2

The Administrative Agent shall distribute all payments with respect to the
Obligations to the Lenders promptly upon receipt in like funds as received.  In
the event that any payments made hereunder by the Borrower or any Guarantor at
any particular time are insufficient to satisfy in full the Obligations due and
payable at such time, such payments shall be applied (a) first, to fees and
expenses due pursuant to the terms of this Agreement or any other Loan Document,
(b) second, to accrued interest, (iii) third, to the principal of the Loans, and
(iv) last, to any other Obligations.

12.2.3

If any Lender (for purposes of this Section, a “Benefited Lender”) shall at any
time receive any payment of all or part of its portion of the Obligations, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 8.1.4 or 8.1.5, or otherwise) in an amount greater than such Lender was
entitled to receive pursuant to the terms hereof, such Benefited Lender shall
purchase for cash from the other Lenders such portion of the Obligations of such
other Lenders, or shall provide such other Lenders with the benefits of any such
Collateral or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such Collateral or
proceeds with each of the Lenders according to the terms hereof.  If all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded and the purchase price and
benefits returned by such Lender, to the extent of such recovery, but without
interest.  The Borrower and each Guarantor agrees that each such Lender so
purchasing a portion of the Obligations of another Lender may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion.  If any Lender
ever receives, by voluntary payment, exercise of rights of set-off or banker’s
lien, counterclaim, cross-action or otherwise, any funds of the Borrower or any
Guarantor to be applied to the Obligations, or receives any proceeds by
realization on or with respect to any Collateral, all such funds and proceeds
shall be forwarded immediately to the Administrative Agent for distribution in
accordance with the terms of this Agreement.

ARTICLE XIII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1

Successors and Assigns.  The terms and provisions of the Loan Documents shall be
binding upon and inure to the benefit of the Borrower, each Guarantor, each
other Subsidiary of the Borrower, the Administrative Agent, any other Agents and
the Lenders and their respective successors and assigns, except that (a) the
Borrower and each Guarantor shall not have any right to assign its rights or
obligations under the Loan Documents and (b) any assignment by any Lender must
be made in compliance with Section 13.3.  Notwithstanding clause (a) of this
Section 13.1, any Lender may at any time, without the consent of the Borrower,
any Guarantor or the Administrative Agent, assign all or any portion of its
rights under this Agreement and its Note, if any, to a Federal Reserve Bank or
an Affiliate of a Lender or an Approved Fund.  Any assignee by executing an
Assignment and Assumption agrees by acceptance thereof to be bound by all the
terms and provisions of the Loan Documents.  The Administrative Agent, acting
for this purpose as an agent of the Borrower and each Guarantor, shall maintain
at one of its offices a copy of each Assignment and Acceptance delivered to it
and a register for the recordation of the names and addresses of the Lenders and
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
clearly demonstrable error, and the Borrower, each Guarantor and each of the
Administrative Agent and each Lender may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender or any
of the Agents, at any reasonable time and from time to time upon reasonable
prior notice.





- 61 -




--------------------------------------------------------------------------------







13.2

Participations; Voting Rights; Set-offs by Participants.

13.2.1

Any Lender may, in accordance with applicable law, at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Loan owing to such Lender, any Note held by such Lender or any other interest of
such Lender under the Loan Documents.  In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the holder of any such Loan for all purposes under the
Loan Documents, all amounts payable by the Borrower and each Guarantor under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.

13.2.2

Each Lender shall retain the sole right to approve, without the consent of any
Participant, any amendment, modification or waiver of any provision of the Loan
Documents other than any amendment, modification or waiver with respect to any
Loan in which such Participant has an interest which forgives principal,
interest or fees or reduces the interest rate or fees payable with respect to
any such Loan, or postpones any date fixed for any regularly-scheduled payment
of principal of, or interest or fees on, any such Loan.

13.2.3

The Borrower and each Guarantor agree that each Participant shall be deemed to
have the right of set-off provided in Section 12.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, and each Lender shall retain the right of
set-off provided in Section 12.1 with respect to the amount of participating
interests sold to each Participant.  The Lenders agree to share with each
Participant, and each Participant, by exercising the right of set-off provided
in Section 12.1, agrees to share with each Lender, any amount received pursuant
to the exercise of its right of set-off, such amounts to be shared in accordance
with Section 12.2 as if each Participant were a Lender.

13.3

Assignments.

13.3.1

Any Lender may, in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents by completing and executing an Assignment
and Assumption.  The consent of the Borrower and the Administrative Agent, which
consents shall not be unreasonably withheld or delayed, shall be required prior
to an assignment becoming effective with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund; except that, if a
Default has occurred and is continuing, the consent of the Borrower shall not be
required. Each such assignment shall (unless it is to a Lender or an Affiliate
thereof, or each of the Borrower and the Administrative Agent otherwise
consents) be in an amount not less than the lesser of (i) $5,000,000 or (ii) the
remaining amount of the assigning Lender’s Loans (calculated as at the date of
such assignment).





- 62 -




--------------------------------------------------------------------------------







13.3.2

Upon (a) execution of such Assignment and Assumption by the Administrative Agent
or, in circumstances where the consent of the Administrative Agent is not
required, the delivery to the Administrative Agent of the Assignment and
Assumption, fully completed and executed, and (b) unless waived by the
Administrative Agent, payment of a $3,500 processing fee to the Administrative
Agent for its sole account for processing such Assignment and Assumption, such
Assignment and Assumption shall become effective on the effective date specified
in such Assignment and Assumption.  The Assignment and Assumption shall contain
a representation by the Purchaser to the effect that none of the consideration
used to purchase the Loans under the applicable Assignment and Assumption are
“plan assets” as defined under ERISA and that the rights and interests of the
Purchaser in and under the Loan Documents will not be “plan assets” under ERISA.
 On and after the effective date of such Assignment and Assumption, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party hereto, and no further consent or action by the Borrower,
the Lenders or the Administrative Agent shall be required to release the
transferor Lender with respect to the Loans assigned to such Purchaser.  Upon
the consummation of any assignment to a Purchaser pursuant to this
Section 13.3.2, the transferor Lender, the Administrative Agent and the Borrower
shall, if requested, make appropriate arrangements so that replacement Notes are
issued to such transferor Lender and new Notes or, as appropriate, replacement
Notes, are issued to such Purchaser reflecting such assignment.

13.4

Dissemination of Information.  The Borrower and each Guarantor authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries.

13.5

Tax Treatment.  If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 10.13.4.

13.6

Disclosure of Information.  Notwithstanding any of the other provisions of this
Agreement or the other Loan Documents, the Administrative Agent and any other
Agents and each Lender (and each employee, representative, or other agent of the
Administrative Agent and each such Lender) may disclose to any and all Persons,
without limitation of any kind, the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Administrative Agent,
any other Agents or the Lenders relating to such tax treatment and tax
structure; provided that, with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this authorization shall only
apply to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans and transactions contemplated hereby.





- 63 -




--------------------------------------------------------------------------------







ARTICLE XIV

NOTICES

14.1

Notices.  Except as otherwise specifically permitted herein, all notices,
requests and other communications to any party hereunder shall be in writing
(including electronic transmission, facsimile transmission or similar writing)
and shall be given to such party: (a) in the case of the Borrower, each
Guarantor or the Administrative Agent, at its address or facsimile number set
forth on the signature pages hereof, (b) in the case of any Lender, at its
address or facsimile number set forth on the signature pages hereof or in any
Assignment and Assumption which has become effective pursuant to Article XIII or
(c) in the case of any party, at such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrower in accordance with the provisions of this Section 14.1.
 Each such notice, request or other communication shall be effective (i) if
given by facsimile transmission, when transmitted to the facsimile number
specified in this Section and confirmation of receipt is received (the receipt
thereof shall be deemed to have been acknowledged upon the sending Person’s
receipt of its facsimile machine’s confirmation of successful transmission;
provided that if the day on which such facsimile is received in not a Business
Day or is after 4:00 p.m. on a Business Day, then the receipt of such facsimile
shall be deemed to have been acknowledged on the next following Business Day),
(ii) if given by mail, three (3) Business Days after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid,
or (iii) if given by any other means, when delivered (or, in the case of
electronic transmission, received) at the address specified in this Section;
except that notices to the Administrative Agent under Article II shall not be
effective until received by the Administrative Agent.

14.2

Change of Address.  The Borrower, each Guarantor, the Administrative Agent and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.

ARTICLE XV

COUNTERPARTS

15.1

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.  This Agreement shall become effective at such time
as the counterparts hereof which, when taken together, bear the signature of the
Borrower, each Guarantor, the Administrative Agent and each Lender, shall be
delivered to the Administrative Agent.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic means shall be
effective as a delivery of a manually executed counterpart of this Agreement.

15.2

ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF
AND THEREOF AND SHALL SUPERSEDE ANY PRIOR AGREEMENT BETWEEN THE PARTIES HERETO,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT HEREOF OR THEREOF.
 FURTHERMORE, IN THIS REGARD, THIS AGREEMENT  REPRESENTS THE FINAL AGREEMENT
AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





- 64 -




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Borrower, each Guarantor, the Lenders and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

BORROWER:

SARATOGA RESOURCES, INC.



By: /s/_____________________________________
Name: Thomas F. Cooke
Title:   Chairman and Chief Executive Officer

Address:

7500 San Felipe, Suite 675
Houston, Texas 77063
Attention: President

Telephone: (713) 458-1560
Telecopy:   (713) 458-1561
E-mail: aclifford@saratogaresources.net











[SIGNATURE PAGE TO SARATOGA RESOURCES, INC. AMENDED AND RESTATED CREDIT
AGREEMENT]




--------------------------------------------------------------------------------










 

GUARANTORS:

HARVEST OIL AND GAS, LLC



By: /s/_____________________________________
Name: Thomas F. Cooke
Title:    Operating Manager

Address:

67201 Industry Lane
Covington, Louisiana  70433
Attention: President

Telephone: (512) 478-5717
Telecopy:   (512) 445-2365
E-mail: aclifford@saratogaresources.net

With a copy to:

7500 San Felipe, Suite 675
Houston, Texas 77063
Attention: President









[SIGNATURE PAGE TO SARATOGA RESOURCES, INC. AMENDED AND RESTATED CREDIT
AGREEMENT]




--------------------------------------------------------------------------------










 

THE HARVEST GROUP LLC



By: /s/ _____________________________________
Name: Thomas F. Cooke
Title:   Operating Manager

Address:

67201 Industry Lane
Covington, Louisiana  70433
Attention: President

Telephone: (512) 478-5717
Telecopy:   (512) 445-2365
E-mail: aclifford@saratogaresources.net

With a copy to:

7500 San Felipe, Suite 675
Houston, Texas 77063
Attention: President


 

LOBO OPERATING, INC.



By: /s/______________________________________
Name: Thomas F. Cooke
Title:   President

Address:

7500 San Felipe, Suite 675
Houston, Texas 77063
Attention: President

Telephone: (713) 458-1560
Telecopy:   (713) 458-1561
E-mail: aclifford@saratogaresources.net










[SIGNATURE PAGE TO SARATOGA RESOURCES, INC. AMENDED AND RESTATED CREDIT
AGREEMENT]




--------------------------------------------------------------------------------












 

LOBO RESOURCES, INC.



By: /s/______________________________________
Name: Thomas F. Cooke
Title:   President

Address:

7500 San Felipe, Suite 675
Houston, Texas 77063
Attention: President

Telephone: (713) 458-1560
Telecopy:   (713) 458-1561
E-mail: aclifford@saratogaresources.net










[SIGNATURE PAGE TO SARATOGA RESOURCES, INC. AMENDED AND RESTATED CREDIT
AGREEMENT]




--------------------------------------------------------------------------------












 

ADMINISTRATIVE AGENT

WAYZATA INVESTMENT PARTNERS LLC



By:  /s/___________________________________
Name:  
Title:    Authorized Signatory

Address:

701 East Lake Street, Suite 300
Wayzata, Minnesota 55391
Attention: Raphael Wallander

Telephone: (952) 345-0727
Telecopy:  (952) 345-8901
E-mail: rwallander@wayzpartners.com

and

Attention:  Linda Gans
Telephone: (952) 345-0718
Telecopy: (952) 345-8901
E-mail: lgans@wayzpartners.com

With a copy to:

Vinson & Elkins L.L.P.
2001 Ross Ave., Suite 3700
Dallas, Texas 75201
Attention: James A. Markus

Telephone: (214) 220-7836
Telecopy:  (214) 999-7836
E-mail: jmarkus@velaw.com








[SIGNATURE PAGE TO SARATOGA RESOURCES, INC. AMENDED AND RESTATED CREDIT
AGREEMENT]




--------------------------------------------------------------------------------










 

LENDER:

WAYZATA OPPORTUNITIES FUND II, L.P., as a Lender
By:  WOF II GP, L.P., its General Partner
By:  WOF II GP, LLC, its General Partner



By:  /s/____________________________________
Name:  
Title:    Authorized Signatory

Address:

701 East Lake Street, Suite 300
Wayzata, Minnesota 55391
Attention: Raphael Wallander
Telephone: (952) 345-0727
Telecopy:  (952) 345-8901
E-mail: rwallander@wayzpartners.com
Attention: Susan Peterson

Telephone: (952) 345-0716
Telecopy:  (952) 345-8901
E-mail: speterson@wayzpartners.com

With a copy to:

Vinson & Elkins L.L.P.
2001 Ross Ave., Suite 3700
Dallas, Texas 75201
Attention: James A. Markus

Telephone: (214) 220-7836
Telecopy:  (214) 999-7836
E-mail: jmarkus@velaw.com









[SIGNATURE PAGE TO SARATOGA RESOURCES, INC. AMENDED AND RESTATED CREDIT
AGREEMENT]




--------------------------------------------------------------------------------










 

LENDER:

WAYZATA OPPORTUNITIES FUND LLC, as a Lender
By:  Wayzata Investment Partners LLC, its
       Manager



By:  /s/______________________________________
Name:
Title:   Authorized Signatory

Address:

701 East Lake Street, Suite 300
Wayzata, Minnesota 55391
Attention: Raphael Wallander
Telephone: (952) 345-0727
Telecopy:  (952) 345-8901
E-mail: rwallander@wayzpartners.com
Attention: Susan Peterson

Telephone: (952) 345-0716
Telecopy:  (952) 345-8901
E-mail: speterson@wayzpartners.com

With a copy to:

Vinson & Elkins L.L.P.
2001 Ross Ave., Suite 3700
Dallas, Texas 75201
Attention: James A. Markus

Telephone: (214) 220-7836
Telecopy:  (214) 999-7836
E-mail: jmarkus@velaw.com





 








[SIGNATURE PAGE TO SARATOGA RESOURCES, INC. AMENDED AND RESTATED CREDIT
AGREEMENT]


